Exhibit 10.1

 

 

MOVADO GROUP, INC.,

 

MOVADO GROUP DELAWARE HOLDINGS CORPORATION,

 

MOVADO LLC and

 

MOVADO RETAIL GROUP, INC.,

 

as Borrowers

 

______________________________________________________________________________

______________________________________________________________________________

 

AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

 

Dated as of July 17, 2009

 

$55,000,000

 

______________________________________________________________________________

______________________________________________________________________________

 

CERTAIN FINANCIAL INSTITUTIONS,

 

as Lenders,

 

and

 

BANK OF AMERICA, N.A.,

 

as Agent

 

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Page

 

Section 1.

DEFINITIONS; RULES OF CONSTRUCTION

     1

1.1.

Definitions

1

1.2.

Accounting Terms

24

1.3.

Uniform Commercial Code

24

1.4.

Certain Matters of Construction

24

1.5.

Certain Calculations

25

Section 2.

CREDIT FACILITIES

     25

2.1.

Revolver Commitment

25

2.2.

Reserved

26

2.3.

Letter of Credit Facility

26

Section 3.

INTEREST, FEES AND CHARGES

      28

3.1.

Interest

28

3.2.

Fees

30

3.3.

Computation of Interest, Fees, Yield Protection

30

3.4.

Reimbursement Obligations

30

3.5.

Illegality

31

3.6.

Inability to Determine Rates

31

3.7.

Increased Costs; Capital Adequacy

31

3.8.

Mitigation

32

3.9.

Funding Losses

32

3.10.

Maximum Interest

33

Section 4.

LOAN ADMINISTRATION

33

4.1.

Manner of Borrowing and Funding Revolver Loans

33

4.2.

Defaulting Lender

34

4.3.

Number and Amount of LIBOR Loans; Determination of Rate

35

4.4.

Borrower Agent

35

4.5.

One Obligation

35

4.6.

Effect of Termination

35

Section 5.

PAYMENTS

35

5.1.

General Payment Provisions

36

5.2.

Repayment and Prepayment

36

5.3.

Reserved

36

5.4.

Payment of Other Obligations

36

5.5.

Marshaling; Payments Set Aside

36

5.6.

Post-Default Allocation of Payments

36

5.7.

Application of Payments

37

5.8.

Loan Account; Account Stated

37

5.9.

Taxes

38

5.10.

Foreign Lenders

38

5.11.

Nature and Extent of Each Borrower’s Liability

39

Section 6.

CONDITIONS PRECEDENT

41

6.1.

Conditions Precedent to Effectiveness

41

6.2.

Conditions Precedent to All Credit Extensions

42

6.3.

Limited Waiver of Conditions Precedent

42

Section 7.

COLLATERAL

43

7.1.

Grant of Security Interest

43

7.2.

Lien on Deposit Accounts; Cash Collateral

44

7.3.

Reserved

44

7.4.

Other Collateral

44

 

 

--------------------------------------------------------------------------------

 

7.5.

No Assumption of Liability

45

7.6.

Further Assurances

45

Section 8.

COLLATERAL ADMINISTRATION

45

8.1.

Borrowing Base Certificates

45

8.2.

Administration of Accounts

45

8.3.

Administration of Inventory

46

8.4.

Administration of Equipment

46

8.5.

Administration of Deposit Accounts

47

8.6.

General Provisions

47

8.7.

Power of Attorney

48

Section 9.

REPRESENTATIONS AND WARRANTIES

49

9.1.

General Representations and Warranties

49

9.2.

Complete Disclosure

54

Section 10.

COVENANTS AND CONTINUING AGREEMENTS

54

10.1.

Affirmative Covenants

54

10.2.

Negative Covenants

57

10.3.

Financial Covenants

62

Section 11.

EVENTS OF DEFAULT; REMEDIES ON DEFAULT

62

11.1.

Events of Default

62

11.2.

Remedies upon Default

64

11.3.

License

64

11.4.

Setoff

65

11.5.

Remedies Cumulative; No Waiver

65

Section 12.

AGENT

65

12.1.

Appointment, Authority and Duties of Agent

65

12.2.

Agreements Regarding Collateral and Field Examination Reports

66

12.3.

Reliance By Agent

67

12.4.

Action Upon Default

67

12.5.

Ratable Sharing

67

12.6.

Indemnification of Agent Indemnitees

67

12.7.

Limitation on Responsibilities of Agent

68

12.8.

Successor Agent and Co-Agents

68

12.9.

Due Diligence and Non-Reliance

69

12.10.

Replacement of Certain Lenders

69

12.11.

Remittance of Payments and Collections

69

12.12.

Agent in its Individual Capacity

70

12.13.

Agent Titles

70

12.14.

No Third Party Beneficiaries

70

Section 13.

BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS

70

13.1.

Successors and Assigns

70

13.2.

Participations

71

13.3.

Assignments

71

Section 14.

MISCELLANEOUS

72

14.1.

Consents, Amendments and Waivers

72

14.2.

Indemnity

73

14.3.

Notices and Communications

73

14.4.

Performance of Borrowers’ Obligations

74

14.5.

Credit Inquiries

74

14.6.

Severability

74

14.7.

Cumulative Effect; Conflict of Terms

74

 

 

 

(ii)

 



 

--------------------------------------------------------------------------------

 

14.8.

Counterparts

74

14.9.

Entire Agreement

74

14.10.

Relationship with Lenders

75

14.11.

No Advisory or Fiduciary Responsibility

75

14.12.

Confidentiality

75

14.13.

Reserved

76

14.14.

GOVERNING LAW

76

14.15.

Consent to Forum

76

14.16.

Waivers by Borrowers

76

14.17.

Release of Collateral

76

14.18.

Patriot Act Notice

77

Section 15.

ACKNOWLEDGMENT AND RESTATEMENT

77

15.1.

Existing Obligations

77

15.2.

Acknowledgment of Security Interests

77

15.3.

Existing Agreement

77

15.4.

Restatement

77

15.5.

Release

78

 

LIST OF EXHIBITS AND SCHEDULES

Exhibit A

Revolver Note

Exhibit B

Reserved

Exhibit C

Assignment and Acceptance

Exhibit D

Assignment Notice

Exhibit E

Borrowing Base Certificate

Exhibit F

Compliance Certificate

Exhibit G

Notice of Borrowing

Exhibit H

Notice of Conversion/Continuation

Exhibit I

Patent and Trademark Security Agreement

Exhibit J

Pledge Agreement

Schedule 1.1

Commitments of Lenders

Schedule 1.1a

Certain Assets

Schedule 1.1b

Licenses

Schedule 8.5

Deposit Accounts

Schedule 8.6.1

Business Locations

Schedule 9.1.4

Names and Capital Structure

Schedule 9.1.5

Former Names and Companies

Schedule 9.1.12

Patents, Trademarks, Copyrights and Licenses

Schedule 9.1.16

Restrictive Agreements

Schedule 9.1.17

Litigation

Schedule 9.1.19

Pension Plans

Schedule 9.1.21

Labor Contracts

Schedule 10.2.2

Existing Liens

Schedule 10.2.17

Existing Affiliate Transactions

 

 

(iii)

 



 

--------------------------------------------------------------------------------

AMENDED AND RESTATED  

LOAN AND SECURITY AGREEMENT

THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (“Agreement”) is dated as
of July 17, 2009, among MOVADO GROUP, INC., a New York corporation (“Group”),
MOVADO GROUP DELAWARE HOLDINGS CORPORATION, a Delaware corporation (“DE
Holdings”), MOVADO LLC, a Delaware limited liability company (“LLC”), MOVADO
RETAIL GROUP, INC., a New Jersey corporation (“Retail”, and together with Group,
DE Holdings and LLC, collectively, “Borrowers”), the financial institutions
party to this Agreement from time to time as lenders (collectively, “Lenders”),
and BANK OF AMERICA, N.A., a national banking association, as agent for the
Lenders (“Agent”).

 

R E C I T A L S:

 

Borrowers, Lenders and Agent have entered into the Loan and Security Agreement,
dated as of June 5, 2009, among Borrowers, Lenders and Agent, as heretofore
amended (the “Existing Agreement”), to finance Borrowers’ mutual and collective
business enterprise. Borrowers have requested that Agent and Lenders amend and
restate the Existing Agreement, and Agent and Lenders are willing to do so on
the terms and conditions set forth in this Agreement.

NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:

Section 1.

DEFINITIONS; RULES OF CONSTRUCTION

 

1.1.

Definitions. As used herein, the following terms have the meanings set forth
below:

Account: as defined in the UCC, including all rights to payment for goods sold
or leased, or for services rendered.

Account Debtor: a Person who is obligated under an Account, Chattel Paper or
General Intangible.

Accounts Formula Amount: on any date of determination, 85% of the Value of
Eligible Accounts on such date.

Acquisition: any acquisition by a Borrower or a Subsidiary, whether by purchase,
merger or otherwise, of all or substantially all of the assets of, all of the
Equity Interests of, or a business line or unit or a division of, any Person.

Affiliate: with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have correlative meanings.

Agent Indemnitees: Agent and its officers, directors, employees, Affiliates,
agents and attorneys.

Agent Professionals: attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by Agent in connection
with the transactions contemplated by the Loan Documents.

Allocable Amount: as defined in Section 5.11.3.

 

--------------------------------------------------------------------------------

Anti-Terrorism Laws: any laws relating to terrorism or money laundering,
including the Patriot Act.

Applicable Law: with respect to any Person, all laws, rules, regulations and
governmental guidelines applicable to such Person, conduct, transaction,
agreement or matter in question, including all applicable statutory law, common
law and equitable principles, and all provisions of constitutions, treaties,
statutes, rules, regulations, orders and decrees of Governmental Authorities.

Applicable Margin: with respect to any Type of Loan, the margin set forth below,
as determined by average Availability for the Fiscal Quarter then most recently
ended (as determined by Agent):

 

Level

 

Average
Availability

 

Base Rate

Revolver Loans

LIBOR

Revolver Loans

I

Less than or equal to $5,000,000

 

3.50%

4.50%

 

II

Greater than $5,000,000 and less than or equal to $12,500,000

 

3.25%

4.25%

 

III

Greater than $12,500,000

3.00%

4.00%

 

 

Until July 17, 2010, margins shall be determined as if Level II were applicable.
If, by the first day of a month, any financial statements and Compliance
Certificate due in the preceding month have not been received, then the margins
shall be determined as if Level I were applicable, from such day until the first
day of the calendar month following actual receipt.

Approved Fund: any Person (other than a natural person) that is engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in its ordinary course of activities, and is (i) a
Person administered or managed by a Lender, (ii) an entity that administers or
manages a Lender, or (iii) an Affiliate of either of the foregoing.

Asset Disposition: a sale, lease, license, consignment, transfer or other
disposition of Property of an Obligor, including a disposition of Property in
connection with a sale-leaseback transaction or synthetic lease.

Assignment and Acceptance: an assignment agreement between a Lender and Eligible
Assignee, in the form of Exhibit C.

Availability: on any date, the Borrowing Base on such date minus the principal
balance of all Revolver Loans outstanding on such date.

Availability Block: (a) $10,000,000 through the Block Release Date; provided,
that, on any date of determination prior to the Block Release Date, the
Availability Block shall be reduced by an amount equal to the amount by which
(i) the sum of the Accounts Formula Amount on such date, plus the Inventory
Formula Amount on such date exceeds (ii) the aggregate amount of Revolver
Commitments on such date; provided, that in no event shall any such reduction
exceed $5,000,000, and (b) $0 from and after the Block Release Date.

 

 

2

 



 

--------------------------------------------------------------------------------

Availability Reserve: on any date, the sum (without duplication) of each of the
following on such date: (a) the Inventory Reserve; (b) the Rent and Charges
Reserve; (c) the LC Reserve; (d) the Bank Product Reserve; (e) all accrued
Royalties, whether or not then due and payable by a Borrower; (f) the aggregate
amount of liabilities secured by Liens upon Collateral that is Inventory or
Accounts that are senior to Agent’s Liens (but imposition of any such reserve
shall not waive an Event of Default arising therefrom); (g) the Dilution
Reserve; (h) the Warranty Reserve; (i) the Availability Block; and (j) such
additional reserves, in such amounts and with respect to such matters, as Agent
in its Credit Judgment may elect to impose from time to time. Notwithstanding
anything to the contrary contained herein, the Availability Reserve on any date
of determination may, in Agent’s sole and absolute discretion, be reduced by an
amount not to exceed the amount by which (i) the sum of the Accounts Formula
Amount on such date, plus the Inventory Formula Amount on such date exceeds (ii)
the aggregate amount of Revolver Commitments on such date.

Bank of America: Bank of America, N.A., a national banking association, and its
successors and assigns.

Bank of America Indemnitees: Bank of America and its officers, directors,
employees, Affiliates, agents and attorneys.

Bank Product: any of the following products, services or facilities extended to
any Borrower or Guarantor by any Lender or any Affiliate of a Lender: (a) Cash
Management Services; (b) products under Hedging Agreements; (c) commercial
credit card and merchant card services; and (d) leases and other banking
products or services as may be requested by any Borrower or Guarantor, other
than Letters of Credit; provided, however, that for any of the foregoing to be
included as an “Obligation” for purposes of a distribution under Section 5.6.1,
the applicable Secured Party and Obligor must have previously provided written
notice to Agent of (i) the existence of such Bank Product, (ii) the maximum
dollar amount of obligations arising thereunder to be included as a Bank Product
Reserve (“Bank Product Amount”), and (iii) the methodology to be used by such
parties in determining the Bank Product Debt owing from time to time. The Bank
Product Amount may be changed from time to time upon written notice to Agent by
the Secured Party and Obligor. No Bank Product Amount may be established or
increased at any time that a Default or Event of Default exists, or if a reserve
in such amount would cause an Overadvance.

Bank Product Amount: as defined in the definition of Bank Product.

Bank Product Debt: Debt and other obligations of an Obligor relating to Bank
Products.

Bank Product Reserve: the aggregate amount of reserves established by Agent from
time to time in its reasonable discretion in respect of Bank Product Debt.

Bankruptcy Code: Title 11 of the United States Code.

Base Rate: for any date of determination, the greatest of (a) the rate of
interest in effect for such day as announced by Bank of America from time to
time as its “prime rate”, (b) the Federal Funds Rate, plus 0.50% per annum, and
(c) LIBOR for an Interest Period of one month commencing on such date, plus
1.00% per annum. The “prime rate” is a rate set by Bank of America based upon
various factors including its costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above or below such announced rate. Any change in
the “prime rate” announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.

Base Rate Loan: any Loan that bears interest based on the Base Rate.

 

 

3

 



 

--------------------------------------------------------------------------------

Base Rate Revolver Loan: a Revolver Loan that bears interest based on the Base
Rate.

Block Release Date: the later of (a) the first anniversary of the Closing Date
and (b) the earliest date on which Borrowers shall have delivered to Agent a
Compliance Certificate pursuant to Section 10.1.2(d) which evidences, for the
four (4) Fiscal Quarter period ending on the last day of the fiscal period to
which such Compliance Certificate relates, a Consolidated Fixed Charge Coverage
Ratio of at least 1.25 to 1.0 and Domestic EBITDA greater than or equal to
$10,000,000.

Board of Governors: the Board of Governors of the Federal Reserve System.

Borrowed Money: with respect to any Obligor, without duplication, its (a) Debt
that (i) arises from the lending of money by any Person to such Obligor, (ii) is
evidenced by notes, drafts, bonds, debentures, credit documents or similar
instruments, (iii) accrues interest or is a type upon which interest charges are
customarily paid (excluding trade payables owing in the Ordinary Course of
Business), or (iv) was issued or assumed as full or partial payment for
Property; (b) Capital Leases; (c) reimbursement obligations with respect to
letters of credit; and (d) guaranties of any Debt of the foregoing types owing
by another Person.

Borrower Agent: as defined in Section 4.4.

Borrowing: a group of Loans of one Type that are made on the same day or are
converted into Loans of one Type on the same day.

Borrowing Base: on any date of determination, an amount equal to the lesser of
(a) the aggregate amount of Revolver Commitments on such date, minus the LC
Reserve on such date, minus the Availability Block on such date; or (b) the sum
of the Accounts Formula Amount on such date, plus the Inventory Formula Amount
on such date, minus the Availability Reserve on such date.

Borrowing Base Certificate: a certificate by which Borrowers certify calculation
of the Borrowing Base, in the form of Exhibit E.

Business Day: any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, North Carolina and New York, and if such day relates to a LIBOR Loan,
any such day on which dealings in Dollar deposits are conducted between banks in
the London interbank Eurodollar market.

Capital Expenditures: for any period, the dollar amount of gross expenditures
(including obligations under Capital Leases) during such period made by any
Borrower or Subsidiary for fixed assets, real property, plant and equipment, and
all renewals, improvements and replacements thereto that are required to be
capitalized under, and determined in accordance with, GAAP; provided, that any
such expenditure made with insurance or condemnation proceeds shall not be
deemed to be a Capital Expenditure for purposes of the limitations set forth in
Section 10.2.3.

Capital Lease: any lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

Cash Collateral: cash, and any interest or other income earned thereon, that is
delivered to Agent to Cash Collateralize any Obligations.

Cash Collateral Account: a demand deposit, money market or other account
established by Agent at such financial institution as Agent may select in its
reasonable discretion, which account shall be subject to Agent’s Liens for the
benefit of Secured Parties.

 

 

4

 



 

--------------------------------------------------------------------------------

Cash Collateralize: the delivery of cash to Agent, as security for the payment
of Obligations, in an amount equal to (a) with respect to LC Obligations, 105%
of the aggregate outstanding LC Obligations, and (b) with respect to any
inchoate, contingent or other Obligations (including Obligations arising under
Bank Products, but excluding unasserted indemnification rights which, by their
terms survive termination of this Agreement or any other Loan Document), Agent’s
good faith estimate of the amount due or to become due, including all fees and
other amounts relating to such Obligations. “Cash Collateralization” has a
correlative meaning.

Cash Dominion Trigger Period: the period (a) commencing on the day that an Event
of Default occurs, or Availability is less than (i) $7,500,000 (which amount on
any date of determination shall be reduced by an amount equal to the amount by
which (A) the sum of the Accounts Formula Amount on such date, plus the
Inventory Formula Amount on such date exceeds (B) the aggregate amount of
Revolver Commitments on such date; provided, that in no event shall any such
reduction exceed $5,000,000) at any time prior to the Block Release Date and
(ii) $15,000,000 at any time on or after the Block Release Date; and (b)
continuing until the last day of the first period of 45 consecutive days during
which no Event of Default has existed and Availability has been greater than (i)
$7,500,000 (which amount on any date of determination shall be reduced by an
amount equal to the amount by which (A) the sum of the Accounts Formula Amount
on such date, plus the Inventory Formula Amount on such date exceeds (B) the
aggregate amount of Revolver Commitments on such date; provided, that in no
event shall any such reduction exceed $5,000,000) at all times prior to the
Block Release Date and (ii) $15,000,000 at all times on and after the Block
Release Date.

Cash Equivalents: (a) marketable obligations issued or unconditionally
guaranteed by, and backed by the full faith and credit of, the United States
government, maturing within 12 months of the date of acquisition; (b)
certificates of deposit, time deposits and bankers’ acceptances maturing within
12 months of the date of acquisition, and overnight bank deposits, in each case
which are issued by a commercial bank organized under the laws of the United
States or any state or district thereof, rated A-1 (or better) by S&P or P-1 (or
better) by Moody’s at the time of acquisition, and (unless issued by a Lender)
not subject to offset rights; (c) repurchase obligations with a term of not more
than 30 days for underlying investments of the types described in clauses (a)
and (b) entered into with any bank meeting the qualifications specified in
clause (b); (d) commercial paper rated A-1 (or better) by S&P or P-1 (or better)
by Moody’s, and maturing within nine months of the date of acquisition; (e)
shares of any money market fund that has substantially all of its assets
invested continuously in the types of investments referred to above, has net
assets of at least $500,000,000 and has the highest rating obtainable from
either Moody’s or S&P; and, (f) with respect to Foreign Subsidiaries, any
obligations, instruments or documents reasonably equivalent to any of the
foregoing, as set forth in Group’s investment policy in effect from time to
time, a copy of which shall be delivered to, and which shall be reasonably
acceptable to, Agent.

Cash Management Services: any services provided from time to time by any Lender
or any of its Affiliates to any Borrower or Subsidiary in connection with
operating, collections, payroll, trust, or other depository or disbursement
accounts, including automated clearinghouse, e-payable, electronic funds
transfer, wire transfer, controlled disbursement, overdraft, depository,
information reporting, lockbox and stop payment services.

CERCLA: the Comprehensive Environmental Response Compensation and Liability Act
(42 U.S.C. § 9601 et seq.).

Change in Law: the occurrence, after the date hereof, of (a) the adoption or
taking effect of any law, rule, regulation or treaty; (b) any change in any law,
rule, regulation or treaty or in the administration, interpretation or
application thereof by any Governmental Authority; or (c) the making or issuance
of any request, guideline or directive (whether or not having the force of law)
by any Governmental Authority.

 

 

5

 



 

--------------------------------------------------------------------------------

Change of Control: (a) Group ceases to own and control, beneficially and of
record, directly or indirectly, all outstanding Equity Interests in all
Borrowers other than Group; (b) members of the Grinberg Family cease to own and
control, beneficially and of record, at least thirty percent (30%) of the total
voting power of the outstanding Equity Interests of Group; (c) any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange Act)
is or becomes the beneficial owner (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act), directly or indirectly, of a greater percentage of the total
voting power of the outstanding Equity Interests of Group than the percentage of
the total voting power of the outstanding Equity Interests of Group then
“beneficially owned” (as defined in Rules 13d-3 and 13d-5 of the Exchange Act),
directly or indirectly, by the members of the Grinberg Family; (d) Continuing
Directors cease to be a majority of the members of the board of directors of
Group; or (e) all or substantially all of a Borrower’s assets are sold or
transferred, other than sale or transfer to another Borrower.

Claims: all liabilities, obligations, losses, damages, penalties, judgments,
proceedings, interest, costs and expenses of any kind (including remedial
response costs, reasonable out-of-pocket attorneys’ fees and Extraordinary
Expenses) at any time (including after Full Payment of the Obligations,
resignation or replacement of Agent, or replacement of any Lender) incurred by
or asserted against any Indemnitee in any way relating to (a) any Loans, Letters
of Credit, Loan Documents, or the use thereof or transactions relating thereto,
(b) any action taken or omitted to be taken by any Indemnitee in connection with
any Loan Documents, (c) the existence or perfection of any Liens, or realization
upon any Collateral, (d) exercise of any rights or remedies under any Loan
Documents or Applicable Law, or (e) failure by any Obligor to perform or observe
any terms of any Loan Document, in each case including all reasonable,
out-of-pocket costs and expenses relating to any investigation, litigation,
arbitration or other proceeding (including an Insolvency Proceeding or appellate
proceedings), whether or not the applicable Indemnitee is a party thereto.

Closing Date: June 5, 2009.

Code: the Internal Revenue Code of 1986, as amended.

Collateral: all Property described in Section 7.1(a), all Property described in
any Security Documents as security for any Obligations, and all other Property
that now or hereafter secures (or is intended to secure) any Obligations, but
excluding any property described in Section 7.1(b).

Commitment: at any date of determination, for any Lender, the aggregate amount
of such Lender’s Revolver Commitment on such date. “Commitments” means the
aggregate amount of all Revolver Commitments.

Commitment Termination Date: the earliest to occur of (a) the Revolver
Termination Date; (b) the date on which Borrowers terminate the Revolver
Commitments pursuant to Section 2.1.4; or (c) the date on which the Revolver
Commitments are terminated pursuant to Section 11.2.

Compliance Certificate: a certificate by which Borrowers certify compliance with
Sections 10.2.3 and 10.3, in the form of Exhibit F.

Consolidated Fixed Charge Coverage Ratio: for any period of four consecutive
Fiscal Quarters, the ratio, determined on a consolidated basis for Borrowers and
Subsidiaries for the most recent four Fiscal Quarters, of (a) EBITDA for such
period minus Capital Expenditures (except those financed with Borrowed Money
other than Revolver Loans) for such period, to (b) Fixed Charges for such
period.

Contingent Obligation: any obligation of a Person arising from a guaranty,
indemnity or other assurance of payment or performance of any Debt, lease,
dividend or other obligation (“primary  

 

 

6

 



 

--------------------------------------------------------------------------------

obligations”) of another obligor (“primary obligor”) in any manner, whether
directly or indirectly, including any obligation of such Person under any (a)
guaranty, endorsement, co-making or sale with recourse of an obligation of a
primary obligor; (b) obligation to make take-or-pay or similar payments
regardless of nonperformance by any other party to an agreement; and (c)
arrangement (i) to purchase any primary obligation or security therefor, (ii) to
supply funds for the purchase or payment of any primary obligation, (iii) to
maintain or assure working capital, equity capital, net worth or solvency of the
primary obligor, (iv) to purchase Property or services for the purpose of
assuring the ability of the primary obligor to perform a primary obligation, or
(v) otherwise to assure or hold harmless the holder of any primary obligation
against loss in respect thereof. The amount of any Contingent Obligation shall
be deemed to be the stated or determinable amount of the primary obligation (or,
if less, the maximum amount for which such Person may be liable under the
instrument evidencing the Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability with respect thereto.

Continuing Directors: the directors of Group on the Closing Date and each other
director whose nomination for election to the board of directors of Group is
recommended by at least a majority of the then Continuing Directors.

Credit Judgment: Agent’s judgment exercised in good faith, based upon its
consideration of any factor that it reasonably believes (a) could adversely
affect the quantity, quality, mix or value of Collateral (including any
Applicable Law that may inhibit collection of an Account), the enforceability or
priority of Agent’s Liens, or the amount that Agent and Lenders could receive in
liquidation of any Collateral; (b) suggests that any collateral report or
financial information delivered by any Obligor is incomplete, inaccurate or
misleading in any material respect; (c) materially increases the likelihood of
any Insolvency Proceeding involving an Obligor; or (d) creates or could result
in a Default or Event of Default. In exercising such judgment, Agent may
consider any factors that could increase the credit risk of lending to Borrowers
on the security of the Collateral.

CWA: the Clean Water Act (33 U.S.C. §§ 1251 et seq.).

Debt: as applied to any Person, without duplication, (a) all items that would be
included as liabilities on a balance sheet in accordance with GAAP, including
Capital Leases, but excluding trade payables incurred and being paid in the
Ordinary Course of Business; (b) all Contingent Obligations; (c) all
reimbursement obligations in connection with letters of credit issued for the
account of such Person; and (d) in the case of a Borrower, the Obligations. The
Debt of a Person shall include any recourse Debt of any partnership in which
such Person is a general partner or joint venturer.

Default: an event or condition that, with the lapse of time or giving of notice,
would constitute an Event of Default.

Default Rate: for any Obligation (including, to the extent permitted by law,
interest not paid when due), 2% plus the interest rate otherwise applicable
thereto.

Deposit Account Control Agreements: the Deposit Account control agreements
executed by an institution maintaining a Deposit Account for a Borrower, in
favor of Agent, for the benefit of Secured Parties, as security for the
Obligations.

Dilution Percent: the percent, determined based on the most recent field
examination, equal to (a) bad debt write-downs or write-offs, discounts,
returns, promotions, credits, credit memos and other dilutive items with respect
to Accounts, divided by (b) gross sales.

Dilution Reserve: a reserve in amounts established by Agent from time to time in
its Credit Judgment to reflect that the Dilution Percent is or is reasonably
anticipated to be greater than five percent

 

 

7

 



 

--------------------------------------------------------------------------------

(5%).

Distribution: any declaration or payment of a distribution, interest or dividend
on any Equity Interest (other than payment-in-kind); any distribution, advance
or repayment of Borrowed Money to a holder of Equity Interests; or any purchase,
redemption, or other acquisition or retirement for value of any Equity Interest.

Dollars: lawful money of the United States.

Domestic EBITDA: for any period, determined on a consolidated basis for
Borrowers and Subsidiaries (other than Foreign Subsidiaries), net income,
calculated before interest expense, provision for income taxes, depreciation and
amortization expense, and excluding any and all of the following to the extent
included in the determination of net income: (i) gains or losses arising from
the sale of capital assets, (ii) gains or losses arising from the write-up or
write-down of assets, (iii) the non-cash effect of a change in accounting
principles or other pronouncement, (iv) non-cash write-offs in respect of
unamortized debt issuance costs and (v) gain and loss from extraordinary items.

Domestic Subsidiary: any Subsidiary other than a Foreign Subsidiary.

Dominion Account: a special account established by Borrowers at Bank of America
or another bank reasonably acceptable to Agent, over which Agent has exclusive
control for withdrawal purposes during any Cash Dominion Trigger Period.

EBITDA: for any period, determined on a consolidated basis for Borrowers and
Subsidiaries, net income, calculated before interest expense, provision for
income taxes, depreciation and amortization expense, and excluding any and all
of the following to the extent included in the determination of net income: (i)
gains or losses arising from the sale of capital assets, (ii) gains or losses
arising from the write-up or write-down of assets, (iii) the non-cash effect of
a change in accounting principles or other pronouncement, (iv) non-cash
write-offs in respect of unamortized debt issuance costs and (v) gain and loss
from extraordinary items.

EBITDA Covenant Trigger Period: the period (a) commencing on the day that an
Event of Default occurs, or Availability is less than (i) $10,000,000 (which
amount on any date of determination shall be reduced by an amount equal to the
amount by which (A) the sum of the Accounts Formula Amount on such date, plus
the Inventory Formula Amount on such date exceeds (B) the aggregate amount of
Revolver Commitments on such date; provided, that in no event shall any such
reduction exceed $5,000,000) at any time prior to the Block Release Date and
(ii) $15,000,000 at any time on or after the Block Release Date; and (b)
continuing until the last day of the first period of 90 consecutive days during
which no Event of Default has existed and Availability has been greater than (i)
$10,000,000 (which amount on any date of determination shall be reduced by an
amount equal to the amount by which (A) the sum of the Accounts Formula Amount
on such date, plus the Inventory Formula Amount on such date exceeds (B) the
aggregate amount of Revolver Commitments on such date; provided, that in no
event shall any such reduction exceed $5,000,000) at all times prior to the
Block Release Date and (ii) $15,000,000 at all times on and after the Block
Release Date.

Effective Date: as defined inSection 6.1

Eligible Account: an Account owing to a Borrower that arises in the Ordinary
Course of Business from the sale of goods, is payable in Dollars and is deemed
by Agent, in its Credit Judgment, to be an Eligible Account. Without limiting
the foregoing, no Account shall be an Eligible Account (unless Agent in its sole
discretion elects otherwise) if (a) it is unpaid for more than 60days after the
original due date, or more than 180days after the original invoice date; (b) 50%
or more of the Accounts owing by the

 

 

8

 



 

--------------------------------------------------------------------------------

Account Debtor are not Eligible Accounts under clause (a); (c) when aggregated
with other Accounts owing by the Account Debtor and its Affiliates, it exceeds
15% of the aggregate Eligible Accounts (but only to the extent of the excess
above such 15% threshold); (d) it does not conform with a covenant or
representation herein; (e) it is owing by a creditor or supplier, or is
otherwise subject to a potential offset, counterclaim, dispute, deduction,
discount, recoupment, reserve, defense, chargeback, credit or allowance (but
ineligibility shall be limited to the amount thereof); (f) an Insolvency
Proceeding has been commenced by or against the Account Debtor; or the Account
Debtor has failed, has suspended or ceased doing business, is liquidating,
dissolving or winding up its affairs, or is not Solvent; (g) the Account Debtor
is organized or has its principal offices or assets outside the United States or
Canada and, (i) when aggregated with other Accounts owing by the Account Debtor
and other Account Debtors organized or having their respective principal offices
or assets outside the United States or Canada, such aggregate amount exceeds
$3,000,000 (provided, that only the amount in excess of $3,000,000 is
ineligible) or (ii) the sale is on letter of credit or acceptance terms
acceptable to Agent in its Credit Judgment; (h) it is owing by a Governmental
Authority (other than a Governmental Authority associated with a foreign entity
or government) and, when aggregated with other Accounts owing by such
Governmental Authorities, it exceeds $2,000,000 (or such lesser amount
determined by Agent in its Credit Judgment, but in no event less than
$1,000,000), unless the Account Debtor is the United States or any department,
agency or instrumentality thereof and the Account has been assigned to Agent in
compliance with the Assignment of Claims Act; (i) it is not subject to a duly
perfected, first priority Lien in favor of Agent, or is subject to any other
Lien other than a Lien permitted under Section 10.2.2(c); (j) the goods giving
rise to it have not been delivered to and accepted by the Account Debtor, the
services giving rise to it have not been accepted by the Account Debtor, or it
otherwise does not represent a final sale; (k) it is evidenced by Chattel Paper
or an Instrument of any kind, or has been reduced to judgment; (l) its payment
has been extended other than in the Ordinary Course of Business, the Account
Debtor has made a partial payment, or it arises from a sale on a
cash-on-delivery basis; (m) it arises from a sale to an Affiliate, or from a
sale on a bill-and-hold, guaranteed sale, sale-or-return, sale-on-approval,
consignment, or other repurchase or return basis; (n) it represents a progress
billing or retainage; (o) it includes a billing for interest, fees or late
charges, but ineligibility shall be limited to the extent thereof; or (p) it
arises from a retail sale to a Person who is purchasing for personal, family or
household purposes. In calculating delinquent portions of Accounts under clauses
(a) and (b), credit balances more than 90 days old will be excluded.   

Eligible Assignee: a Person that is (a) a Lender, U.S.-based Affiliate of a
Lender or Approved Fund; (b) any other financial institution approved by Agent
and Borrower Agent (which approval by Borrower Agent shall not be unreasonably
withheld or delayed, and shall be deemed given if no objection is made within
five (5) Business Days after notice of the proposed assignment has been provided
by the assigning Lender in accordance with Section 13.3), that is organized
under the laws of the United States or any state or district thereof, has total
assets in excess of $5 billion, extends asset-based lending facilities in its
ordinary course of business and whose becoming an assignee would not constitute
a prohibited transaction under Section 4975 of the Code or any other Applicable
Law; and (c) during any Event of Default, any Person acceptable to Agent in its
discretion.

Eligible Inventory: Inventory owned by a Borrower that Agent, in its Credit
Judgment, deems to be Eligible Inventory. Without limiting the foregoing, no
Inventory shall be Eligible Inventory (unless Agent in its sole discretion
elects otherwise) unless it (a) is finished goods, and not watch components
(unless an appraiser acceptable to Agent has ascribed a Value thereto pursuant
to an appraisal acceptable to Agent in its sole discretion), raw materials,
work-in-process, packaging or shipping materials, labels, samples, display
items, bags, replacement parts or manufacturing supplies; (b) is not held on
consignment, nor subject to any deposit or down payment; (c) meets all standards
imposed by any Governmental Authority, and does not constitute hazardous
materials under any Environmental Law; (d) conforms with the covenants and
representations herein; (e) is subject to Agent’s duly perfected, first priority
Lien, and no other Lien (other than a Lien permitted under Section 10.2.2(c));
(f) is within the continental United States or Canada, is not in transit except
between locations of Borrowers, and is not

 

 

9

 



 

--------------------------------------------------------------------------------

consigned to any Person; (g) is not subject to any warehouse receipt or
negotiable Document; (h) is not subject to any arrangement (other than a License
set forth on Schedule 1.1b, as such License is in effect on the Closing Date)
that restricts such Borrower’s or Agent’s right to dispose of such Inventory,
unless Agent has received an appropriate Lien Waiver; and (i) is not located on
leased premises or in the possession of a warehouseman, processor, repairman,
mechanic, shipper, freight forwarder or other Person, unless the lessor or such
Person has delivered a Lien Waiver or an appropriate Rent and Charges Reserve
has been established; and (j) is reflected in the details of a current perpetual
inventory report.

Enforcement Action: any action to enforce any Obligations or Loan Documents or
to realize upon any Collateral (whether by judicial action, self-help,
notification of Account Debtors, exercise of setoff or recoupment, or
otherwise).

Environmental Laws: all Applicable Laws (including all programs, permits and
guidance promulgated by regulatory agencies), relating to public health (but
excluding occupational safety and health, to the extent regulated by OSHA) or
the protection or pollution of the environment, including CERCLA, RCRA and CWA.

Environmental Notice: a notice (whether written or oral) from any Governmental
Authority or other Person of any possible noncompliance with, investigation of a
possible violation of, litigation relating to, or potential fine or liability
under any Environmental Law, or with respect to any Environmental Release,
environmental pollution or hazardous materials, including any complaint,
summons, citation, order, claim, demand or request for correction, remediation
or otherwise.

Environmental Release: a release as defined in CERCLA or under any other
Environmental Law.

Equity Interest: the interest of any (a) shareholder in a corporation; (b)
partner in a partnership (whether general, limited, limited liability or joint
venture); (c) member in a limited liability company; or (d) other Person having
any other form of equity security or ownership interest in another Person.

ERISA: the Employee Retirement Income Security Act of 1974.

ERISA Affiliate: any trade or business (whether or not incorporated) under
common control with an Obligor within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

ERISA Event: (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Obligor or ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or the imposition of any material
liability which remains unsatisfied, resulting from a cessation of operations
that is treated as such a withdrawal under Section 4062(e) of ERISA; (c) a
complete or partial withdrawal by any Obligor or ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Section 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) the failure by any Obligor or ERISA Affiliate to meet
any required funding obligations with respect to any Pension Plan or required
contribution with respect to any Multiemployer Plan; (f) an event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan or Multiemployer
Plan; or (g) the imposition of any material liability under Title IV of ERISA,
other than for PBGC premiums due but not delinquent under Section 4007 of ERISA,
upon any Obligor or ERISA Affiliate.

Event of Default: as defined inSection 11.

 

 

10

 



 

--------------------------------------------------------------------------------

Excluded Deposit Accounts: as defined in Section 8.5. 

Excluded Equity: means any Voting Stock in excess of 65% of the total
outstanding Voting Stock of any Foreign Subsidiary. For the purposes of this
definition, “Voting Stock” means, as to any issuer, the issued and outstanding
shares of each class of capital stock or other ownership interests of such
issuer entitled to vote (within the meaning of Treasury Regulations §
1.956-2(c)(2)).

Excluded Tax: with respect to Agent, any Lender, Issuing Bank or any other
recipient of a payment to be made by or on account of any Obligation, (a) taxes
imposed on or measured by its overall net income (however denominated), and
franchise taxes imposed on it (in lieu of net income taxes), by the jurisdiction
(or any political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located; (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which a Borrower is located; and (c) in the case of a
Foreign Lender (other than an assignee pursuant to Section 3.8), any withholding
tax that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party hereto (or designates a new Lending Office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 5.10, except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 5.9.

Existing Agreement: as defined in the Recitals to this Agreement.

Extraordinary Expenses: all out-of-pocket costs, expenses or advances that Agent
may incur during a Default or Event of Default, or during the pendency of an
Insolvency Proceeding of an Obligor, including those relating to (a) any audit,
inspection, repossession, storage, repair, appraisal, insurance, manufacture,
preparation or advertising for sale, sale, collection, or other preservation of
or realization upon any Collateral; (b) any action, arbitration or other
proceeding (whether instituted by or against Agent, any Lender, any Obligor, any
representative of creditors of an Obligor or any other Person) in any way
relating to any Collateral (including the validity, perfection, priority or
avoidability of Agent’s Liens with respect to any Collateral), Loan Documents,
Letters of Credit or Obligations, including any lender liability or other
Claims; (c) the exercise, protection or enforcement of any rights or remedies of
Agent in, or the monitoring of, any Insolvency Proceeding; (d) settlement or
satisfaction of any taxes, charges or Liens with respect to any Collateral; (e)
any Enforcement Action; (f) negotiation and documentation of any modification,
waiver, workout, restructuring or forbearance with respect to any Loan Documents
or Obligations; and (g) Protective Advances. Such out-of-pocket costs, expenses
and advances include transfer fees, Other Taxes, storage fees, insurance costs,
permit fees, utility reservation and standby fees, legal fees, appraisal fees,
brokers’ fees and commissions, auctioneers’ fees and commissions, accountants’
fees, environmental study fees, wages and salaries paid to employees of any
Obligor or independent contractors in liquidating any Collateral, and travel
expenses.

FCCR Covenant Trigger Period: the period (a) commencing on the day that an Event
of Default occurs, or Availability is less than $15,000,000; and (b) continuing
until the last day of the first period of 90 consecutive days during which no
Event of Default has existed (or, if earlier, the day on which such Event of
Default has been waived in accordance herewith) and Availability has been
greater than $15,000,000 at all times; provided, that no FCCR Covenant Trigger
Period shall occur prior to the Block Release Date.

Federal Funds Rate: for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100th of 1.00%) equal to the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day;

 

 

11

 



 

--------------------------------------------------------------------------------

provided that (a) if such day is not a Business Day, the Federal Funds Rate for
such day shall be such rate on such transactions on the next preceding Business
Day as so published on the next succeeding Business Day and (b) if no such rate
is so published on such next succeeding Business Day, the Federal Funds Rate for
such day shall be the average rate charged to Bank of America on such day on
such transactions as reasonably determined by the Agent.

Fee Letter: the fee letter agreement among Bank of America, Bank of America
Securities LLC and Group.

Fiscal Quarter: each period of three months, commencing on the first day of a
Fiscal Year and the first day of the fourth, seventh and tenth calendar month
thereafter.

Fiscal Year: the fiscal year of Borrowers and Subsidiaries for accounting and
tax purposes, ending on January 31 of each year.

Fixed Charges: for any period, the sum of cash interest expense, scheduled
principal payments made on Borrowed Money, cash taxes paid and Distributions
made during such period.

FLSA: the Fair Labor Standards Act of 1938.

Foreign Lender: any Lender that is organized under the laws of a jurisdiction
other than the laws of a jurisdiction other than that in which a Borrower is
located. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

Foreign Plan: any employee pension plan (a) maintained or contributed to by any
Obligor or Subsidiary that is not subject to the laws of the United States; or
(b) mandated by a government other than the United States for employees of any
Obligor or Subsidiary.

Foreign Subsidiary: a Subsidiary that is a direct or indirect Subsidiary of a
Borrower that is not incorporated or organized under the laws of the United
States, any state thereof or the District of Columbia.

Full Payment: with respect to any Obligations, (a) the full and indefeasible
cash payment thereof, including any interest, fees and other charges accruing
during an Insolvency Proceeding (whether or not allowed in the proceeding); (b)
if such Obligations are LC Obligations or inchoate or contingent in nature, Cash
Collateralization thereof (or delivery of a standby letter of credit reasonably
acceptable to Agent, in the amount of required Cash Collateral), provided, that
no Cash Collateralization shall be required for “Full Payment” to have occurred
with respect to unasserted indemnification rights which, by their terms survive
termination of this Agreement or any other Loan Document; and (c) a release of
any Claims of Obligors against Agent, Lenders and Issuing Bank arising on or
before the payment date. No Loans shall be deemed to have been paid in full
until all Commitments related to such Loans have expired or been terminated.

GAAP: generally accepted accounting principles in effect in the United States
from time to time.

Governmental Approvals: all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.

Governmental Authority: any federal, state, municipal, foreign or other
governmental department, agency, commission, board, bureau, court, tribunal,
instrumentality, political subdivision, or other entity or officer exercising
executive, legislative, judicial, regulatory or administrative functions for or
pertaining to any government or court, in each case whether associated with the
United States, a state,

 

 

12

 



 

--------------------------------------------------------------------------------

district or territory thereof, or a foreign entity or government.

Grinberg Family: Efraim Grinberg, his siblings and children and the spouses,
heirs and estates of any of such foregoing Persons and shall include, without
limitation any trusts of which any such Persons are trustees, either alone or
with others, and/or beneficiaries, and any partnerships, limited partnerships,
limited liability companies, corporations or other entities (“Entities”) of
which any of such Persons is a general partner or managing member or otherwise
controls such Entity directly or indirectly through other Entities.

Guarantor Payment: as defined in Section 5.11.3.

Guarantors: each Person who guarantees payment or performance of any
Obligations.

Guaranty: each guaranty agreement executed by a Guarantor in favor of Agent.

Hedging Agreement: an agreement relating to any swap, cap, floor, collar,
option, forward, cross right or obligation, or combination thereof or similar
transaction, with respect to interest rate, foreign exchange, currency,
commodity, credit or equity risk.

Indemnified Taxes: Taxes other than Excluded Taxes.

Indemnitees: Agent Indemnitees, Lender Indemnitees, Issuing Bank Indemnitees and
Bank of America Indemnitees.

Insolvency Proceeding: any case or proceeding commenced by or against a Person
under any state, federal or foreign law for, or any agreement of such Person to,
(a) the entry of an order for relief under the Bankruptcy Code, or any other
insolvency, debtor relief or debt adjustment law; (b) the appointment of a
receiver, trustee, liquidator, administrator, conservator or other custodian for
such Person or any part of its Property; or (c) an assignment or trust mortgage
for the benefit of creditors.

Insurance Assignment: a collateral assignment of insurance pursuant to which an
Obligor assigns to Agent, for the benefit of Secured Parties, such Obligor’s
rights under key-man life, business interruption or other insurance policies as
Agent deems reasonably appropriate, as security for the Obligations.

Intellectual Property: all intellectual and similar Property of a Person,
including inventions, designs, patents, copyrights, trademarks, service marks,
trade names, trade secrets, confidential or proprietary information, customer
lists, know-how, software and databases; all embodiments or fixations thereof
and all related applications and registrations; and all licenses or other rights
to use any of the foregoing.

Intellectual Property Claim: any claim or assertion (whether in writing, by suit
or otherwise) that a Borrower’s or Subsidiary’s ownership, use, marketing, sale
or distribution of any Inventory, Equipment, Intellectual Property or other
Property violates another Person’s Intellectual Property.

Interest Period: as defined in Section 3.1.3.

Inventory: as defined in the UCC, including all goods intended for sale, lease,
display or demonstration; all work in process; and all raw materials, and other
materials and supplies of any kind that are or could be used in connection with
the manufacture, printing, packing, shipping, advertising, sale, lease or
furnishing of such goods, or otherwise used or consumed in a Borrower’s business
(but excluding Equipment).

 

 

13

 



 

--------------------------------------------------------------------------------

Inventory Formula Amount: on any date of determination, the lesser of (i) 80% of
the Value of Eligible Inventory on such date and (ii) 85% of the NOLV Percentage
of the Value of Eligible Inventory on such date.

Inventory Reserve: reserves established by Agent to reflect factors that may
negatively impact the Value of Inventory, including change in salability,
obsolescence, seasonality, theft, shrinkage, imbalance, change in composition or
mix, markdowns and vendor chargebacks and that have not already been taken into
account in determining the Borrowing Base or another reserve.

Investment: any acquisition by a Person of all or substantially all assets of
another Person; any acquisition by a Person of record or beneficial ownership of
any Equity Interests of another Person; or any advance or capital contribution
by a Person to or other investment in another Person.

IRS: the United States Internal Revenue Service.

Issuing Bank: Bank of America or an Affiliate of Bank of America.

Issuing Bank Indemnitees: Issuing Bank and its officers, directors, employees,
Affiliates, agents and attorneys.

LC Application: an application by Borrower Agent to Issuing Bank for issuance of
a Letter of Credit, in form and substance satisfactory to Issuing Bank.

LC Conditions: the following conditions necessary for issuance of a Letter of
Credit: (a) each of the conditions set forth in Section 6; (b) after giving
effect to such issuance, total LC Obligations do not exceed the Letter of Credit
Subline, no Overadvance exists and, if no Revolver Loans are outstanding, the LC
Obligations do not exceed the Borrowing Base (without giving effect to the LC
Reserve for purposes of this calculation); (c) the expiration date of such
Letter of Credit is (i) no more than 365 days from issuance, in the case of
standby Letters of Credit, (ii) no more than 120 days from issuance, in the case
of documentary Letters of Credit, and (iii) the Revolver Termination Date; (d)
the Letter of Credit and payments thereunder are denominated in Dollars; and (e)
the purpose and form of the proposed Letter of Credit is reasonably satisfactory
to Agent and Issuing Bank in their discretion.

LC Documents: all documents, instruments and agreements (including LC Requests
and LC Applications) delivered by Borrowers to Issuing Bank or Agent in
connection with issuance, amendment or renewal of, or payment under, any Letter
of Credit.

LC Obligations: as of any date of determination, the sum (without duplication)
of (a) all amounts owing by Borrowers for any drawings under Letters of Credit
as of such date; (b) the stated amount of all outstanding Letters of Credit as
of such date; and (c) all fees and other amounts owing with respect to Letters
of Credit as of such date.

LC Request: a request for issuance of a Letter of Credit, to be provided by
Borrower Agent to Issuing Bank, in form satisfactory to Agent and Issuing Bank.

LC Reserve: as of any date of determination, the aggregate outstanding amount of
all LC Obligations, other than (a) those that have been Cash Collateralized; and
(b) if no Default or Event of Default exists, those constituting fees and other
amounts owing with respect to Letters of Credit.

Lender Indemnitees: Lenders and their officers, directors, employees,
Affiliates, agents and attorneys.

 

 

14

 



 

--------------------------------------------------------------------------------

Lenders: as defined in the preamble to this Agreement, including Agent in its
capacity as a provider of Swingline Loans and any other Person who hereafter
becomes a “Lender” pursuant to an Assignment and Acceptance.

Lending Office: for any Lender, the office of such Lender designated as such by
the applicable Lender at the time it becomes party to this Agreement or
thereafter by notice to Agent and Borrower Agent as the office by which its
Loans are to be made and maintained.

Letter of Credit: any standby or documentary letter of credit issued pursuant to
Section 2.3 by Issuing Bank for the account of a Borrower, or any indemnity,
guarantee, exposure transmittal memorandum or similar form of credit support
issued by Agent or Issuing Bank for the benefit of a Borrower.

Letter of Credit Subline: $15,000,000.

LIBOR: for any Interest Period with respect to a LIBOR Loan, the greater of (a)
2.0% per annum and (b) the per annum rate of interest (rounded upward, if
necessary, to the nearest 1/8th of 1%), determined by Agent at approximately
11:00 a.m. (London time) two Business Days prior to commencement of such
Interest Period, for a term comparable to such Interest Period, equal to (a) the
British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by Reuters
(or other commercially available source reasonably designated by Agent); or (b)
if BBA LIBOR is not available for any reason, the interest rate at which Dollar
deposits in the approximate amount of such LIBOR Loan would be offered by Bank
of America’s London branch to major banks in the London interbank Eurodollar
market. If the Board of Governors imposes a Reserve Percentage with respect to
LIBOR deposits at any time in which LIBOR is calculated pursuant to clause (b)
in the immediately preceding sentence, then LIBOR shall be the foregoing rate
set forth in such clause (b), divided by 1 minus the Reserve Percentage.

LIBOR Loan: each set of LIBOR Revolver Loans having a common length and
commencement of Interest Period.

LIBOR Revolver Loan: a Revolver Loan that bears interest based on LIBOR.

License: any license or agreement under which an Obligor is authorized to use
Intellectual Property owned by another Person in connection with any
manufacture, marketing, distribution or disposition of Collateral, any use of
Property or any other conduct of its business, other than any “shrink-wrap” or
“click-through” licenses or agreements in respect of commercially available,
mass market software.

Licensor: any Person from whom an Obligor obtains the right to use any
Intellectual Property pursuant to a License.

Lien: any Person’s interest in Property of another Person securing an obligation
owed to, or a claim by, such Person, whether such interest is based on common
law, statute or contract, including liens, security interests, pledges,
hypothecations, statutory trusts, reservations, exceptions, encroachments,
easements, rights-of-way, covenants, conditions, restrictions, leases, and other
title exceptions and encumbrances affecting Property.

Lien Waiver: an agreement, in form and substance reasonably satisfactory to
Agent, by which (a) for any material Collateral located on leased premises, the
lessor waives or subordinates any Lien it may have on the Collateral, and agrees
to permit Agent to enter upon the premises and remove the Collateral or to use
the premises to store or dispose of the Collateral; (b) for any Collateral held
by a warehouseman,

 

 

15

 



 

--------------------------------------------------------------------------------

processor, shipper, customs broker or freight forwarder, such Person waives or
subordinates any Lien it may have on the Collateral, agrees to hold any
Documents in its possession relating to the Collateral as agent for Agent, and
agrees to deliver the Collateral to Agent upon request; (c) for any Collateral
held by a repairman, mechanic or bailee, such Person acknowledges Agent’s Lien,
waives or subordinates any Lien it may have on the Collateral, and agrees to
deliver the Collateral to Agent upon request; and (d) for any Collateral subject
to a Licensor’s Intellectual Property rights, the Licensor grants to Agent the
right, vis-à-vis such Licensor, to enforce Agent’s Liens with respect to the
Collateral, including the right to dispose of it with the benefit of the
Intellectual Property.

Loan: a Revolver Loan.

Loan Account: the loan account established by each Lender on its books pursuant
to Section 5.8.

Loan Documents: this Agreement, Other Agreements and Security Documents.

Loan Year: each calendar year commencing on the Closing Date and on each
anniversary of the Closing Date.

Margin Stock: as defined in Regulation U of the Board of Governors.

Material Adverse Effect: the effect of any event or circumstance that, taken
alone or in conjunction with other events or circumstances, has or could be
reasonably expected to have a material adverse effect on (a) the business,
operations, Properties, prospects or condition (financial or otherwise) of the
Obligors (taken as a whole), (b) the value of any material Collateral, (c) the
enforceability of any Loan Documents, (d) the validity or priority of Agent’s
Liens on any material portion of the Collateral, (e) the ability of any Obligor
to perform any obligations under the Loan Documents, including repayment of any
Obligations, or (f) the ability of Agent or any Lender to enforce or collect any
Obligations or to realize upon any material portion of the Collateral.

Material Contract: any agreement or arrangement to which a Borrower or
Subsidiary is party (other than the Loan Documents) for which breach,
termination, nonperformance or failure to renew could reasonably be expected to
have a Material Adverse Effect.

Moody’s: Moody’s Investors Service, Inc., and its successors.

Multiemployer Plan: any employee benefit plan of the type described in Section
4001(a)(3) of ERISA, to which any Obligor or ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

Net Proceeds: with respect to an Asset Disposition, proceeds (including, when
received, any deferred or escrowed payments) received by a Borrower or Guarantor
in cash from such disposition, net of (a) reasonable and customary costs and
expenses actually incurred in connection therewith, including legal fees and
sales commissions; (b) amounts applied to repayment of obligations secured by a
Permitted Lien on Collateral sold; (c) transfer or similar taxes paid or payable
in connection with such Asset Disposition and (d) reserves for indemnities and
adjustments in purchase price, until such reserves are no longer needed.

NOLV Percentage: the net orderly liquidation value of Inventory, expressed as a
percentage, expected to be realized at an orderly, negotiated sale held within a
reasonable period of time, net of all liquidation expenses, as determined from
the most recent appraisal of Borrowers’ Inventory performed by an appraiser and
on terms reasonably satisfactory to Agent.

 

 

16

 



 

--------------------------------------------------------------------------------

Notes: each Revolver Note or other promissory note executed by a Borrower to
evidence any Obligations.

Notice of Borrowing: a Notice of Borrowing to be provided by Borrower Agent to
request a Borrowing of Revolver Loans, in the form of Exhibit G.

Notice of Conversion/Continuation: a Notice of Conversion/Continuation to be
provided by Borrower Agent to request a conversion or continuation of any Loans
as LIBOR Loans, in the form of Exhibit H.

Obligations: all (a) principal of and premium, if any, on the Loans, (b) LC
Obligations and other obligations of Obligors with respect to Letters of Credit,
(c) interest, expenses, fees and other sums payable by Obligors under Loan
Documents, (d) obligations of Obligors under any indemnity for Claims, (e)
Extraordinary Expenses, (f) Bank Product Debt, and (g) other Debts, obligations
and liabilities of any kind owing by Obligors pursuant to the Loan Documents,
whether now existing or hereafter arising, whether evidenced by a note or other
writing, whether allowed in any Insolvency Proceeding, whether arising from an
extension of credit, issuance of a letter of credit, acceptance, loan, guaranty,
indemnification or otherwise, and whether direct or indirect, absolute or
contingent, due or to become due, primary or secondary, or joint or several.

Obligor: each Borrower, Guarantor, or other Person that is liable for payment of
any Obligations or that has granted a Lien in favor of Agent on its assets to
secure any Obligations.

Ordinary Course of Business: the ordinary course of business of any Borrower or
Subsidiary, consistent with past practices and undertaken in good faith.

Organic Documents: with respect to any Person, its charter, certificate or
articles of incorporation, bylaws, articles of organization, limited liability
agreement, operating agreement, partnership agreement, certificate of
partnership, certificate of formation, or similar agreement or instrument
governing the formation or organization of such Person.

OSHA: the Occupational Safety and Hazard Act of 1970.

Other Agreement: each Note; LC Document; Fee Letter; Lien Waiver; Borrowing Base
Certificate, Compliance Certificate, financial statement or report delivered
hereunder; or other document, instrument or agreement (other than this Agreement
or a Security Document) now or hereafter delivered by an Obligor or other Person
to Agent or a Lender in connection with any transactions relating hereto.

Other Taxes: all present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies arising from any payment
made under any Loan Document or from the execution, delivery or enforcement of,
or otherwise with respect to, any Loan Document.

Overadvance: as defined in Section 2.1.5.

Overadvance Loan: a Base Rate Revolver Loan made when an Overadvance exists or
is caused by the funding thereof.

Participant: as defined in Section 13.2.

Patent and Trademark Security Agreement: the Patent and Trademark Security
Agreement substantially in the form of Exhibit I.

 

 

17

 



 

--------------------------------------------------------------------------------

Patriot Act: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L. No.
107-56, 115 Stat. 272 (2001).

Payment Item: each check, draft or other item of payment payable to a Borrower,
including those constituting proceeds of any Collateral.

PBGC: the Pension Benefit Guaranty Corporation.

Pension Plan: any employee pension benefit plan (as such term is defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA and is sponsored or maintained by any Obligor or ERISA
Affiliate or to which the Obligor or ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the preceding five plan years.

Permitted Acquisition: any Acquisition, so long as: (a) no Default or Event of
Default shall have occurred and be continuing or would result from the
consummation of the proposed Acquisition and the proposed Acquisition is
consensual; (b) no Debt will be incurred, assumed, or would exist with respect
to Borrowers or their Subsidiaries as a result of such Acquisition, other than
Debt permitted under Section 10.2.1 and no Liens will be incurred, assumed, or
would exist with respect to the assets of Borrowers or their Subsidiaries as a
result or such Acquisition other than Permitted Liens; (c) Borrowers have
provided Agent with written confirmation, supported by reasonably detailed
calculations, that on a pro forma basis (including pro forma adjustments arising
out of events which are directly attributable to such proposed Acquisition, are
factually supportable, and are expected to have a continuing impact, in each
case, determined as if the combination had been accomplished at the beginning of
the relevant period; such eliminations and inclusions determined on a basis
consistent with Article 11 of Regulation S X promulgated under the Securities
Act and as interpreted by the staff of the SEC) created by adding the historical
combined financial statements of Borrowers (including the combined financial
statements of any other Person or assets that were the subject of a prior
Permitted Acquisition during the relevant period) to the historical consolidated
financial statements of the Person to be acquired (or the historical financial
statements related to the assets to be acquired) pursuant to the proposed
Acquisition, Borrowers and their Subsidiaries would have been in compliance with
the financial covenants in Section 10.3 for the four (4) Fiscal Quarter period
most recently ended prior to the proposed date of consummation of such proposed
Acquisition for which financial statements and a Compliance Certificate have
been delivered to Agent in accordance with Section 10.1.2(a), (b) or (d), as
applicable; (d) Borrowers have provided Agent with a due diligence package
relative to the proposed Acquisition, including forecasted balance sheets,
profit and loss statements, and cash flow statements of the Person to be
acquired, all prepared on a basis consistent with such Person’s historical
financial statements, together with appropriate supporting details and a
statement of underlying assumptions for the 1 year period following the date of
the proposed Acquisition, on a quarter by quarter basis), in form and substance
(including as to scope and underlying assumptions) reasonably satisfactory to
Agent; (e) upon giving effect to the proposed Acquisition, (i) the Consolidated
Fixed Charge Coverage Ratio is greater than 1.25 to 1.0, (ii) Domestic EBITDA is
greater than $0 and (iii) pro forma Availability is greater than the product of
(A) 0.25, multiplied by (B) the lesser of (1) the aggregate amount of Revolver
Commitments or (2) the sum of the Accounts Formula Amount, plus the Inventory
Formula Amount, minus the Availability Reserve; (f) Borrowers have provided
Agent with written notice of the proposed Acquisition at least 10 Business Days
(or such shorter period as Agent may agree) prior to the anticipated closing
date of the proposed Acquisition and, not later than 5 Business Days prior to
the anticipated closing date of the proposed Acquisition, copies of the
acquisition agreement and other material documents relative to the proposed
Acquisition, which agreement and documents must be reasonably acceptable to
Agent; (g) the assets being acquired (other than a de minimis amount of assets
in relation to Borrowers’ and their Subsidiaries’ total assets), or the Person
whose Equity Interests are being acquired, are useful in or engaged in, as
applicable, the business of Borrowers and their Subsidiaries or a business
reasonably related thereto; (h) with respect to any Borrower or Domestic

 

 

18

 



 

--------------------------------------------------------------------------------

Subsidiary, the assets being acquired (other than a de minimis amount of assets
in relation to the assets being acquired) are located within the United States
or the Person whose Equity Interests are being acquired is organized in a
jurisdiction located within the United States; (i) with respect to any Foreign
Subsidiary, (i) the Acquisition occurs at a time on or after the Block Release
Date and (ii) the assets being acquired are located outside the United States or
the Person whose Equity Interests are being acquired is organized in a
jurisdiction located outside the United States, provided, that the aggregate
amount of consideration for all such Acquisitions does not exceed $20,000,000
prior to the Revolver Termination Date; and (j) the applicable Obligor shall
have complied with Section 7.6 or 10.2.10, as applicable.

Permitted Asset Disposition: an Asset Disposition that is (a) a sale of
Inventory in the Ordinary Course of Business, (b) a disposition of Inventory
that is obsolete, unmerchantable or otherwise unsalable in the Ordinary Course
of Business, (c) a disposition among Borrowers and Guarantors, a disposition
among the Foreign Subsidiaries or a disposition by a Foreign Subsidiary to a
Borrower or Guarantor, (d) a disposition of Cash Equivalents in the Ordinary
Course of Business, or (e) as long as no Default or Event of Default exists and
all Net Proceeds are deposited into a Dominion Account, (i) a termination of a
lease of real or personal Property that (A) is not necessary for the Ordinary
Course of Business, (B) could not reasonably be expected to have a Material
Adverse Effect and (C) does not result from an Obligor’s default; (ii) approved
in writing by Agent and Required Lenders; or (iii) any of the following, so long
as the assets disposed of during any 12 month period have an aggregate fair
market or book value (whichever is more) of $2,000,000 or less: (A) a
disposition of Equipment that is not necessary to the operation of the business
of the Borrowers and Subsidiaries, (B) a disposition of Equipment that is
replaced with Equipment of like kind and function acquired prior to or
substantially concurrently with such disposition, (C) a disposition of Property
that is subject to a casualty or condemnation event, (D) subleases of real or
personal Property no longer necessary to the operation of the business of
Borrowers and Subsidiaries, (E) a sale, assignment, transfer or other
disposition of, or cancellation, abandonment or allowing to lapse of,
Intellectual Property owned by Borrowers or any of their Subsidiaries and not
necessary to the business of Borrowers or any of their Subsidiaries and which
could not reasonably be expected to have a Material Adverse Effect; (F) a
license or sublicense of Intellectual Property by Borrowers or any of their
Subsidiaries to third parties in the Ordinary Course of Business; (G) a
disposition of interests in joint ventures in accordance with customary buy-sell
provisions of the applicable joint venture agreement; (H) a Resale Transaction,
(I) any transaction permitted by Section 10.2.9, and (J) a disposition of any of
the assets listed on Schedule 1.1a.

Permitted Contingent Obligations: Contingent Obligations (a) arising from
endorsements of Payment Items for collection or deposit in the Ordinary Course
of Business; (b) arising from Hedging Agreements permitted hereunder; (c)
existing on the Closing Date, and any extension or renewal thereof that does not
increase the amount of such Contingent Obligation when extended or renewed; (d)
incurred in the Ordinary Course of Business with respect to surety, appeal or
performance bonds, leases, licenses, or other similar obligations; (e) arising
from customary indemnification obligations in favor of purchasers in connection
with dispositions of Equipment permitted hereunder; (f) arising under the Loan
Documents; or (g) in an aggregate amount of $5,000,000 or less at any time.

Permitted Lien: as defined in Section 10.2.2.

Permitted Foreign Subsidiary Debt: Debt of Foreign Subsidiaries that is not
guaranteed by any Borrower or Guarantor, as long as the aggregate outstanding
principal amount thereof does not exceed $40,000,000 at any time.

Permitted Purchase Money Debt: Purchase Money Debt of Borrowers and Subsidiaries
that is unsecured or secured only by a Purchase Money Lien, as long as the
aggregate amount does not exceed $10,000,000 at any time and its incurrence does
not violate Section 10.2.3.

 

 

19

 



 

--------------------------------------------------------------------------------

Person: any individual, corporation, limited liability company, partnership,
joint venture, joint stock company, land trust, business trust, unincorporated
organization, Governmental Authority or other entity.

Plan: any Pension Plan or Multiemployer Plan.

Pledge Agreement: the Pledge Agreement substantially in the form of Exhibit J. 

Private Placement Notes: collectively, (a) those certain Series A Senior Notes
issued by Group pursuant to the Note Purchase and Private Shelf Agreement, dated
November 30, 1998, between Group and Prudential, as amended, and (b) those
certain 4.79% Senior Series A-2004 Notes due 2011 issued by Group pursuant to
the Note Purchase and Private Shelf Agreement, dated March 21, 2001, between
Group, Prudential and certain Affiliates of Prudential, as amended.

Pro Rata: with respect to any Lender on any date, a percentage (carried out to
the ninth decimal place) determined (a) while Revolver Commitments are
outstanding, by dividing the amount of such Lender’s Revolver Commitment on such
date by the aggregate amount of all Revolver Commitments on such date; and (b)
at any other time, by dividing the aggregate outstanding principal amount of
such Lender’s Loans and LC Obligations on such date by the aggregate outstanding
principal amount of all outstanding Loans and LC Obligations on such date.

Properly Contested: with respect to any obligation of any Borrower or
Subsidiary, (a) the obligation is subject to a bona fide dispute regarding
amount or such Person’s liability to pay; (b) the obligation is being properly
contested in good faith by appropriate proceedings promptly instituted and
diligently pursued; (c) appropriate reserves have been established in accordance
with GAAP; (d) non-payment could not reasonably be expected to have a Material
Adverse Effect, nor result in forfeiture or sale of any material assets of such
Person; (e) no Lien is imposed on assets of such Person, unless bonded and
stayed to the reasonable satisfaction of Agent; and (f) if the obligation
results from entry of a judgment or other order against such Person, such
judgment or order is stayed pending appeal or other judicial review.

Property: any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.

Protective Advances: as defined in Section 2.1.6.

Prudential: The Prudential Insurance Company of America.

Purchase Money Debt: (a) Debt (other than the Obligations) for payment of any of
the purchase price of fixed assets including Debt in respect of Capital Leases;
(b) Debt (other than the Obligations) incurred within 10 days before or after
acquisition of any fixed assets, for the purpose of financing any of the
purchase price thereof; and (c) any renewals, extensions or refinancings (but
not increases except in respect of capitalized interest) thereof.

Purchase Money Lien: a Lien that secures Purchase Money Debt, encumbering only
the fixed assets acquired with such Debt and constituting a Capital Lease or a
purchase money security interest under the UCC.

RCRA: the Resource Conservation and Recovery Act (42 U.S.C. §§ 6991-6991i).

Real Estate: all right, title and interest (whether as owner, lessor or lessee)
in any real Property or any buildings, structures, parking areas or other
improvements thereon.

 

 

20

 



 

--------------------------------------------------------------------------------

Refinancing Conditions: the following conditions for Refinancing Debt: (a) it is
in an aggregate principal amount that does not exceed the principal amount of
the Debt being extended, renewed or refinanced together with any premium
actually paid thereon and reasonable costs and expenses (including underwriting
discounts) incurred in connection with such refinancing; (b) it has a final
maturity no sooner than, and a weighted average life no less than, the Debt
being extended, renewed or refinanced; (c) it has an interest rate no greater
than the prevailing market rate of interest; (d) it is subordinated to the
Obligations at least to the same extent as the Debt being extended, renewed or
refinanced; (e) the representations, covenants and defaults applicable to it are
no less favorable, taken as a whole, to Borrowers than those applicable to the
Debt being extended, renewed or refinanced; (f) no additional Lien is granted to
secure it; (g) no additional Obligor is obligated on such Debt; and (h) upon
giving effect to it, no Default or Event of Default exists.

Refinancing Debt: Borrowed Money that is the result of an extension, renewal or
refinancing of Debt permitted under Section 10.2.1(b), (e) or (g).

Reimbursement Date: as defined in Section 2.3.2.

Rent and Charges Reserve: a reserve equal to the aggregate of (a) all past due
rent and other past due amounts owing by an Obligor to any landlord,
warehouseman, processor, repairman, mechanic, shipper, freight forwarder, broker
or other Person who possesses any Collateral or could assert a Lien on any
Collateral; and (b) a reserve at least equal to three months rent and other
charges that could be payable to any such Person, unless it has executed a Lien
Waiver.

Report: as defined in Section 12.2.3.

Reportable Event: with respect to a Plan, any of the events set forth in Section
4043(c) of ERISA, other than events for which the 30 day notice period has been
waived.

Required Lenders: Lenders (subject to Section 4.2) having (a) Revolver
Commitments in excess of 50% of the aggregate Revolver Commitments; and (b) if
the Revolver Commitments have terminated, Loans with an aggregate outstanding
principal amount in excess of 50% of the aggregate outstanding principal amount
of all outstanding Loans; provided, that, at any time there are fewer than three
Lenders, “Required Lenders” shall mean all Lenders (subject to Section 4.2).

Resale Transaction: the sale, transfer or other disposition by any Borrower or
Subsidiary of any asset acquired after the Closing Date pursuant to a Permitted
Acquisition that is not necessary for the operation of the business of Borrowers
and their Subsidiaries; provided that within 180 days after the consummation of
such Permitted Acquisition, Agent receives written notice from Borrower
identifying such asset with reasonable specificity and stating such that such
asset is being held for disposition in a Resale Transaction.

Reserve Percentage: the reserve percentage (expressed as a decimal, rounded
upward to the nearest 1/8th of 1%) applicable to member banks under regulations
issued from time to time by the Board of Governors for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”).

Restricted Investment: any Investment by a Borrower or Subsidiary, other than
(a) Investments in Subsidiaries to the extent existing on the Closing Date; (b)
Cash Equivalents that are subject to Agent’s Lien and control, pursuant to
documentation in form and substance reasonably satisfactory to Agent; (c)
Permitted Acquisitions; (d) loans and advances permitted under Section 10.2.7;
(e) Investments received in satisfaction or partial satisfaction of disputed
claims or claims against financially troubled account

 

 

21

 



 

--------------------------------------------------------------------------------

debtors in the Ordinary Course of Business; (f) Investments made by Agent on
behalf of Borrowers with the proceeds of Cash Collateral in accordance with the
Loan Documents; (g) Cash Equivalents held by Foreign Subsidiaries; (h)
Investments made by a Borrower or Guarantor in another Borrower or Guarantor;
(i) Investments made by a Foreign Subsidiary in another Foreign Subsidiary and
(j) other Investments not to exceed, during the term of this Agreement, (i)
$1,000,000 in the aggregate for Borrowers and Domestic Subsidiaries and (ii)
$1,000,000 in the aggregate for Foreign Subsidiaries.

Restrictive Agreement: an agreement (other than a Loan Document) that restricts
or prohibits any Borrower, Subsidiary or other Obligor to (i) incur or repay the
Obligations, (ii) grant Liens on any assets (provided, that this clause (ii)
shall not apply to any Foreign Subsidiary), (iii) make Upstream Payments, (iv)
modify, extend or renew any Loan Document or (v) repay any intercompany Borrowed
Money owed to a Borrower or other Obligor.

Revolver Commitment: for any Lender, its obligation to make Revolver Loans and
to participate in LC Obligations up to the maximum principal amount shown on
Schedule 1.1, or as hereafter determined pursuant to each Assignment and
Acceptance to which it is a party. “Revolver Commitments” means the aggregate
amount of such commitments of all Lenders.

Revolver Loan: a loan made pursuant to Section 2.1, and any Swingline Loan,
Overadvance Loan or Protective Advance.

Revolver Note: a promissory note to be executed by Borrowers in favor of a
Lender in the form of Exhibit A, which shall be in the amount of such Lender’s
Revolver Commitment and shall evidence the Revolver Loans made by such Lender.

Revolver Termination Date: July 17, 2012.

Royalties: all royalties, fees, expense reimbursement and other amounts payable
by a Borrower under a License.

S&P: Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and its successors.

SEC: the United States Securities and Exchange Commission and any successor
thereto.

Secured Parties: Agent, Issuing Bank, Lenders and providers of Bank Products.

Securities Act: the Securities Act of 1933, as amended from time to time, and
any successor statute.

Security Documents: the Patent and Trademark Security Agreement, Pledge
Agreement, Insurance Assignments, Deposit Account Control Agreements,and all
other documents, instruments and agreements now or hereafter securing (or given
with the intent to secure) any Obligations.

Senior Officer: the chairman of the board, president, chief executive officer,
chief operating officer or chief financial officer of a Borrower or, if the
context requires, an Obligor.

Settlement Report: a report delivered by Agent to Lenders summarizing the
Revolver Loans and participations in LC Obligations outstanding as of a given
settlement date, allocated to Lenders on a Pro Rata basis in accordance with
their Revolver Commitments.

Solvent: as to any Person, such Person (a) owns Property whose fair salable
value is greater than

 

 

22

 



 

--------------------------------------------------------------------------------

the amount required to pay all of its debts (including contingent, subordinated,
unmatured and unliquidated liabilities); (b) owns Property whose present fair
salable value (as defined below) is greater than the probable total liabilities
(including contingent, subordinated, unmatured and unliquidated liabilities) of
such Person as they become absolute and matured; (c) is able to pay all of its
debts as they mature; (d) has capital that is not unreasonably small for its
business and is sufficient to carry on its business and transactions and all
business and transactions in which it is about to engage; (e) is not “insolvent”
within the meaning of Section 101(32) of the Bankruptcy Code; and (f) has not
incurred (by way of assumption or otherwise) any obligations or liabilities
(contingent or otherwise) under any Loan Documents, or made any conveyance in
connection therewith, with actual intent to hinder, delay or defraud either
present or future creditors of such Person or any of its Affiliates. “Fair
salable value” means the amount that could be obtained for assets within a
reasonable time, either through collection or through sale under ordinary
selling conditions by a capable and diligent seller to an interested buyer who
is willing (but under no compulsion) to purchase.

Subordinated Debt: Debt incurred by a Borrower that (a) is expressly subordinate
and junior in right of payment to Full Payment of all Obligations, which
subordination terms shall be reasonably satisfactory to Agent, and (b) (i)
matures, (ii) is not mandatorily redeemable or redeemable at the option of the
holder thereof, in whole or in part, until and (iii) does not have any regularly
scheduled payments of principal until, in each case, after the date that is six
months after the Revolver Termination Date.

Subsidiary: any entity more than 50% of whose voting securities or Equity
Interests is owned by a Borrower or any combination of Borrowers (including
indirect ownership by a Borrower through other entities in which any Borrower
directly or indirectly owns more than 50% of the voting securities or Equity
Interests).

Swingline Loan: any Borrowing of Base Rate Revolver Loans funded with Agent’s
funds, until such Borrowing is settled among Lenders pursuant to Section 4.1.3.

Taxes: all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

Transferee: any actual or potential Eligible Assignee, Participant or other
Person acquiring an interest in any Obligations.

Type: any type of a Loan (i.e., Base Rate Loan or LIBOR Loan) that has the same
interest option and, in the case of LIBOR Loans, the same Interest Period.

UCC: the Uniform Commercial Code as in effect in the State of New York or, when
the laws of any other jurisdiction govern the perfection or enforcement of any
Lien, the Uniform Commercial Code of such jurisdiction.

Unfunded Pension Liability: the excess of a Pension Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Pension
Plan’s assets, determined in accordance with the assumptions used for funding
the Pension Plan pursuant to Section 412 of the Code for the applicable plan
year.

Upstream Payment: a Distribution by a Subsidiary of a Borrower to such Borrower
or such Subsidiary’s parent entity that is also a Subsidiary of a Borrower.

Value: (a) for Inventory, its value determined on the basis of the lower of cost
or market, calculated on a first-in, first-out basis (or on another basis in
accordance with GAAP), and excluding any

 

 

23

 



 

--------------------------------------------------------------------------------

portion of cost attributable to intercompany profit among Borrowers and their
Affiliates; and (b) for an Account, its face amount, net, without duplication,
of any returns, rebates, discounts (calculated on the shortest terms), credits,
allowances or Taxes (including sales, excise or other taxes) that have been or
could be claimed by the Account Debtor or any other Person.

Warranty Reserve: a reserve established by Agent in its Credit Judgment in
respect of future watch repairs.

1.2.      Accounting Terms. Under the Loan Documents (except as otherwise
specified herein), all accounting terms shall be interpreted, all accounting
determinations shall be made, and all financial statements shall be prepared, in
accordance with GAAP applied on a basis consistent with the most recent audited
financial statements of Borrowers delivered to Agent before the Closing Date and
using the same inventory valuation method as used in such financial statements,
except for any change required or permitted by GAAP if Borrowers’ certified
public accountants concur in such change, the change is disclosed to Agent, and
Section 10.3 is amended in a manner reasonably satisfactory to Borrowers and
Required Lenders to take into account the effects of the change.

1.3.      Uniform Commercial Code. As used herein, the following terms are
defined in accordance with the UCC in effect in the State of New York from time
to time: “Chattel Paper,” “Commercial Tort Claim,” “Deposit Account,”
“Document,” “Equipment,” “General Intangibles,” “Goods,” “Instrument,”
“Investment Property,” “Letter-of-Credit Right” and “Supporting Obligation.”

1.4.      Certain Matters of Construction. The terms “herein,” “hereof,”
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision. Any pronoun used
shall be deemed to cover all genders. In the computation of periods of time from
a specified date to a later specified date, “from” means “from and including,”
and “to” and “until” each mean “to but excluding.” The terms “including” and
“include” shall mean “including, without limitation” and, for purposes of each
Loan Document, the parties agree that the rule of ejusdem generis shall not be
applicable to limit any provision. Section titles appear as a matter of
convenience only and shall not affect the interpretation of any Loan Document.
All references to (a) laws or statutes include all related rules, regulations,
interpretations, amendments and successor provisions; (b) any document,
instrument or agreement include any amendments, waivers and other modifications,
extensions or renewals (to the extent permitted by the Loan Documents); (c) any
section mean, unless the context otherwise requires, a section of this
Agreement; (d) any exhibits or schedules mean, unless the context otherwise
requires, exhibits and schedules attached hereto, which are hereby incorporated
by reference; (e) any Person include successors and assigns; (f) time of day
mean time of day at Agent’s notice address under Section 14.3.1; or (g)
discretion of Agent, Issuing Bank or any Lender mean the sole and absolute
discretion of such Person. All calculations of Value, fundings of Loans,
issuances of Letters of Credit and payments of Obligations shall be in Dollars
and, unless the context otherwise requires, all determinations (including
calculations of Borrowing Base and financial covenants) made from time to time
under the Loan Documents shall be made in light of the circumstances existing at
such time. Borrowing Base calculations shall be consistent with historical
methods of valuation and calculation, and otherwise pursuant to methods
reasonably satisfactory to Agent (and not necessarily calculated in accordance
with GAAP). Borrowers shall have the burden of establishing any alleged
negligence, misconduct or lack of good faith by Agent, Issuing Bank or any
Lender under any Loan Documents. No provision of any Loan Documents shall be
construed against any party by reason of such party having, or being deemed to
have, drafted the provision. Whenever the phrase “to the best of Borrowers’
knowledge” or words of similar import are used in any Loan Documents, it means
actual knowledge of a Senior Officer, or knowledge that a Senior Officer would
have obtained if he or she had engaged in good faith and diligent performance of
his or her duties, including reasonably specific inquiries of employees or
agents and a good faith attempt to ascertain the matter to which such phrase
relates.

 

 

24

 



 

--------------------------------------------------------------------------------

1.5.      Certain Calculations. With respect to any period during which a
Permitted Acquisition has occurred (each, a “Subject Transaction”), for purposes
of determining compliance with (x) the financial covenants set forth in
Section 10.3, (y) the test set forth in clauses (e)(i) and (ii) of the
definition of “Permitted Acquisition” and (z) other provisions of this Agreement
requiring calculation of EBITDA, Domestic EBITDA or Fixed Charge Coverage Ratio,
EBITDA shall be calculated with respect to such period on a pro forma basis
including pro forma adjustments arising out of events which are directly
attributable to such proposed Acquisition, are factually supportable, and are
expected to have a continuing impact, in each case, determined as if the
combination had been accomplished at the beginning of the relevant period; such
eliminations and inclusions determined on a basis consistent with Article 11 of
Regulation S X promulgated under the Securities Act and as interpreted by the
staff of the SEC and set forth in reasonable detail in the applicable Compliance
Certificate with respect to any period for which compliance is being calculated
that includes the period during which a Subject Transaction occurred or the
certificate of a Senior Officer required to be delivered) created by adding the
historical combined financial statements of Borrowers to the historical
consolidated financial statements of the Person acquired (or the historical
financial statements related to the assets acquired) pursuant to such Permitted
Acquisition, which shall be reformulated as if such Subject Transaction had been
consummated at the beginning of such period.

Section 2.

CREDIT FACILITIES

 

2.1.

Revolver Commitment.

2.1.1.   Revolver Loans. Each Lender agrees, severally on a Pro Rata basis up to
its Revolver Commitment, on the terms set forth herein, to make Revolver Loans
to Borrowers from time to time through the Commitment Termination Date. The
Revolver Loans may be repaid and reborrowed as provided herein. In no event
shall Lenders have any obligation to honor a request for a Revolver Loan if the
unpaid balance of Revolver Loans outstanding at such time (including the
requested Loan) would exceed the Borrowing Base.

2.1.2.   Revolver Notes. The Revolver Loans made by each Lender and interest
accruing thereon shall be evidenced by the records of Agent and such Lender. At
the request of any Lender, Borrowers shall deliver a Revolver Note to such
Lender.

2.1.3.   Use of Proceeds. The proceeds of Revolver Loans shall be used by
Borrowers solely (a) to satisfy existing Debt; (b) to pay fees and transaction
expenses associated with the closing of this credit facility; (c) to pay
Obligations in accordance with this Agreement; and (d) for working capital and
other lawful corporate purposes of Borrowers.

 

2.1.4.

Voluntary Reduction or Termination of Revolver Commitments.

(a)        The Revolver Commitments shall terminate on the Revolver Termination
Date, unless sooner terminated in accordance with this Agreement. Upon at least
10 days prior written notice to Agent, Borrowers may, at their option, terminate
the Revolver Commitments and this credit facility. Any notice of termination
given by Borrowers shall be irrevocable unless such termination would have
resulted from a refinancing of the credit facility in full, and such refinancing
is not consummated or is otherwise delayed. On the termination date, Borrowers
shall make Full Payment of all Obligations.

(b)       Borrowers may permanently reduce the Revolver Commitments, on a Pro
Rata basis for each Lender, upon at least 10 days prior written notice to Agent,
which notice shall specify the amount of the reduction and shall be irrevocable
once given. Each reduction shall be in a minimum amount of $10,000,000, or an
increment of $1,000,000 in excess thereof.

 

 

25

 



 

--------------------------------------------------------------------------------

2.1.5.   Overadvances. If the aggregate Revolver Loans exceed the Borrowing Base
(“Overadvance”) or the aggregate Revolver Commitments at any time, the excess
amount shall be payable by Borrowers on the sooner of three (3) Business Days
after Agent’s demand or the third Business Day after any Borrower has knowledge
thereof, but all such Revolver Loans shall nevertheless constitute Obligations
secured by the Collateral and entitled to all benefits of the Loan Documents.
Unless its authority has been revoked in writing by Required Lenders, Agent may
require Lenders to honor requests for Overadvance Loans and to forbear from
requiring Borrowers to cure an Overadvance, (a) when no other Event of Default
is known to Agent to be continuing, as long as (i) the Overadvance does not
continue for more than 30 consecutive days (and no Overadvance may exist for at
least five consecutive days thereafter before further Overadvance Loans are
required), and (ii) the Overadvance is not known by Agent to exceed, when
aggregated with the aggregate principal amount of outstanding Protective
Advances under Section 2.1.6, $5,000,000; and (b) regardless of whether an Event
of Default exists, if Agent discovers an Overadvance not previously known by it
to exist, as long as from the date of such discovery the Overadvance (i) is not
increased by more than $3,000,000, and (ii) does not continue for more than 30
consecutive days. In no event shall Overadvance Loans be required that would
cause the outstanding Revolver Loans and LC Obligations to exceed the aggregate
Revolver Commitments. Any funding of an Overadvance Loan or sufferance of an
Overadvance shall not constitute a waiver by Agent or Lenders of the Event of
Default caused thereby. In no event shall any Borrower or other Obligor be
deemed a beneficiary of this Section nor authorized to enforce any of its terms.

2.1.6.   Protective Advances. Agent shall be authorized, in its discretion, at
any time that any conditions in Section 6 are not satisfied, and without regard
to the aggregate Commitments, to make Base Rate Revolver Loans (“Protective
Advances”) (a) up to an aggregate principal amount, when aggregated with the
aggregate principal amount of outstanding Overadvances under Section 2.1.5
(except for Overadvances of the type described in clause (b) of the second
sentence of Section 2.1.5), of $5,000,000 outstanding at any time, if Agent
deems such Loans necessary or desirable to preserve or protect Collateral, or to
enhance the collectibility or repayment of Obligations; or (b) to pay any other
amounts chargeable to Obligors under any Loan Documents, including costs, fees
and expenses. Each Lender shall participate in each Protective Advance on a Pro
Rata basis. Required Lenders may at any time revoke Agent’s authority to make
further Protective Advances by written notice to Agent. Absent such revocation,
Agent’s determination that funding of a Protective Advance is appropriate shall
be conclusive.

 

2.2.

Reserved.

 

2.3.

Letter of Credit Facility.

2.3.1.   Issuance of Letters of Credit. Issuing Bank agrees to issue Letters of
Credit from time to time until 30 days prior to the Revolver Termination Date
(or until the Commitment Termination Date, if earlier), on the terms set forth
herein, including the following:

(a)        Each Borrower acknowledges that Issuing Bank’s willingness to issue
any Letter of Credit is conditioned upon Issuing Bank’s receipt of a LC
Application with respect to the requested Letter of Credit, as well as such
other instruments and agreements as Issuing Bank may customarily require for
issuance of a letter of credit of similar type and amount. Issuing Bank shall
have no obligation to issue any Letter of Credit unless (i) Issuing Bank
receives a LC Request and LC Application at least three Business Days prior to
the requested date of issuance; and (ii) each LC Condition is satisfied. If
Issuing Bank receives written notice from a Lender at least five Business Days
before issuance of a Letter of Credit that any LC Condition has not been
satisfied, Issuing Bank shall have no obligation to issue the requested Letter
of Credit (or any other) until such notice is withdrawn in writing by that
Lender or until Required Lenders have waived such condition in accordance with
this Agreement. Prior to receipt of any such notice, Issuing Bank shall not be
deemed to have knowledge of any failure of LC Conditions.

 

 

26

 



 

--------------------------------------------------------------------------------

(b)       Letters of Credit may be requested by a Borrower only (i) to support
obligations of such Borrower incurred in the Ordinary Course of Business; or
(ii) for other purposes as Agent and Lenders may approve from time to time in
writing. The renewal or extension of any Letter of Credit shall be treated as
the issuance of a new Letter of Credit, except that delivery of a new LC
Application shall be required at the discretion of Issuing Bank.

(c)        Borrowers assume all risks of the acts, omissions or misuses of any
Letter of Credit by the beneficiary. In connection with issuance of any Letter
of Credit, none of Agent, Issuing Bank or any Lender shall be responsible for
the existence, character, quality, quantity, condition, packing, value or
delivery of any goods purported to be represented by any Documents; any
differences or variation in the character, quality, quantity, condition,
packing, value or delivery of any goods from that expressed in any Documents;
the form, validity, sufficiency, accuracy, genuineness or legal effect of any
Documents or of any endorsements thereon; the time, place, manner or order in
which shipment of goods is made; partial or incomplete shipment of, or failure
to ship, any goods referred to in a Letter of Credit or Documents; any deviation
from instructions, delay, default or fraud by any shipper or other Person in
connection with any goods, shipment or delivery; any breach of contract between
a shipper or vendor and a Borrower; errors, omissions, interruptions or delays
in transmission or delivery of any messages, by mail, cable, telegraph, telex,
telecopy, e-mail, telephone or otherwise; errors in interpretation of technical
terms; the misapplication by a beneficiary of any Letter of Credit or the
proceeds thereof; or any consequences arising from causes beyond the control of
Issuing Bank, Agent or any Lender, including any act or omission of a
Governmental Authority. The rights and remedies of Issuing Bank under the Loan
Documents shall be cumulative. Issuing Bank shall be fully subrogated to the
rights and remedies of each beneficiary whose claims against Borrowers are
discharged with proceeds of any Letter of Credit.

(d)       In connection with its administration of and enforcement of rights or
remedies under any Letters of Credit or LC Documents, Issuing Bank shall be
entitled to act, and shall be fully protected in acting, upon any certification,
documentation or communication in whatever form believed by Issuing Bank, in
good faith, to be genuine and correct and to have been signed, sent or made by a
proper Person. Issuing Bank may consult with and employ legal counsel,
accountants and other experts to advise it concerning its obligations, rights
and remedies, and shall be entitled to act upon, and shall be fully protected in
any action taken in good faith reliance upon, any advice given by such experts.
Issuing Bank may employ agents and attorneys-in-fact in connection with any
matter relating to Letters of Credit or LC Documents, and shall not be liable
for the negligence or misconduct of agents and attorneys-in-fact selected with
reasonable care.

 

2.3.2.

Reimbursement; Participations.

(a)        If Issuing Bank honors any request for payment under a Letter of
Credit, Borrowers shall pay to Issuing Bank, on the same day (“Reimbursement
Date”), the amount paid by Issuing Bank under such Letter of Credit, together
with interest at the interest rate for Base Rate Revolver Loans from the
Reimbursement Date until payment by Borrowers. The obligation of Borrowers to
reimburse Issuing Bank for any payment made under a Letter of Credit shall be
absolute, unconditional, irrevocable, and joint and several, and shall be paid
without regard to any lack of validity or enforceability of any Letter of Credit
or the existence of any claim, setoff, defense or other right that Borrowers may
have at any time against the beneficiary. Whether or not Borrower Agent submits
a Notice of Borrowing, Borrowers shall be deemed to have requested a Borrowing
of Base Rate Revolver Loans in an amount necessary to pay all amounts due
Issuing Bank on any Reimbursement Date and each Lender agrees to fund its Pro
Rata share of such Borrowing whether or not the Commitments have terminated, an
Overadvance exists or is created thereby, or the conditions in Section 6 are
satisfied.

(b)       Upon issuance of a Letter of Credit, each Lender shall be deemed to
have irrevocably and unconditionally purchased from Issuing Bank, without
recourse or warranty, an undivided

 

 

27

 



 

--------------------------------------------------------------------------------

Pro Rata interest and participation in all LC Obligations relating to the Letter
of Credit. If Issuing Bank makes any payment under a Letter of Credit and
Borrowers do not reimburse such payment on the Reimbursement Date, Agent shall
promptly notify Lenders and each Lender shall promptly (within one Business Day)
and unconditionally pay to Agent, for the benefit of Issuing Bank, the Lender’s
Pro Rata share of such payment. Upon request by a Lender, Issuing Bank shall
furnish copies of any Letters of Credit and LC Documents in its possession at
such time.

(c)        The obligation of each Lender to make payments to Agent for the
account of Issuing Bank in connection with Issuing Bank’s payment under a Letter
of Credit shall be absolute, unconditional and irrevocable, not subject to any
counterclaim, setoff, qualification or exception whatsoever, and shall be made
in accordance with this Agreement under all circumstances, irrespective of any
lack of validity or unenforceability of any Loan Documents; any draft,
certificate or other document presented under a Letter of Credit having been
determined to be forged, fraudulent, invalid or insufficient in any respect or
any statement therein being untrue or inaccurate in any respect; or the
existence of any setoff or defense that any Obligor may have with respect to any
Obligations. Issuing Bank does not assume any responsibility for any failure or
delay in performance or any breach by any Borrower or other Person of any
obligations under any LC Documents. Issuing Bank does not make to Lenders any
express or implied warranty, representation or guaranty with respect to the
Collateral, LC Documents or any Obligor. Issuing Bank shall not be responsible
to any Lender for any recitals, statements, information, representations or
warranties contained in, or for the execution, validity, genuineness,
effectiveness or enforceability of any LC Documents; the validity, genuineness,
enforceability, collectibility, value or sufficiency of any Collateral or the
perfection of any Lien therein; or the assets, liabilities, financial condition,
results of operations, business, creditworthiness or legal status of any
Obligor.

(d)       No Issuing Bank Indemnitee shall be liable to any Lender or other
Person for any action taken or omitted to be taken in connection with any LC
Documents except as a result of its actual gross negligence or willful
misconduct. Issuing Bank shall not have any liability to any Lender if Issuing
Bank refrains from any action under any Letter of Credit or LC Documents until
it receives written instructions from Required Lenders.

2.3.3.   Cash Collateral. If any LC Obligations, whether or not then due or
payable, shall for any reason be outstanding at any time (a) that an Event of
Default exists, (b) that Availability is less than zero or (c) after the
Commitment Termination Date, then Borrowers shall, at Issuing Bank’s or Agent’s
request, Cash Collateralize the stated amount of all outstanding Letters of
Credit and pay to Issuing Bank the amount of all other LC Obligations. If
Borrowers fail to provide Cash Collateral as required herein, Lenders may (and
shall upon direction of Agent) advance, as Revolver Loans, the amount of the
Cash Collateral required (whether or not the Commitments have terminated, an
Overadvance exists or the conditions in Section 6 are satisfied).

Section 3.

INTEREST, FEES AND CHARGES

 

3.1.

Interest.

 

3.1.1.

Rates and Payment of Interest.

(a)        The Obligations shall bear interest (i) if a Base Rate Loan, at the
Base Rate in effect from time to time, plus the Applicable Margin; (ii) if a
LIBOR Loan, at LIBOR for the applicable Interest Period, plus the Applicable
Margin; and (iii) if any other Obligation (including, to the extent permitted by
law, interest not paid when due), at the Base Rate in effect from time to time,
plus the Applicable Margin for Base Rate Revolver Loans. Interest shall accrue
from the date the Loan is advanced or the Obligation is incurred or payable
until paid by Borrowers. If a Loan is repaid on the same day made, one day’s
interest shall accrue.

 

 

28

 



 

--------------------------------------------------------------------------------

(b)       During an Insolvency Proceeding with respect to any Borrower, or
during any other Event of Default if Agent or Required Lenders in their
discretion so elect, Obligations shall bear interest at the Default Rate
(whether before or after any judgment). Each Borrower acknowledges that the cost
and expense to Agent and Lenders due to an Event of Default are difficult to
ascertain and that the Default Rate is a fair and reasonable estimate to
compensate Agent and Lenders for this.

(c)        Interest accrued on the Loans shall be due and payable in arrears,
(i) on the first day of each month and, for any LIBOR Loan, the last day of its
Interest Period; (ii) on any date of prepayment, with respect to the principal
amount of Loans being prepaid; and (iii) on the Commitment Termination Date.
Interest accrued on any other Obligations shall be due and payable as provided
in the Loan Documents and, if no payment date is specified, shall be due and
payable on demand. Notwithstanding the foregoing, interest accrued at the
Default Rate shall be due and payable on demand.

 

3.1.2.

Application of LIBOR to Outstanding Loans.

(a)        Borrowers may on any Business Day, subject to delivery of a Notice of
Conversion/Continuation, elect to convert any portion of the Base Rate Loans to,
or to continue any LIBOR Loan at the end of its Interest Period as, a LIBOR
Loan. During any Default or Event of Default, Agent may (and shall at the
direction of Required Lenders) declare that no Loan may be made, converted or
continued as a LIBOR Loan.

(b)       Whenever Borrowers desire to convert or continue Loans as LIBOR Loans,
Borrower Agent shall give Agent a Notice of Conversion/Continuation, no later
than 11:00 a.m. at least three Business Days before the requested conversion or
continuation date. Promptly after receiving any such notice, Agent shall notify
each Lender thereof.  Each Notice of Conversion/Continuation shall be
irrevocable, and shall specify the amount of Loans to be converted or continued,
the conversion or continuation date (which shall be a Business Day), and the
duration of the Interest Period (which shall be deemed to be one month if not
specified). If, upon the expiration of any Interest Period in respect of any
LIBOR Loans, Borrowers shall have failed to deliver a Notice of
Conversion/Continuation, they shall be deemed to have elected to convert such
Loans into Base Rate Loans.

3.1.3.   Interest Periods. In connection with the making, conversion or
continuation of any LIBOR Loans, Borrowers shall select an interest period
(“Interest Period”) to apply, which interest period shall be one, two, three or
six months; provided, however, that:

(a)        the Interest Period shall commence on the date the Loan is made or
continued as, or converted into, a LIBOR Loan, and shall expire on the
numerically corresponding day in the calendar month at its end;

(b)       if any Interest Period commences on a day for which there is no
corresponding day in the calendar month at its end or if such corresponding day
falls after the last Business Day of such month, then the Interest Period shall
expire on the last Business Day of such month; and if any Interest Period would
expire on a day that is not a Business Day, the period shall expire on the next
Business Day; and

 

(c)

no Interest Period shall extend beyond the Revolver Termination Date.

3.1.4.   Interest Rate Not Ascertainable. If Agent shall determine that on any
date for determining LIBOR, due to any circumstance affecting the London
interbank market, adequate and fair means do not exist for ascertaining such
rate on the basis provided herein, then Agent shall immediately notify Borrowers
of such determination. Until Agent notifies Borrowers that such circumstance no
longer exists (which notification Agent agrees to give promptly), the obligation
of Lenders to make additional

 

 

29

 



 

--------------------------------------------------------------------------------

LIBOR Loans shall be suspended, and no further Loans may be converted into or
continued as LIBOR Loans.

 

3.2.

Fees.

3.2.1.   Unused Line Fee. Borrowers shall pay to Agent, for the Pro Rata benefit
of Lenders, a fee equal to 0.75% per annum times the amount by which the
Revolver Commitments exceed the average daily balance of Revolver Loans and
stated amount of Letters of Credit during any month; provided, that such
percentage rate shall be increased to 1.00% per annum for any month in which the
average daily balance of Revolver Loans and stated amount of Letters of Credit
is less than 50% of the Revolver Commitments. Such fee shall be payable in
arrears, on the first day of each month and on the Commitment Termination Date.

                                 3.2.2.   LC Facility Fees. Borrowers shall pay
(a) to Agent, for the Pro Rata benefit of Lenders, a fee equal to the Applicable
Margin in effect for LIBOR Revolver Loans times the average daily stated amount
of outstanding Letters of Credit, which fee shall be payable monthly in arrears,
on the first day of each month; (b) to Agent, for its own account, a fronting
fee equal to 0.25% per annum on the stated amount of each Letter of Credit,
which fee shall be payable monthly in arrears, on the first day of each month;
and (c) to Issuing Bank, for its own account, all customary charges associated
with the issuance, amending, negotiating, payment, processing, transfer and
administration of Letters of Credit, which charges shall be paid as and when
incurred. During an Insolvency Proceeding with respect to any Borrower, or
during any other Event of Default if Agent or Required Lenders in their
discretion so elect, the fee payable under clause (a) shall be increased by 2%
per annum.

3.2.3.   Upfront Fees. Borrowers shall pay to Agent, for the benefit of Lenders,
the upfront fees described in the Fee Letter, which shall be paid concurrently
with the funding of the initial Loans hereunder.

3.2.4.   Agent Fees. In consideration of Agent’s service as Agent hereunder,
Borrowers shall pay to Agent, for its own account, the fees described in the Fee
Letter.

3.3.      Computation of Interest, Fees, Yield Protection. Except as otherwise
expressly provided in the immediately following sentence, all interest, as well
as fees and other charges calculated on a per annum basis, shall be computed for
the actual days elapsed, based on a year of 360 days. Interest calculated
pursuant to clause (a) of the definition of Base Rate set forth in Section 1.1
shall be computed for the actual days elapsed, based on a year of 365 or 366
days, as applicable. Each determination by Agent of any interest, fees or
interest rate hereunder shall be final, conclusive and binding for all purposes,
absent manifest error. All fees shall be fully earned when due and shall not be
subject to rebate, refund or proration. Unless otherwise required by Applicable
Law, all fees payable under Section 3.2 are compensation for services and are
not, and shall not be deemed to be, interest or any other charge for the use,
forbearance or detention of money. A certificate setting forth in reasonable
detail any amounts payable by Borrowers under Section 3.4, 3.6, 3.7, 3.9 or 5.9,
submitted to Borrower Agent by Agent or the affected Lender, as applicable,
shall be final, conclusive and binding for all purposes, absent manifest error,
and Borrowers shall pay such amounts to the appropriate party within 10 days
following receipt of the certificate.

3.4.      Reimbursement Obligations. Borrowers shall reimburse Agent for all
Extraordinary Expenses. Borrowers shall also reimburse Agent for all reasonable
out-of-pocket legal, accounting, appraisal, consulting, and other fees, costs
and expenses incurred by it in connection with (a) negotiation and preparation
of any Loan Documents, including any amendment or other modification thereof;
(b) administration of and actions relating to any Collateral, Loan Documents and
transactions contemplated thereby, including any actions taken to perfect or
maintain priority of Agent’s Liens on any Collateral, to

 

 

30

 



 

--------------------------------------------------------------------------------

maintain any insurance required hereunder or to verify Collateral; and (c)
subject to the limits of Section 10.1.1(b), each inspection, audit or appraisal
with respect to any Obligor or Collateral, whether prepared by Agent’s personnel
or a third party. If, for any reason (including inaccurate reporting on
financial statements or a Compliance Certificate), it is determined that a
higher Applicable Margin should have applied to a period than was actually
applied, then the proper margin shall be applied retroactively and Borrowers
shall immediately pay to Agent, for the Pro Rata benefit of Lenders, an amount
equal to the difference between the amount of interest and fees that would have
accrued using the proper margin and the amount actually paid. All amounts
payable by Borrowers under this Section shall be due on demand.

3.5.      Illegality. If any Lender determines that any Applicable Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund LIBOR Loans, or to determine or charge interest rates based upon LIBOR, or
any Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to Agent, any
obligation of such Lender to make or continue LIBOR Loans or to convert Base
Rate Loans to LIBOR Loans shall be suspended until such Lender notifies Agent
that the circumstances giving rise to such determination no longer exist (which
notification such Lender agrees to give promptly). Upon delivery of such notice,
Borrowers shall prepay or, if applicable, convert all LIBOR Loans of such Lender
to Base Rate Loans, either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such LIBOR Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such LIBOR
Loans. Upon any such prepayment or conversion, Borrowers shall also pay accrued
interest on the amount so prepaid or converted.

3.6.      Inability to Determine Rates. If Required Lenders notify Agent for any
reason in connection with a request for a Borrowing of, or conversion to or
continuation of, a LIBOR Loan that (a) Dollar deposits are not being offered to
banks in the London interbank Eurodollar market for the applicable amount and
Interest Period of such Loan, (b) adequate and reasonable means do not exist for
determining LIBOR for the requested Interest Period, or (c) LIBOR for the
requested Interest Period does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, then Agent will promptly so notify Borrower
Agent and each Lender. Thereafter, the obligation of Lenders to make or maintain
LIBOR Loans shall be suspended until Agent (upon instruction by Required
Lenders, which instruction Required Lenders shall give promptly) notifies Agent
that the circumstances underlying such notice no longer exist. Upon receipt of
such notice, Borrower Agent may revoke any pending request for a Borrowing of,
conversion to or continuation of a LIBOR Loan or, failing that, will be deemed
to have submitted a request for a Base Rate Loan.

 

3.7.

Increased Costs; Capital Adequacy.

 

3.7.1.

Change in Law. If any Change in Law shall:

(a)        impose modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in LIBOR) or Issuing Bank;

(b)       subject any Lender or Issuing Bank to any Tax with respect to any
Loan, Loan Document, Letter of Credit or participation in LC Obligations, or
change the basis of taxation of payments to such Lender or Issuing Bank in
respect thereof (except for Indemnified Taxes or Other Taxes covered by Section
5.9 and the imposition of, or any change in the rate of, any Excluded Tax
payable by such Lender or Issuing Bank); or

 

(c)

impose on any Lender or Issuing Bank or the London interbank market any other

 

 

31

 



 

--------------------------------------------------------------------------------

condition, cost or expense affecting any Loan, Loan Document, Letter of Credit
or participation in LC Obligations;

and the result thereof shall be to increase the cost to such Lender of making or
maintaining any LIBOR Loan (or of maintaining its obligation to make any such
Loan), or to increase the cost to such Lender or Issuing Bank of participating
in, issuing or maintaining any Letter of Credit (or of maintaining its
obligation to participate in or to issue any Letter of Credit), or to reduce the
amount of any sum received or receivable by such Lender or Issuing Bank
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or Issuing Bank, Borrowers will pay to such Lender or
Issuing Bank, as applicable, such additional amount or amounts as will
compensate such Lender or Issuing Bank, as applicable, for such additional costs
incurred or reduction suffered.

3.7.2.   Capital Adequacy. If any Lender or Issuing Bank determines that any
Change in Law affecting such Lender or Issuing Bank or any Lending Office of
such Lender or such Lender’s or Issuing Bank’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s, Issuing Bank’s or holding company’s capital as a
consequence of this Agreement, or such Lender’s or Issuing Bank’s Commitments,
Loans, Letters of Credit or participations in LC Obligations, to a level below
that which such Lender, Issuing Bank or holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s, Issuing Bank’s
and holding company’s policies with respect to capital adequacy), then from time
to time Borrowers will pay to such Lender or Issuing Bank, as the case may be,
such additional amount or amounts as will compensate it or its holding company
for any such reduction suffered.

3.7.3.   Compensation. Failure or delay on the part of any Lender or Issuing
Bank to demand compensation pursuant to this Section shall not constitute a
waiver of its right to demand such compensation, but Borrowers shall not be
required to compensate a Lender or Issuing Bank for any increased costs incurred
or reductions suffered more than nine months prior to the date that the Lender
or Issuing Bank notifies Borrower Agent of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or Issuing Bank’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

3.8.      Mitigation. If any Lender gives a notice under Section 3.5 or requests
compensation under Section 3.7, or if Borrowers are required to pay additional
amounts with respect to a Lender under Section 5.9, then such Lender shall use
reasonable efforts to designate a different Lending Office or to assign its
rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the judgment of such Lender, such designation or assignment
(a) would eliminate the need for such notice or reduce amounts payable in the
future, as applicable; and (b) in each case, would not subject such Lender to
any unreimbursed cost or expense and would not otherwise be disadvantageous in
any material respect to such Lender. Borrowers agree to pay all reasonable costs
and expenses incurred by any Lender in connection with any such designation or
assignment.

                3.9.      Funding Losses. If for any reason (other than default
by a Lender) (a) any Borrowing of, or conversion to or continuation of, a LIBOR
Loan does not occur on the date specified therefor in a Notice of Borrowing or
Notice of Conversion/Continuation (whether or not withdrawn), (b) any repayment
or conversion of a LIBOR Loan occurs on a day other than the end of its Interest
Period, or (c) Borrowers fail to repay a LIBOR Loan when required hereunder,
then Borrowers shall pay to Agent its customary administrative charge and to
each Lender all losses and expenses that it sustains as a consequence thereof,
including loss of anticipated profits and any loss or expense arising from
liquidation or redeployment of funds or from fees payable to terminate deposits
of matching funds. Lenders shall not be required to purchase Dollar deposits in
the London interbank market or any other offshore Dollar market to fund any
LIBOR Loan, but the provisions hereof shall be deemed to apply as if each Lender
had purchased such

 

 

32

 



 

--------------------------------------------------------------------------------

deposits to fund its LIBOR Loans.

3.10.    Maximum Interest. Notwithstanding anything to the contrary contained in
any Loan Document, the interest paid or agreed to be paid under the Loan
Documents shall not exceed the maximum rate of non-usurious interest permitted
by Applicable Law (“maximum rate”). If Agent or any Lender shall receive
interest in an amount that exceeds the maximum rate, the excess interest shall
be applied to the principal of the Obligations or, if it exceeds such unpaid
principal, refunded to Borrowers. In determining whether the interest contracted
for, charged or received by Agent or a Lender exceeds the maximum rate, such
Person may, to the extent permitted by Applicable Law, (a) characterize any
payment that is not principal as an expense, fee or premium rather than
interest; (b) exclude voluntary prepayments and the effects thereof; and (c)
amortize, prorate, allocate and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

Section 4.

LOAN ADMINISTRATION

 

4.1.

Manner of Borrowing and Funding Revolver Loans.

 

4.1.1.

Notice of Borrowing.

(a)        Whenever Borrowers desire funding of a Borrowing of Revolver Loans,
Borrower Agent shall give Agent a Notice of Borrowing. Such notice must be
received by Agent no later than 11:00 a.m. (i) on the Business Day of the
requested funding date, in the case of Base Rate Loans, and (ii) at least three
Business Days prior to the requested funding date, in the case of LIBOR Loans.
Notices received after 11:00 a.m. shall be deemed received on the next Business
Day. Each Notice of Borrowing shall be irrevocable and shall specify (A) the
amount of the Borrowing, (B) the requested funding date (which must be a
Business Day), (C) whether the Borrowing is to be made as Base Rate Loans or
LIBOR Loans, and (D) in the case of LIBOR Loans, the duration of the applicable
Interest Period (which shall be deemed to be one month if not specified).

(b)       Unless payment is otherwise timely made by Borrowers, the becoming due
of any Obligations (whether principal, interest, fees or other charges,
including Extraordinary Expenses, LC Obligations, Cash Collateral and Bank
Product Debt) shall be deemed to be a request for Base Rate Revolver Loans on
the due date, in the amount of such Obligations. The proceeds of such Revolver
Loans shall be disbursed as direct payment of the relevant Obligation. In
addition, Agent may, at its option, charge such Obligations against any
operating, investment or other account of a Borrower maintained with Agent or
any of its Affiliates.

(c)        If Borrowers establish a controlled disbursement account with Agent
or any Affiliate of Agent, then the presentation for payment of any check or
other item of payment drawn on such account at a time when there are
insufficient funds to cover it shall be deemed to be a request for Base Rate
Revolver Loans on the date of such presentation, in the amount of the check and
items presented for payment. The proceeds of such Revolver Loans may be
disbursed directly to the controlled disbursement account or other appropriate
account.

4.1.2.   Fundings by Lenders. Each Lender shall timely honor its Revolver
Commitment by funding its Pro Rata share of each Borrowing of Revolver Loans
that is properly requested hereunder. Except for Borrowings to be made as
Swingline Loans, Agent shall endeavor to notify Lenders of each Notice of
Borrowing (or deemed request for a Borrowing) by 12:00 noon on the proposed
funding date for Base Rate Loans or by 3:00 p.m. at least two Business Days
before any proposed funding of LIBOR Loans. Each Lender shall fund to Agent such
Lender’s Pro Rata share of the Borrowing to the account specified by Agent in
immediately available funds not later than 2:00 p.m. on the requested funding
date, unless Agent’s notice is received after the times provided above, in which
event Lender shall fund its Pro

 

 

33

 



 

--------------------------------------------------------------------------------

Rata share by 11:00 a.m. on the next Business Day. Subject to its receipt of
such amounts from Lenders, Agent shall disburse the proceeds of the Revolver
Loans as directed by Borrower Agent. Unless Agent shall have received (in
sufficient time to act) written notice from a Lender that it does not intend to
fund its Pro Rata share of a Borrowing, Agent may assume that such Lender has
deposited or promptly will deposit its share with Agent, and Agent may disburse
a corresponding amount to Borrowers. If a Lender’s share of any Borrowing is not
in fact received by Agent, then Borrowers agree to repay to Agent on demand the
amount of such share, together with interest thereon from the date disbursed
until repaid, at the rate applicable to such Borrowing. All fundings of Loans
shall be in Dollars.

 

4.1.3.

Swingline Loans; Settlement.

(a)        Agent may, but shall not be obligated to, advance Swingline Loans to
Borrowers, up to an aggregate outstanding amount of $5,000,000, unless the
funding is specifically required to be made by all Lenders hereunder. Each
Swingline Loan shall be a Base Rate Loan and constitute a Revolver Loan for all
purposes, except that payments thereon shall be made to Agent for its own
account. The obligation of Borrowers to repay Swingline Loans shall be evidenced
by the records of Agent and need not be evidenced by any promissory note.

(b)       To facilitate administration of the Revolver Loans, Lenders and Agent
agree (which agreement is solely among them, and not for the benefit of or
enforceable by any Borrower) that settlement among them with respect to
Swingline Loans and other Revolver Loans may take place periodically on a date
determined from time to time by Agent, which shall occur at least once each
week. On each settlement date, settlement shall be made with each Lender in
accordance with the Settlement Report delivered by Agent to Lenders. Between
settlement dates, Agent may in its discretion apply payments on Revolver Loans
to Swingline Loans, regardless of any designation by Borrower or any provision
herein to the contrary. Each Lender’s obligation to make settlements with Agent
is absolute and unconditional, without offset, counterclaim or other defense,
and whether or not the Commitments have terminated, an Overadvance exists or the
conditions in Section 6 are satisfied. If, due to an Insolvency Proceeding with
respect to a Borrower or otherwise, any Swingline Loan may not be settled among
Lenders hereunder, then each Lender shall be deemed to have purchased from Agent
a Pro Rata participation in each unpaid Swingline Loan and shall transfer the
amount of such participation to Agent, in immediately available funds, within
one Business Day after Agent’s request therefor.

4.1.4.   Notices. Each Borrower authorizes Agent and Lenders to extend, convert
or continue Loans, effect selections of interest rates, and transfer funds to or
on behalf of Borrowers based on telephonic or e-mailed instructions. Borrowers
shall confirm each such request by prompt delivery to Agent of a Notice of
Borrowing or Notice of Conversion/Continuation, if applicable, but if it differs
in any material respect from the action taken by Agent or Lenders, the records
of Agent and Lenders shall govern. Neither Agent nor any Lender shall have any
liability for any loss suffered by a Borrower as a result of Agent or any Lender
acting upon its understanding of telephonic or e-mailed instructions from a
person believed in good faith by Agent or any Lender to be a person authorized
to give such instructions on a Borrower’s behalf.

                   4.2.      Defaulting Lender. If a Lender fails to make any
payment to Agent that is required hereunder, Agent may (but shall not be
required to), in its discretion, retain payments that would otherwise be made to
such defaulting Lender hereunder, apply the payments to such Lender’s defaulted
obligations or readvance the funds to Borrowers in accordance with this
Agreement. The failure of any Lender to fund a Loan or to make a payment in
respect of a LC Obligationshall not relieve any other Lender of its obligations
hereunder, and no Lender shall be responsible for default by another Lender.
Lenders and Agent agree (which agreement is solely among them, and not for the
benefit of or enforceable by any Borrower) that, solely for purposes of
determining a defaulting Lender’s right to vote on matters relating to the Loan
Documents and to share in payments, fees and Collateral proceeds thereunder, a
defaulting

 

 

34

 



 

--------------------------------------------------------------------------------

Lender shall not be deemed to be a “Lender” until all its defaulted obligations
have been cured.

4.3.      Number and Amount of LIBOR Loans; Determination of Rate. For ease of
administration, all LIBOR Revolver Loans having the same length and beginning
date of their Interest Periods shall be aggregated together, and such Borrowings
shall be allocated among Lenders on a Pro Rata basis. No more than ten (10)
Borrowings of LIBOR Loans may be outstanding at any time, and each Borrowing of
LIBOR Loans when made shall be in a minimum amount of $1,000,000, or an
increment of $1,000,000 in excess thereof. Upon determining LIBOR for any
Interest Period requested by Borrowers, Agent shall promptly notify Borrowers
thereof by telephone or electronically and, if requested by Borrowers, shall
confirm any telephonic notice in writing.

                 4.4.      Borrower Agent. Each Borrower hereby designates Group
(“Borrower Agent”) as its representative and agent for all purposes under the
Loan Documents, including requests for Loans and Letters of Credit, designation
of interest rates, delivery or receipt of communications, preparation and
delivery of Borrowing Base and financial reports, receipt and payment of
Obligations, requests for waivers, amendments or other accommodations, actions
under the Loan Documents (including in respect of compliance with covenants),
and all other dealings with Agent, Issuing Bank or any Lender. Borrower Agent
hereby accepts such appointment. Agent and Lenders shall be entitled to rely
upon, and shall be fully protected in relying upon, any notice or communication
(including any notice of borrowing) delivered by Borrower Agent on behalf of any
Borrower. Agent and Lenders may give any notice or communication with a Borrower
hereunder to Borrower Agent on behalf of such Borrower. Each of Agent, Issuing
Bank and Lenders shall have the right, in its discretion, to deal exclusively
with Borrower Agent for any or all purposes under the Loan Documents. Each
Borrower agrees that any notice, election, communication, representation,
agreement or undertaking made on its behalf by Borrower Agent shall be binding
upon and enforceable against it.

4.5.      One Obligation. The Loans, LC Obligations and other Obligations shall
constitute one general obligation of Borrowers and (unless otherwise expressly
provided in any Loan Document) shall be secured by Agent’s Lien upon all
Collateral; provided, however, that Agent and each Lender shall be deemed to be
a creditor of, and the holder of a separate claim against, each Borrower to the
extent of any Obligations jointly or severally owed by such Borrower.

4.6.      Effect of Termination. On the effective date of any termination of the
Commitments, all Obligations shall be immediately due and payable, and any
Lender may terminate its and its Affiliates’ Bank Products (including, only with
the consent of Agent, any Cash Management Services). All undertakings of
Borrowers contained in the Loan Documents shall survive any termination, and
Agent shall retain its Liens in the Collateral and all of its rights and
remedies under the Loan Documents until Full Payment of the Obligations, at
which time, except as otherwise provided in this Agreement, Agent shall
terminate and release its Liens in the Collateral. Notwithstanding Full Payment
of the Obligations, Agent shall not be required to terminate its Liens in any
Collateral unless, with respect to any damages Agent could reasonably be
expected to incur as a result of the dishonor or return of Payment Items applied
to Obligations, Agent receives (a) a written agreement, executed by Borrowers
and a Person whose advances are used in whole or in part to satisfy the
Obligations, indemnifying Agent and Lenders from any such damages; or (b) such
Cash Collateral as Agent, deems reasonably necessary to protect against any such
damages. The provisions of Sections 2.3, 3.4, 3.6, 3.7, 3.9, 5.5, 5.9, 12, 14.2
and thisSection, and the obligation of each Obligor and Lender with respect to
each indemnity given by it in any Loan Document, shall survive Full Payment of
the Obligations and any release relating to this credit facility.

Section 5.

PAYMENTS

 

5.1.

General Payment Provisions. All payments of Obligations shall be made in
Dollars,

 

 

35

 



 

--------------------------------------------------------------------------------

without offset, counterclaim or defense of any kind, free of (and without
deduction for) any Taxes, and in immediately available funds, not later than
12:00 noon on the due date. Any payment after such time shall be deemed made on
the next Business Day. If any payment under the Loan Documents shall be stated
to be due on a day other than a Business Day, the due date shall be extended to
the next Business Day and such extension of time shall be included in any
computation of interest and fees. Any payment of a LIBOR Loan prior to the end
of its Interest Period shall be accompanied by all amounts due under Section
3.9. Any prepayment of Loans shall be applied first to Base Rate Loans and then
to LIBOR Loans; provided, however, that as long as no Event of Default exists,
prepayments of LIBOR Loans may, at the option of Borrowers and Agent, be held by
Agent as Cash Collateral and applied to such Loans at the end of their Interest
Periods.

 

5.2.

Repayment and Prepayment.

                                5.2.1.   Repayment of Revolver Loans. Revolver
Loans shall be due and payable in full on the Revolver Termination Date, unless
payment is sooner required hereunder. Revolver Loans may be prepaid from time to
time, without penalty or premium. Notwithstanding anything herein to the
contrary, if an Overadvance exists, Borrowers shall, on the sooner of three (3)
Business Days after Agent’s demand or the third Business Day after any Borrower
has knowledge thereof, repay the outstanding Revolver Loans in an amount
sufficient to reduce the principal balance of Revolver Loans to the Borrowing
Base as of such date.

                                5.2.2.   Mandatory Prepayments. During any Cash
Dominion Trigger Period, (a) concurrently with any Permitted Asset Disposition
of Equipment or Real Estate, Borrowers shall deposit into the Dominion Account
an amount equal to the Net Proceeds of such disposition and (b) concurrently
with the receipt of any proceeds of insurance or condemnation awards paid in
respect of any Equipment or Real Estate, Borrowers shall deposit into the
Dominion Account an amount equal to such proceeds, subject to Section 8.6.2.

 

5.3.

Reserved.

5.4.      Payment of Other Obligations. Obligations other than Loans, including
LC Obligations and Extraordinary Expenses, shall be paid by Borrowers as
provided in the Loan Documents or, if no payment date is specified, on demand.

5.5.      Marshaling; Payments Set Aside. None of Agent or Lenders shall be
under any obligation to marshal any assets in favor of any Obligor or against
any Obligations. If any payment by or on behalf of Borrowers is made to Agent,
Issuing Bank or any Lender, or Agent, Issuing Bank or any Lender exercises a
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by
Agent, Issuing Bank or such Lender in its discretion) to be repaid to a trustee,
receiver or any other Person, then to the extent of such recovery, the
Obligation originally intended to be satisfied, and all Liens, rights and
remedies relating thereto, shall be revived and continued in full force and
effect as if such payment had not been made or such setoff had not occurred.

 

5.6.

Post-Default Allocation of Payments.

                                5.6.1.   Allocation. Notwithstanding anything
herein to the contrary, during an Event of Default, monies to be applied to the
Obligations, whether arising from payments by Obligors, realization on
Collateral, setoff or otherwise, shall be allocated as follows:

(a)        first, to all costs and expenses, including Extraordinary Expenses,
owing to Agent;

 

 

36

 



 

--------------------------------------------------------------------------------

 

(b)

second, to all amounts owing to Agent on Swingline Loans;

 

(c)

third, to all amounts owing to Issuing Bank on LC Obligations;

(d)       fourth, to all Obligations constituting fees (excluding amounts
relating to Bank Products);

(e)        fifth, to all Obligations constituting interest (excluding amounts
relating to Bank Products);

 

(f)

sixth, to provide Cash Collateral for outstanding Letters of Credit;

 

(g)

seventh, to all other Obligations, other than Bank Product Debt;

(h)       eighth, to any Bank Product Debt that is subject in full to any
reserve hereunder; and

 

(i)

last, to any other Bank Product Debt.

Amounts shall be applied to each category of Obligations set forth above until
Full Payment thereof and then to the next category. If amounts are insufficient
to satisfy a category, they shall be applied on a pro rata basis among the
Obligations in the category. Amounts distributed with respect to any Bank
Product Debt shall be the lesser of the applicable Bank Product Amount last
reported to Agent or the actual Bank Product Debt as calculated by the
methodology reported to Agent for determining the amount due. Agent shall have
no obligation to calculate the amount to be distributed with respect to any Bank
Product Debt, but may rely upon written notice of the amount (setting forth a
reasonably detailed calculation) from the Secured Party. In the absence of such
notice, Agent may assume the amount to be distributed is the Bank Product Amount
last reported to it. The allocations set forth in this Section are solely to
determine the rights and priorities of Agent and Lenders as among themselves,
and may be changed by agreement among them without the consent of any Obligor.
This Section is not for the benefit of or enforceable by any Borrower.

5.6.2.   Erroneous Application. Agent shall not be liable for any application of
amounts made by it in good faith and, if any such application is subsequently
determined to have been made in error, the sole recourse of any Lender or other
Person to which such amount should have been made shall be to recover the amount
from the Person that actually received it (and, if such amount was received by
any Lender, such Lender hereby agrees to return it).

5.7.      Application of Payments. During any Cash Dominion Trigger Period, the
ledger balance in the main Dominion Account as of the end of a Business Day
shall be applied to the Obligations that are then due and payable at the
beginning of the next Business Day. If, as a result of such application, a
credit balance exists, the balance shall not accrue interest in favor of
Borrowers and shall be made available to Borrowers as long as no Default or
Event of Default exists. Each Borrower irrevocably waives the right to direct
the application of any payments or Collateral proceeds to Obligations that are
then due and payable, and agrees that Agent shall have the continuing, exclusive
right to apply and reapply same against the Obligations, in such manner as Agent
deems advisable, notwithstanding any entry by Agent in its records.

 

5.8.

Loan Account; Account Stated.

5.8.1.   Loan Account. Agent shall maintain in accordance with its usual and
customary practices an account or accounts (“Loan Account”) evidencing the Debt
of Borrowers resulting from each

 

 

37

 



 

--------------------------------------------------------------------------------

Loan or issuance of a Letter of Credit from time to time. Any failure of Agent
to record anything in the Loan Account, or any error in doing so, shall not
limit or otherwise affect the obligation of Borrowers to pay any amount owing
hereunder. Agent may maintain a single Loan Account in the name of Borrower
Agent, and each Borrower confirms that such arrangement shall have no effect on
the joint and several character of its liability for the Obligations.

5.8.2.   Entries Binding. Agent will provide to Borrowers a monthly statement of
Loans, payments and other transactions in respect of the Loan Account. Such
statement shall be deemed conclusive and binding on Borrowers for all purposes
absent manifest error (except for errors discovered by Agent), unless Borrowers
notify Agent in writing to the contrary within sixty (60) days after such
statement is delivered. In the event a timely written notice of objection is
given by a Borrower, only the items to which exception is expressly made will be
considered to be disputed by such Borrower.

 

5.9.

Taxes.

5.9.1.   Payments Free of Taxes. Any and all payments by any Obligor on account
of any Obligations shall be made free and clear of and without reduction or
withholding for any Indemnified Taxes or Other Taxes, provided that if an
Obligor shall be required by Applicable Law to deduct any Indemnified Taxes
(including any Other Taxes) from such payments, then (a) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
Agent, Lender or Issuing Bank, as the case may be, receives an amount equal to
the sum it would have received had no such deductions been made; (b) the Obligor
shall make such deductions; and (c) Borrowers shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with Applicable
Law. Without limiting the foregoing, Borrowers shall timely pay all Other Taxes
to the relevant Governmental Authorities. As soon as practicable after any
payment of Indemnified Taxes or Other Taxes by a Borrower, Borrower Agent shall
deliver to Agent a receipt issued by the Governmental Authority evidencing such
payment or other evidence of payment satisfactory to Agent.

5.9.2.  Payment. Borrowers shall indemnify, hold harmless and reimburse Agent,
Lenders and Issuing Bank, within 10 days after demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) paid by Agent, any Lender or Issuing Bank with respect to any
Obligations, Letters of Credit or Loan Documents, and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to Borrower Agent by a Lender or Issuing
Bank (with a copy to Agent), or by Agent, shall be conclusive absent manifest
error.

5.9.3.   Certain Refunds. If Agent, any Lender or Issuing Bank receives a refund
in respect of any Taxes or Other Taxes as to which it has been indemnified by
Borrowers or with respect to which Borrowers have paid additional amounts
pursuant to this Section 5.9, it shall within 30 days from the date of such
receipt pay over the amount of such refund to Borrower Agent, net of all
reasonable out-of-pocket expenses of Agent, Lender or Issuing Bank and without
interest (other than interest paid by the relevant taxation authority with
respect to such refund); provided, that Borrowers, upon the request of Agent,
such Lender or Issuing Bank, agree to repay the amount paid over to Borrowers to
Agent, such Lender or Issuing Bank in the event Agent, such Lender or Issuing
Bank is required to repay such refund to such taxation authority.

 

5.10.

Foreign Lenders.

 

5.10.1.

Exemption. Any Foreign Lender that is entitled to an exemption from or

 

 

38

 



 

--------------------------------------------------------------------------------

reduction of withholding tax under the law of the jurisdiction in which an
Obligor is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments under any Loan Document shall deliver to
Agent and Borrower Agent, at the time or times prescribed by Applicable Law or
reasonably requested by Agent or Borrower Agent, such properly completed and
executed documentation prescribed by Applicable Law as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if requested by Agent or Borrower Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by Agent or
Borrower Agent as will enable Agent and Borrower Agent to determine whether or
not such Lender is subject to backup withholding or information reporting
requirements.

5.10.2.  Documentation. Without limiting the generality of the foregoing, if a
Borrower is resident for tax purposes in the United States, a Foreign Lender
shall deliver to Agent and Borrower Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender hereunder (and from time to time thereafter upon the request of
Agent or Borrower Agent, but only if such Foreign Lender is legally entitled to
do so), (a) duly completed copies of IRS Form W-8BEN claiming eligibility for
benefits of an income tax treaty to which the United States is a party; (b) duly
completed copies of IRS Form W-8ECI; (c) in the case of a Foreign Lender
claiming the benefits of the exemption for portfolio interest under section
881(c) of the Code, (i) a certificate to the effect that such Foreign Lender is
not (A) a “bank” within the meaning of section 881(c)(3)(A) of the Code, (B) a
“10 percent shareholder” of any Obligor within the meaning of section
881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation” described in
section 881(c)(3)(C) of the Code, and (ii) duly completed copies of IRS Form
W-8BEN; or (d) any other form prescribed by Applicable Law as a basis for
claiming exemption from or a reduction in United States federal withholding tax,
duly completed together with such supplementary documentation as may be
prescribed by Applicable Law to permit Borrowers to determine the withholding or
deduction required to be made.

 

5.11.

Nature and Extent of Each Borrower’s Liability.

5.11.1.  Joint and Several Liability. Each Borrower agrees that it is jointly
and severally liable for, and absolutely and unconditionally guarantees to Agent
and Lenders the prompt payment and performance of, all Obligations and all
agreements under the Loan Documents. Each Borrower agrees that its guaranty
obligations hereunder constitute a continuing guaranty of payment and not of
collection, that such obligations shall not be discharged until Full Payment of
the Obligations, and that such obligations are absolute and unconditional,
irrespective of (a) the genuineness, validity, regularity, enforceability,
subordination or any future modification of, or change in, any Obligations or
Loan Document, or any other document, instrument or agreement to which any
Obligor is or may become a party or be bound; (b) the absence of any action to
enforce this Agreement (including this Section) or any other Loan Document, or
any waiver, consent or indulgence of any kind by Agent or any Lender with
respect thereto; (c) the existence, value or condition of, or failure to perfect
a Lien or to preserve rights against, any security or guaranty for the
Obligations or any action, or the absence of any action, by Agent or any Lender
in respect thereof (including the release of any security or guaranty); (d) the
insolvency of any Obligor; (e) any election by Agent or any Lender in an
Insolvency Proceeding for the application of Section 1111(b)(2) of the
Bankruptcy Code; (f) any borrowing or grant of a Lien by any other Borrower, as
debtor-in-possession under Section 364 of the Bankruptcy Code or otherwise; (g)
the disallowance of any claims of Agent or any Lender against any Obligor for
the repayment of any Obligations under Section 502 of the Bankruptcy Code or
otherwise; or (h) any other action or circumstances that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
except Full Payment of all Obligations.

 

5.11.2.

Waivers.

 

(a)

Each Borrower expressly waives all rights that it may have now or in the future

 

 

39

 



 

--------------------------------------------------------------------------------

under any statute, at common law, in equity or otherwise, to compel Agent or
Lenders to marshal assets or to proceed against any Obligor, other Person or
security for the payment or performance of any Obligations before, or as a
condition to, proceeding against such Borrower. Each Borrower waives all
defenses available to a surety, guarantor or accommodation co-obligor other than
Full Payment of all Obligations. It is agreed among each Borrower, Agent and
Lenders that the provisions of this Section 5.11 are of the essence of the
transaction contemplated by the Loan Documents and that, but for such
provisions, Agent and Lenders would decline to make Loans and issue Letters of
Credit. Each Borrower acknowledges that its guaranty pursuant to this Section is
necessary to the conduct and promotion of its business, and can be expected to
benefit such business.

(b)       Agent and Lenders may, in their discretion, pursue such rights and
remedies as they deem appropriate, including realization upon Collateral or any
Real Estate by judicial foreclosure or non-judicial sale or enforcement, without
affecting any rights and remedies under this Section 5.11. If, in taking any
action in connection with the exercise of any rights or remedies, Agent or any
Lender shall forfeit any other rights or remedies, including the right to enter
a deficiency judgment against any Borrower or other Person, whether because of
any Applicable Laws pertaining to “election of remedies” or otherwise, each
Borrower consents to such action and waives any claim based upon it, even if the
action may result in loss of any rights of subrogation that any Borrower might
otherwise have had. Any election of remedies that results in denial or
impairment of the right of Agent or any Lender to seek a deficiency judgment
against any Borrower shall not impair any other Borrower’s obligation to pay the
full amount of the Obligations. Each Borrower waives all rights and defenses
arising out of an election of remedies, such as nonjudicial foreclosure with
respect to any security for the Obligations, even though that election of
remedies destroys such Borrower’s rights of subrogation against any other
Person. Agent may bid all or a portion of the Obligations at any foreclosure or
trustee’s sale or at any private sale, and the amount of such bid need not be
paid by Agent but shall be credited against the Obligations. The amount of the
successful bid at any such sale, whether Agent or any other Person is the
successful bidder, shall be conclusively deemed to be the fair market value of
the Collateral, and the difference between such bid amount and the remaining
balance of the Obligations shall be conclusively deemed to be the amount of the
Obligations guaranteed under this Section 5.11, notwithstanding that any present
or future law or court decision may have the effect of reducing the amount of
any deficiency claim to which Agent or any Lender might otherwise be entitled
but for such bidding at any such sale.

 

5.11.3.

Extent of Liability; Contribution.

(a)        Notwithstanding anything herein to the contrary, each Borrower’s
liability under this Section 5.11 shall be limited to the greater of (i) all
amounts for which such Borrower is primarily liable, as described below, and
(ii) such Borrower’s Allocable Amount.

(b)       If any Borrower makes a payment under this Section 5.11 of any
Obligations (other than amounts for which such Borrower is primarily liable) (a
“Guarantor Payment”) that, taking into account all other Guarantor Payments
previously or concurrently made by any other Borrower, exceeds the amount that
such Borrower would otherwise have paid if each Borrower had paid the aggregate
Obligations satisfied by such Guarantor Payments in the same proportion that
such Borrower’s Allocable Amount bore to the total Allocable Amounts of all
Borrowers, then such Borrower shall be entitled to receive contribution and
indemnification payments from, and to be reimbursed by, each other Borrower for
the amount of such excess, pro rata based upon their respective Allocable
Amounts in effect immediately prior to such Guarantor Payment. The “Allocable
Amount” for any Borrower shall be the maximum amount that could then be
recovered from such Borrower under this Section 5.11 without rendering such
payment voidable under Section 548 of the Bankruptcy Code or under any
applicable state fraudulent transfer or conveyance act, or similar statute or
common law.

 

(c)

Nothing contained in this Section 5.11 shall limit the liability of any Borrower
to

 

 

40

 



 

--------------------------------------------------------------------------------

pay Loans made directly or indirectly to that Borrower (including Loans advanced
to any other Borrower and then re-loaned or otherwise transferred to, or for the
benefit of, such Borrower), LC Obligations relating to Letters of Credit issued
to support such Borrower’s business, and all accrued interest, fees, expenses
and other related Obligations with respect thereto, for which such Borrower
shall be primarily liable for all purposes hereunder. Agent and Lenders shall
have the right, at any time in their discretion, to condition Loans and Letters
of Credit upon a separate calculation of borrowing availability for each
Borrower and to restrict the disbursement and use of such Loans and Letters of
Credit to such Borrower.

5.11.4.  Joint Enterprise. Each Borrower has requested that Agent and Lenders
make this credit facility available to Borrowers on a combined basis, in order
to finance Borrowers’ business most efficiently and economically. Borrowers’
business is a mutual and collective enterprise, and Borrowers believe that
consolidation of their credit facility will enhance the borrowing power of each
Borrower and ease the administration of their relationship with Lenders, all to
the mutual advantage of Borrowers. Borrowers acknowledge and agree that Agent’s
and Lenders’ willingness to extend credit to Borrowers and to administer the
Collateral on a combined basis, as set forth herein, is done solely as an
accommodation to Borrowers and at Borrowers’ request.

                5.11.5.  Subordination. Each Borrower hereby subordinates any
claims, including any rights at law or in equity to payment, subrogation,
reimbursement, exoneration, contribution, indemnification or set off, that it
may have at any time against any other Obligor, howsoever arising, to the Full
Payment of all Obligations.

Section 6.

CONDITIONS PRECEDENT

6.1.      Conditions Precedent to Effectiveness. The amendment and restatement
of the Existing Agreement pursuant hereto shall not be effective until the date
(“Effective Date”) that each of the following conditions has been satisfied:

(a)        Notes shall have been executed by Borrowers and delivered to each
Lender that requests issuance of a Note. Each other Loan Document shall have
been duly executed and delivered to Agent by each of the signatories thereto,
and each Obligor shall be in compliance with all terms thereof.

(b)       Agent shall have received an omnibus certificate, in form and
substance reasonably satisfactory to it, from a knowledgeable Senior Officer of
each Borrower certifying that, after giving effect to the amendment and
restatement of the Existing Agreement pursuant hereto, (i) such Borrower is
Solvent; (ii) no Default or Event of Default exists; (iii) the representations
and warranties set forth in Section 9 are true and correct in all material
respects (except for those representations that are already qualified by
concepts of materiality or by express thresholds, which shall be true and
correct in all respects), except for representations and warranties that
expressly relate to an earlier date; and (iv) such Borrower has complied with
all agreements and conditions to be satisfied by it under the Loan Documents.

(c)        Agent shall have received an omnibus certificate, in form and
substance reasonably satisfactory to it, executed by a duly authorized officer
of each Obligor, certifying (i) that such Obligor’s Organic Documents have not
been modified from the form thereof attached to the certificate delivered by
such Obligor pursuant to Section 6.1(e) of the Existing Agreement on the Closing
Date (a “Closing Date Certificate”), and are in full force and effect, and (ii)
that the resolutions attached to such Obligor’s Closing Date Certificate are in
full force and effect and have not been amended, modified or revoked, and
constitute all resolutions adopted with respect to this credit facility.

(d)       No material adverse change in the financial condition of any Obligor
or in the quality, quantity or value of any Collateral shall have occurred since
January 31, 2009.

 

 

41

 



 

--------------------------------------------------------------------------------

(e)        Borrowers shall have paid all fees and expenses required to be paid
to Agent and Lenders on or prior to the Effective Date.

(f)        Upon giving effect to the payment by Borrowers of all fees and
expenses incurred in connection herewith as well as any payables stretched
beyond their customary payment practices, Availability shall be at least
$7,500,000.

(g)       No action, suit, investigation, litigation or proceeding shall be
pending or threatened in any court or before any arbitrator or Governmental
Authority that in Agent’s judgment (i) could reasonably be expected to have a
Material Adverse Effect; or (ii) could reasonably be expected to materially and
adversely affect the Obligations or the transactions contemplated hereby.

(h)       Agent shall be reasonably satisfied that Borrowers have received all
governmental and third party consents and approvals as may be appropriate in
connection herewith and with the transactions contemplated hereby.             

6.2.      Conditions Precedent to All Credit Extensions. Agent, Issuing Bank and
Lenders shall not be required to fund any Loans, arrange for issuance of any
Letters of Credit or grant any other accommodation to or for the benefit of
Borrowers, unless the following conditions are satisfied:

(a)        No Default or Event of Default shall exist at the time of, or result
from, such funding, issuance or grant;

(b)       The representations and warranties of each Obligor in the Loan
Documents shall be true and correct in all material respects (except for those
representations that are already qualified by concepts of materiality or by
express thresholds, which shall be true and correct in all respects) on the date
of, and upon giving effect to, such funding, issuance or grant (except for
representations and warranties that expressly relate to an earlier date);

 

(c)

All conditions precedent in any other Loan Document shall be satisfied;

(d)       No event shall have occurred or circumstance exist that has or could
reasonably be expected to have a Material Adverse Effect; and

(e)        With respect to issuance of a Letter of Credit, the LC Conditions
shall be satisfied.

Each request (or deemed request) by Borrowers for funding of a Loan, issuance of
a Letter of Credit or grant of an accommodation shall constitute a
representation by Borrowers that the foregoing conditions are satisfied on the
date of such request and on the date of such funding, issuance or grant. As an
additional condition to any funding, issuance or grant, Agent shall have
received such other information, documents, instruments and agreements as it
deems appropriate in connection therewith.

6.3.      Limited Waiver of Conditions Precedent. If Agent, Issuing Bank or
Lenders fund any Loans, arrange for issuance of any Letters of Credit or grant
any other accommodation when any conditions precedent are not satisfied
(regardless of whether the lack of satisfaction was known or unknown at the
time), it shall not operate as a waiver of (a) the right of Agent, Issuing Bank
and Lenders to insist upon satisfaction of all conditions precedent with respect
to any subsequent funding, issuance or grant; nor (b) any Default or Event of
Default due to such failure of conditions or otherwise.

 

42

 

 

--------------------------------------------------------------------------------

Section 7.

COLLATERAL

                    7.1.      Grant of Security Interest. (a) To secure the
prompt payment and performance of all Obligations, each Borrower hereby grants
to Agent, for the benefit of Secured Parties, a continuing security interest in
and Lien upon all Property of such Borrower, including all of the following
Property, whether now owned or hereafter acquired, and wherever located:

 

 

(i)

all Accounts;

 

(ii)

all Chattel Paper, including electronic chattel paper;

 

(iii)

all Commercial Tort Claims;

 

(iv)

all Deposit Accounts;

 

(v)

all Documents;

 

(vi)

all General Intangibles, including Intellectual Property;

 

(vii)

all Goods, including Inventory, Equipment and fixtures;

 

(viii)

all Instruments;

 

(ix)

all Investment Property;

 

(x)

all Letter-of-Credit Rights;

 

(xi)

all Supporting Obligations;

(xii)          all monies, whether or not in the possession or under the control
of Agent, a Lender, or a bailee or Affiliate of Agent or a Lender, including any
Cash Collateral;

(xiii)        all accessions to, substitutions for, and all replacements,
products, and cash and non-cash proceeds of the foregoing, including proceeds of
and unearned premiums with respect to insurance policies, and claims against any
Person for loss, damage or destruction of any Collateral; and

(xiv)       all books and records (including customer lists, files,
correspondence, tapes, computer programs, print-outs and computer records)
pertaining to the foregoing.

(b)         Notwithstanding anything to the contrary set forth in Section 7.1(a)
above, the types or items of Collateral described in such Section shall not
include (collectively, the “Excluded Property”): (i) any Excluded Equity, (ii)
any rights or interests in any contract, lease, permit, license, charter or
license agreement covering real or personal property, as such, if under the
terms of such contract, lease, permit, charter or license agreement, or
applicable law with respect thereto, the valid grant of a security interest or
Lien therein to Agent is prohibited and such prohibition has not been or is not
waived or the consent of the other party to such contract, lease, permit,
license, charter or license agreement has not been or is not otherwise obtained
or under applicable law such prohibition cannot be waived, provided, that the
forgoing exclusion shall in no way be construed (A) to apply if any such
prohibition is unenforceable under the UCC or other Applicable Law or (B) so as
to limit, impair or otherwise affect Agent's unconditional continuing security
interests in and Liens upon any rights or interests of any Borrower in or to
monies due or to become due under any such contract, lease, permit, license,
charter or license agreement (including any Accounts), (iii) any application for
a trademark that would be invalidated, canceled, voided or abandoned due to the
grant and/or enforcement of such security interest or Lien, including all such
United States and foreign trademark applications that are based on an

 

 

43

 



 

--------------------------------------------------------------------------------

intent-to-use the mark in commerce, unless and until such time that the grant
and/or enforcement of the security interest or Lien will not cause such
trademark to be invalidated, canceled, voided or abandoned, or (iv) Equipment of
Fixtures owned by any Obligor that is subject to a Purchase Money Lien or
Capital Lease permitted hereunder, but only to the extent that the contract
pursuant to which such Purchase Money Lien is granted or such Capital Lease
would prohibit the granting of a Lien on such Equipment or Fixtures pursuant
hereto; provided, however that Excluded Property shall not include any Proceeds,
substitutions or replacements of Excluded Property (unless such Proceeds,
substitutions or replacements would constitute Excluded Property) and provided,
further if any Excluded Property would have otherwise have constituted
Collateral, when such property shall cease to be Excluded Property, such
property shall be deemed at all times from and after the date hereof to
constitute Collateral.

 

7.2.

Lien on Deposit Accounts; Cash Collateral.

7.2.1.   Deposit Accounts. To further secure the prompt payment and performance
of all Obligations, each Borrower hereby grants to Agent, for the benefit of
Secured Parties, a continuing security interest in and Lien upon all amounts
credited to any Deposit Account of such Borrower, including any sums in any
blocked or lockbox accounts or in any accounts into which such sums are swept.
During any Cash Dominion Trigger Period, each Borrower authorizes and instructs
each bank or other depository to deliver to a Dominion Account designated by
Agent all balances in each Deposit Account maintained by such Borrower with such
depository, as directed by Agent. Each Borrower irrevocably appoints Agent as
such Borrower’s attorney-in-fact to collect such balances to the extent any such
delivery is not so made.

7.2.2.   Cash Collateral. Any Cash Collateral may be invested, at Agent’s
reasonable discretion in consultation with Borrowers, in Cash Equivalents, but
Agent shall have no duty to do so, regardless of any agreement or course of
dealing with any Borrower, and shall have no responsibility for any investment
or loss. Each Borrower hereby grants to Agent, for the benefit of Secured
Parties, a security interest in all Cash Collateral held from time to time and
all proceeds thereof, as security for the Obligations, whether such Cash
Collateral is held in a Cash Collateral Account or elsewhere. Agent may apply
Cash Collateral to the payment of any Obligations, in such order as Agent may
elect, as they become due and payable. Each Cash Collateral Account and all Cash
Collateral shall be under the sole dominion and control of Agent. No Borrower or
other Person claiming through or on behalf of any Borrower shall have any right
to any Cash Collateral, until Full Payment of all Obligations. Any Cash
Collateral shall be released by Agent upon the cessation of the existence, in
Agent’s reasonable judgment, of the event or circumstance in respect of which
such Cash Collateral was delivered to Agent.

 

7.3.

Reserved.

 

7.4.

Other Collateral.

                                7.4.1.   Commercial Tort Claims. Borrowers shall
promptly notify Agent in writing if any Borrower or Guarantor has a Commercial
Tort Claim (other than, as long as no Default or Event of Default exists, a
Commercial Tort Claim for less than $100,000) and, upon Agent’s request, shall
promptly take such actions as Agent reasonably deems appropriate to confer upon
Agent (for the benefit of Secured Parties) a duly perfected, first priority Lien
upon such claim.

7.4.2.   Certain After-Acquired Collateral. Borrowers shall promptly notify
Agent in writing if, after the Closing Date, any Borrower or Guarantor obtains
any interest in any Collateral (i) consisting of Chattel Paper, Documents,
Instruments, Investment Property (other than Securities Entitlements held in a
Securities Account that is subject to a control agreement in favor of and
reasonably satisfactory to Agent) or Letter-of-Credit Rights, in each case
having a value in excess of $500,000 and (ii) consisting of material applied
for, registered or issued Intellectual Property and, in each case, upon

 

 

44

 



 

--------------------------------------------------------------------------------

Agent’s request, shall promptly take such actions as Agent deems appropriate to
effect Agent’s duly perfected, first priority Lien upon such Collateral,
including using commercially reasonable efforts to obtain any appropriate
possession, control agreement or Lien Waiver. If any Collateral is in the
possession of a third party (other than by consignment or for service), at
Agent’s request, Borrowers shall use commercially reasonable efforts to obtain
an acknowledgment that such third party holds the Collateral for the benefit of
Agent. Concurrently with the delivery of the financial statements required under
Section 10.1.2(b), Borrowers shall provide Agent with an update of all applied
for, registered or issued Intellectual Property obtained by Borrowers in the
Fiscal Quarter then most recently ended.

7.5.      No Assumption of Liability. The Lien on Collateral granted hereunder
is given as security only and shall not subject Agent or any Lender to, or in
any way modify, any obligation or liability of Borrowers relating to any
Collateral.

7.6.      Further Assurances. Promptly upon request, Borrowers shall deliver
such instruments, assignments, title certificates, or other documents or
agreements, and shall take such actions, as Agent reasonably deems appropriate
under Applicable Law to evidence or perfect its Lien on any Collateral, or
otherwise to give effect to the intent of this Agreement. Each Borrower
authorizes Agent to file any financing statement that indicates the Collateral
as “all assets” or “all personal property” of such Borrower, or words to similar
effect, and ratifies any action taken by Agent before the Closing Date to effect
or perfect its Lien on any Collateral.

Section 8.

COLLATERAL ADMINISTRATION

8.1.      Borrowing Base Certificates. By the 15th day of each month, Borrowers
shall deliver to Agent (and Agent shall promptly deliver same to Lenders) a
Borrowing Base Certificate prepared as of the close of business of the previous
month, and at such other times as Agent may request. All calculations of
Availability in any Borrowing Base Certificate shall originally be made by
Borrowers and certified by a Senior Officer, provided that Agent may from time
to time review and adjust any such calculation (a) to reflect its reasonable
estimate of declines in value of any Collateral, due to collections received in
the Dominion Account or otherwise; (b) to adjust advance rates to reflect
changes in dilution, quality, mix and other factors affecting Collateral; and
(c) to the extent the calculation is not made in accordance with this Agreement
or does not accurately reflect the Availability Reserve. Agent shall advise
Borrower Agent of any such adjustment prior to the making thereof.

 

8.2.

Administration of Accounts.

8.2.1.   Records and Schedules of Accounts. Each Borrower shall keep accurate
and complete records of its Accounts, including all payments and collections
thereon, and shall submit to Agent sales, collection, reconciliation and other
reports in form reasonably satisfactory to Agent, on such periodic basis as
Agent may reasonably request. Each Borrower shall also provide to Agent, on or
before the 15th day of each month, a detailed aged trial balance of all Accounts
as of the end of the preceding month, specifying each Account’s Account Debtor
name, amount and other information as Agent may reasonably request. If Accounts
in an aggregate face amount equal to 5% or more of the face amount of all
Accounts in the aggregate cease to be Eligible Accounts, Borrowers shall notify
Agent of such occurrence promptly (and in any event within one Business Day)
after any Borrower has knowledge thereof.

8.2.2.   Taxes. If an Account of any Borrower includes a charge for any Taxes,
Agent is authorized, in its discretion, to pay the amount thereof to the proper
taxing authority for the account of such Borrower and to charge Borrowers
therefor; provided, however, that neither Agent nor Lenders shall be liable for
any Taxes that may be due from Borrowers or with respect to any Collateral.

 

 

45

 



 

--------------------------------------------------------------------------------

8.2.3.   Account Verification. Whether or not a Default or Event of Default
exists, Agent shall have the right at any time, in the name of Agent, any
designee of Agent or any Borrower, to verify the validity, amount or any other
matter relating to any Accounts of Borrowers by mail, telephone or otherwise.
Borrowers shall cooperate fully with Agent in an effort to facilitate and
promptly conclude any such verification process.

8.2.4.   Maintenance of Dominion Account. Borrowers shall maintain Dominion
Accounts pursuant to lockbox or other arrangements reasonably acceptable to
Agent. Borrowers shall obtain an agreement (in form and substance reasonably
satisfactory to Agent) from each lockbox servicer and Dominion Account bank,
establishing Agent’s control over and Lien in the lockbox or Dominion Account,
which may be exercised by Agent during any Cash Dominion Trigger Period,
requiring immediate deposit of all remittances received in the lockbox to a
Dominion Account, and waiving offset rights of such servicer or bank, except for
customary administrative charges. If a Dominion Account is not maintained with
Bank of America, Agent may, during any Cash Dominion Trigger Period, require
immediate transfer of all funds in such account to a Dominion Account maintained
with Bank of America. Neither Agent nor Lenders assume any responsibility to
Borrowers for any lockbox arrangement or Dominion Account, including any claim
of accord and satisfaction or release with respect to any Payment Items accepted
by any bank.

8.2.5.   Proceeds of Collateral. Borrowers shall request in writing and
otherwise take all commercially reasonable steps to ensure that all payments on
Accounts or Inventory are made directly to a Dominion Account (or a lockbox
relating to a Dominion Account). If any Borrower or Subsidiary receives cash or
Payment Items with respect to any Collateral, it shall hold same in trust for
Agent and promptly (not later than the next Business Day) deposit same into a
Dominion Account. Notwithstanding anything to the contrary contained herein,
cash and Payment Items received at any of Borrowers’ retail or outlet store
locations may be deposited in a local Deposit Account in the Ordinary Course of
Business; provided, that such Deposit Account shall be swept to a Dominion
Account not less frequently than twice per month.

 

8.3.

Administration of Inventory.

8.3.1.   Records and Reports of Inventory. Each Borrower shall keep accurate and
complete records of its Inventory, including costs and daily withdrawals and
additions, and shall submit to Agent inventory and reconciliation reports in
form reasonably satisfactory to Agent, on such periodic basis as Agent may
reasonably request.

8.3.2.   Returns of Inventory. No Borrower shall return any Inventory to a
supplier, vendor or other Person (other than a Subsidiary), whether for cash,
credit or otherwise, unless (a) such return is in the Ordinary Course of
Business; (b) no Default, Event of Default or Overadvance exists or would result
therefrom; and (c) Agent is promptly notified if the aggregate Value of all
Inventory returned in any month exceeds $1,000,000.

8.3.3.   Acquisition, Sale and Maintenance. No Borrower shall acquire or accept,
except from another Borrower, any Inventory on consignment or approval, and
shall use commercially reasonable efforts to assure that all Inventory is
produced in accordance with Applicable Law, including the FLSA. Borrowers shall
use, store and maintain all Inventory with reasonable care and caution, in
accordance with applicable standards of any insurance and in conformity with all
Applicable Law, and shall make current rent payments (within applicable grace
periods provided for in leases) at all locations where any Collateral is
located.

 

8.4.

Administration of Equipment.

 

 

46

 



 

--------------------------------------------------------------------------------

8.4.1.   Records and Schedules of Equipment. Each Borrower shall keep accurate
and complete records of its Equipment, including kind, quality, quantity, cost,
acquisitions and dispositions thereof, and shall submit to Agent, on such
periodic basis as Agent may reasonably request, a current schedule thereof, in
form reasonably satisfactory to Agent. Promptly upon reasonable request,
Borrowers shall deliver to Agent evidence of their ownership or interests in any
Equipment.

8.4.2.   Dispositions of Equipment. No Borrower shall sell, lease or otherwise
dispose of any Equipment, without the prior written consent of Agent, other than
a Permitted Asset Disposition.

8.4.3.   Condition of Equipment. The Equipment necessary to the Borrowers’
business is in good operating condition and repair, and all necessary
replacements and repairs have been made so that the value and operating
efficiency of the Equipment is preserved at all times, reasonable wear and tear
excepted. Each Borrower shall ensure that the Equipment necessary to the
Borrowers’ business is mechanically and structurally sound, and capable of
performing the functions for which it was designed, in accordance with
manufacturer specifications.

8.5.      Administration of Deposit Accounts. Schedule 8.5 sets forth all
Deposit Accounts maintained by Borrowers as of the Closing Date, including all
Dominion Accounts. Each Borrower and Guarantor shall take all actions necessary
to establish Agent’s control of each such Deposit Account (other than (i) a
Deposit Account exclusively used for payroll, payroll taxes or employee
benefits, (ii) a disbursement account maintained with any Lender, and (iii)
local store or outlet Deposit Accounts containing not more that $100,000 in the
aggregate for all such local Deposit Accounts at any time (all of the foregoing,
“Excluded Deposit Accounts”)). Each Borrower or Guarantor shall be the sole
account holder of each Deposit Account maintained by it and shall not allow any
other Person (other than Agent) to have control over a Deposit Account or any
Property deposited therein. Each Borrower shall promptly notify Agent of any
opening or closing of a Deposit Account maintained by it and, upon Agent’s
request, shall promptly take such actions as Agent deems appropriate to effect
Agent’s duly perfected, first priority Lien upon such Deposit Account (other
than Excluded Deposit Accounts), including obtaining a Deposit Account Control
Agreement.

 

8.6.

General Provisions.

8.6.1.   Location of Collateral. All tangible items of Collateral, other than
Inventory in transit and Inventory having an aggregate Value not to exceed
$4,000,000 at any time which is held on consignment, in the possession of
Borrowers’ sales representatives, being used at trade shows or for advertising,
publicity or similar business purposes or which is being serviced, shall at all
times be kept by Borrowers at the business locations set forth in Schedule
8.6.1, except that Borrowers may (a) make sales or other dispositions of
Collateral in accordance with Section 10.2.6; and (b) move Collateral to another
location in the United States, upon five (5) days’ prior written notice to
Agent.

 

8.6.2.

Insurance of Collateral; Condemnation Proceeds.

(a)        Each Borrower shall maintain insurance with respect to the
Collateral, covering casualty, hazard, public liability, theft, malicious
mischief, flood and other risks, in amounts and with endorsements customary and
usual for prudent businesses in its industry and with insurers (with a Best
Rating of at least A7, unless otherwise approved by Agent) reasonably
satisfactory to Agent. Subject to Section 8.6.2(b) below, all proceeds under
each policy shall be payable to Agent as its interests may appear. From time to
time upon reasonable request, Borrowers shall deliver to Agent copies of its
insurance policies and, if applicable, updated flood plain searches. Unless
Agent shall agree otherwise, each policy shall include reasonably satisfactory
endorsements (i) showing Agent as loss payee or additional insured, as
appropriate; (ii) requiring 30 days (10 days in the case of nonpayment of
premiums) prior written notice to Agent in the event of cancellation of the
policy for any reason whatsoever; and (iii)

 

 

47

 



 

--------------------------------------------------------------------------------

specifying that the interest of Agent shall not be impaired or invalidated by
any act or neglect of any Borrower or the owner of the Property, nor by the
occupation of the premises for purposes more hazardous than are permitted by the
policy. If any Borrower fails to provide and pay for any insurance, Agent may,
at its option, but shall not be required to, procure the insurance and charge
Borrowers therefor. While no Event of Default exists, Borrowers may settle,
adjust or compromise any insurance claim, as long as the proceeds are delivered
to Agent. If an Event of Default exists, upon Agent’s delivery of written notice
to Borrowers, Agent shall be authorized to settle, adjust and compromise such
claims.

(b)       Any proceeds of insurance (other than proceeds from workers’
compensation or D&O insurance) with respect to, and any awards arising from
condemnation of, any Collateral, in each case in excess of $1,000,000, shall be
paid to Agent as its interests may appear. Any such proceeds or awards that
relate to Inventory shall be applied to payment of the Revolver Loans, and then
to any other Obligations outstanding. Subject to Section 8.6.2(c) below, any
proceeds or awards that relate to Equipment or Real Estate shall be applied
first to Revolver Loans and then to other Obligations.

(c)        If requested by Borrowers in writing within 15 days (or such longer
period as Agent may agree) after Agent’s receipt of any insurance proceeds or
condemnation awards relating to any loss or destruction of Equipment or Real
Estate, Borrowers may use such proceeds or awards to repair or replace such
Equipment or Real Estate (and until so used, the proceeds shall be held by Agent
as Cash Collateral) as long as (i) no Default or Event of Default exists (unless
Agent shall otherwise agree); (ii) such repair or replacement is promptly
undertaken and concluded, in accordance with plans reasonably satisfactory to
Agent; (iii) if applicable, replacement buildings are constructed on the sites
of the original casualties and are of comparable size, quality and utility to
the destroyed buildings; (iv) the repaired or replaced Property is free of
Liens, other than Permitted Liens that are not Purchase Money Liens; (v)
Borrowers comply with disbursement procedures for such repair or replacement as
Agent may reasonably require; and (vi) the aggregate amount of such proceeds or
awards from any single casualty or condemnation does not exceed $2,000,000 (or
such larger amount as Agent may agree).

8.6.3.   Protection of Collateral. All expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral, all
Taxes payable with respect to any Collateral (including any sale thereof), and
all other reasonable payments required to be made by Agent to any Person to
realize upon any Collateral, shall be borne and paid by Borrowers. Agent shall
not be liable or responsible in any way for the safekeeping of any Collateral,
for any loss or damage thereto (except for reasonable care in its custody while
Collateral is in Agent’s actual possession), for any diminution in the value
thereof, or for any act or default of any warehouseman, carrier, forwarding
agency or other Person whatsoever, but the same shall be at Borrowers’ sole
risk.

8.6.4.   Defense of Title to Collateral. Each Borrower shall at all times defend
its title to Collateral and Agent’s Liens therein against all Persons, claims
and demands whatsoever, except Permitted Liens.

8.7.      Power of Attorney. Each Borrower hereby irrevocably constitutes and
appoints Agent (and all Persons designated by Agent) as such Borrower’s true and
lawful attorney (and agent-in-fact) for the purposes and subject to the terms
provided in this Section. Agent, or Agent’s designee, may, without notice and in
either its or a Borrower’s name, but at the cost and expense of Borrowers as
provided in Section 3.4:

(a)        Endorse a Borrower’s name on any Payment Item or other proceeds of
Collateral (including proceeds of insurance) that come into Agent’s possession
or control; and

 

(b)

During an Event of Default, (i) notify any Account Debtors of the assignment of

 

 

48

 



 

--------------------------------------------------------------------------------

their Accounts, demand and enforce payment of Accounts, by legal proceedings or
otherwise, and generally exercise any rights and remedies with respect to
Accounts; (ii) settle, adjust, modify, compromise, discharge or release any
Accounts or other Collateral, or any legal proceedings brought to collect
Accounts or Collateral; (iii) sell or assign any Accounts and other Collateral
upon such terms, for such amounts and at such times as Agent deems advisable;
(iv) take control, in any manner, of any proceeds of Collateral; (v) prepare,
file and sign a Borrower’s name to a proof of claim or other document in a
bankruptcy of an Account Debtor, or to any notice, assignment or satisfaction of
Lien or similar document; (vi) receive, open and dispose of mail addressed to a
Borrower, and notify postal authorities to change the address for delivery
thereof to such address as Agent may designate; (vii) endorse any Chattel Paper,
Document, Instrument, invoice, freight bill, bill of lading, or similar document
or agreement relating to any Accounts, Inventory or other Collateral; (viii) use
a Borrower’s stationery and sign its name to verifications of Accounts and
notices to Account Debtors; (ix) use the information recorded on or contained in
any data processing equipment and computer hardware and software relating to any
Collateral; (x) make and adjust claims under policies of insurance; (xi) take
any action as may be necessary or appropriate to obtain payment under any letter
of credit or banker’s acceptance for which a Borrower is a beneficiary; and
(xii) take all other actions as Agent reasonably deems appropriate to fulfill
any Borrower’s obligations under the Loan Documents.

Section 9.

REPRESENTATIONS AND WARRANTIES

9.1.      General Representations and Warranties. To induce Agent and Lenders to
enter into this Agreement and to make available the Commitments, Loans and
Letters of Credit, each Borrower represents and warrants that:

9.1.1.   Organization and Qualification. Each Borrower and Subsidiary is duly
organized, validly existing and (to the extent applicable under the laws of the
jurisdiction of its organization) in good standing under the laws of the
jurisdiction of its organization. Each Borrower and Subsidiary is duly
qualified, authorized to do business and (to the extent applicable under the
laws of the jurisdiction in which it is so qualified) in good standing as a
foreign corporation or entity in each jurisdiction where failure to be so
qualified could reasonably be expected to have a Material Adverse Effect.

9.1.2.   Power and Authority. Each Obligor is duly authorized to execute,
deliver and perform its Loan Documents. The execution, delivery and performance
of such Loan Documents have been duly authorized by all necessary action, and do
not (a) require any consent or approval of any holders of Equity Interests of
any Obligor, other than those already obtained; (b) contravene the Organic
Documents of any Obligor; (c) violate or cause a default under any Applicable
Law or Material Contract; or (d) result in or require the imposition of any Lien
(other than Permitted Liens) on any Property of any Obligor.

9.1.3.   Enforceability. Each Loan Document is a legal, valid and binding
obligation of each Obligor party thereto, enforceable in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally.

9.1.4.   Capital Structure. Schedule 9.1.4 shows as of the Closing Date, (a) for
each Borrower and Subsidiary, its name, its jurisdiction of organization, (b)
for each Borrower and Subsidiary other than Group, the holders of its Equity
Interests, and all agreements binding on such holders with respect to their
Equity Interests and (c) for each Borrower, its authorized and issued Equity
Interests. Each Borrower has good title to its Equity Interests in its wholly
owned direct Subsidiaries, subject only to Agent’s Lien and Liens permitted
under Section 10.2.2(c), and all such Equity Interests are duly issued (to the
extent applicable under the laws of the jurisdiction in which such Subsidiary is
organized), fully paid and non-assessable. As of the Closing Date, there are no
outstanding options to purchase, warrants,

 

 

49

 



 

--------------------------------------------------------------------------------

subscription rights, agreements to issue or sell, convertible interests, phantom
rights or powers of attorney (other than granted hereunder) relating to any
Equity Interests of any Borrower or Subsidiary other than Group, except for
buy-sell arrangements set forth in the joint venture agreements governing
Group’s non-wholly-owned Foreign Subsidiaries.

9.1.5.   Corporate Names; Locations. During the five years preceding the Closing
Date, except as shown on Schedule 9.1.5, no Obligor has been known as or used
any corporate, fictitious or trade names, has been the surviving corporation of
a merger or combination, or has acquired any substantial part of the assets of
any Person. The chief executive offices and other principal places of business
of Borrowers as of the Closing Date are shown on Schedule 8.6.1. During the five
years preceding the Closing Date, no Borrower has had any other chief executive
office or principal place of business.

9.1.6.   Title to Properties; Priority of Liens. Each Borrower and Subsidiary
has good and marketable title to (or valid leasehold interests in) all of its
Real Estate, and good title to all of its personal Property, including all
Property reflected in any financial statements delivered to Agent or Lenders, in
each case free of Liens except Permitted Liens. Each Borrower and Subsidiary has
paid and discharged when due all lawful claims that, if unpaid, could become a
Lien on its Properties, other than Permitted Liens. All Liens of Agent in the
Collateral are duly perfected, first priority Liens, subject only to Permitted
Liens.

9.1.7.   Accounts. Agent may rely, in determining which Accounts are Eligible
Accounts, on all statements and representations made by Borrowers with respect
thereto. Borrowers warrant, with respect to each Account at the time it is shown
as an Eligible Account in a Borrowing Base Certificate, that:

(a)        it is genuine and in all respects what it purports to be, and is not
evidenced by a judgment;

(b)       it arises out of a completed, bona fide sale and delivery of goods in
the Ordinary Course of Business, and substantially in accordance with any
purchase order, contract or other document relating thereto;

(c)        it is for a sum certain, maturing as stated in the invoice covering
such sale, a copy of which has been furnished or is available to Agent on
request;

(d)       it is not subject to any offset, Lien (other than Agent’s Lien),
deduction, defense, dispute, counterclaim or other adverse condition except as
arising in the Ordinary Course of Business and disclosed to Agent; and it is
absolutely owing by the Account Debtor, without contingency in any respect;

(e)        no purchase order, agreement, document or Applicable Law restricts
assignment of the Account to Agent (regardless of whether, under the UCC, the
restriction is ineffective), and the applicable Borrower is the sole payee or
remittance party shown on the invoice;

(f)        no extension, compromise, settlement, modification, credit, deduction
or return has been authorized with respect to the Account, except for any of the
foregoing granted in the Ordinary Course of Business for prompt payment that are
reflected in the reports submitted to Agent hereunder; and

(g)       to the best of Borrowers’ knowledge, (i) there are no facts or
circumstances that are reasonably likely to impair the enforceability or
collectibility of such Account; (ii) the Account Debtor continues to meet the
applicable Borrower’s customary credit standards, is Solvent, is not

 

 

50

 



 

--------------------------------------------------------------------------------

contemplating or subject to an Insolvency Proceeding, and has not failed, or
suspended or ceased doing business; and (iii) there are no proceedings or
actions threatened or pending against any Account Debtor that could reasonably
be expected to have a material adverse effect on the Account Debtor’s financial
condition.

9.1.8.   Financial Statements. The consolidated and consolidating balance
sheets, and related statements of income, cash flow and shareholder’s equity, of
Borrowers and Subsidiaries that have been and are hereafter delivered to Agent
and Lenders, are prepared in accordance with GAAP, and fairly present the
financial positions and results of operations of Borrowers and Subsidiaries at
the dates and for the periods indicated (subject, in the case of interim
financial statements, to normal year end adjustments and the absence of
footnotes). All projections delivered from time to time to Agent and Lenders
have been prepared in good faith, based on reasonable assumptions in light of
the circumstances at the time prepared. Since January 31, 2009, there has been
no change in the condition, financial or otherwise, of any Borrower or
Subsidiary that could reasonably be expected to have a Material Adverse Effect.
No financial statement delivered to Agent or Lenders at any time contains any
untrue statement of a material fact, nor fails to disclose any material fact
necessary to make such statement, in the light of the circumstances when made,
not materially misleading. Each Borrower and Subsidiary is Solvent.

9.1.9.   Surety Obligations. No Borrower or Subsidiary is obligated as surety or
indemnitor under any bond or other contract that assures payment or performance
of any obligation of any Person, except as permitted hereunder.

9.1.10.  Taxes. Each Borrower and Subsidiary has filed all federal and material
state and local tax returns and other material reports that it is required by
law to file, and has paid, or made provision for the payment of, all Taxes upon
its income and other material Taxes upon it and its Properties that are due and
payable, except to the extent being Properly Contested. The provision for Taxes
on the books of each Borrower and Subsidiary is adequate for all years not
closed by applicable statutes, and for its current Fiscal Year.

9.1.11.  Brokers. There are no brokerage commissions, finder’s fees or
investment banking fees payable in connection with any transactions contemplated
by the Loan Documents.

9.1.12.  Intellectual Property. Each Borrower and Subsidiary owns or has the
lawful right to use all Intellectual Property necessary for the conduct of its
business, without, to any Borrower’s knowledge, conflict with any Intellectual
Property rights of others that, individually or cumulatively with all such
conflicts against all Obligors, could reasonably be expected to have a Material
Adverse Effect. There is no pending or, to any Borrower’s knowledge, threatened
Intellectual Property Claim with respect to any Borrower, any Subsidiary or any
of their Intellectual Property that, individually or cumulatively with all such
Intellectual Property Claims against all Obligors, could reasonably be expected
to have a Material Adverse Effect. Except as disclosed on Schedule 9.1.12, no
Borrower or Subsidiary is party to any material License. All issued, registered
or pending Intellectual Property owned as of the Closing Date by any Obligor is
shown on Schedule 9.1.12.

9.1.13.  Governmental Approvals. Each Borrower and Subsidiary has, is in
compliance with, and is in good standing with respect to, all Governmental
Approvals necessary to conduct its business and to own, lease and operate its
Properties except where such noncompliance or failure to be in good standing
could not reasonably be expected to have a Material Adverse Effect. All
necessary import, export or other licenses, permits or certificates for the
import or handling of any goods or other Collateral have been procured and are
in effect, and Borrowers and Subsidiaries have complied with all foreign and
domestic laws with respect to the shipment and importation of any goods or
Collateral, except in each case where such failure or noncompliance could not
reasonably be expected to have a Material Adverse Effect.

 

 

51

 



 

--------------------------------------------------------------------------------

9.1.14.  Compliance with Laws. Each Borrower and Subsidiary has duly complied,
and its Properties and business operations are in compliance, in all material
respects with all Applicable Law, except where noncompliance could not
reasonably be expected to have a Material Adverse Effect. There have been no
citations, notices or orders of material noncompliance issued to any Borrower or
Subsidiary under any Applicable Law. No Inventory has been produced in violation
of the FLSA.

                                9.1.15.  Compliance with Environmental Laws.
Except as could not reasonably be expected to have a Material Adverse Effect,
(i) no Borrower’s or Subsidiary’s past or present operations, Real Estate or
other Properties are subject to any federal, state or local investigation to
determine whether any remedial action is needed to address any environmental
pollution, hazardous material or environmental clean-up, (ii) no Borrower or
Subsidiary has received any Environmental Notice, and (iii) no Borrower or
Subsidiary has any contingent liability with respect to any Environmental
Release, environmental pollution or hazardous material on any Real Estate now or
previously owned, leased or operated by it.

9.1.16.  Burdensome Contracts. No Borrower or Subsidiary is a party or subject
to any contract, agreement or charter restriction that could reasonably be
expected to have a Material Adverse Effect. No Borrower or Subsidiary is party
or subject to any Restrictive Agreement which prohibits the execution or
delivery of any Loan Documents by an Obligor nor the performance by an Obligor
of any obligations thereunder.

9.1.17.  Litigation. Except as shown on Schedule 9.1.17, there are no
proceedings or investigations pending or, to any Borrower’s knowledge,
threatened against any Borrower or Subsidiary, or any of their businesses,
operations or Properties, that (a) relate to any Loan Documents or transactions
contemplated thereby; or (b) could reasonably be expected to have a Material
Adverse Effect. No Borrower or Subsidiary is in default with respect to any
order, injunction or judgment of any Governmental Authority, which default could
reasonably be expected to have a Material Adverse Effect.

9.1.18.  No Defaults. No event or circumstance has occurred or exists that
constitutes a Default or Event of Default. No Borrower or Subsidiary is in
default, and no event or circumstance has occurred or exists that with the
passage of time or giving of notice would constitute a default, under any
Material Contract.

 

9.1.19.

ERISA. Except as disclosed on Schedule 9.1.19:

(a)        Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code, and other federal and state laws,
except for such noncompliance as could not reasonably be expected to have a
Material Adverse Effect. Each Plan that is intended to qualify under Section
401(a) of the Code has received a favorable determination letter from the IRS or
an application for such a letter is currently being processed by the IRS with
respect thereto and, to the knowledge of Borrowers, nothing has occurred which
would prevent, or cause the loss of, such qualification, except where the lack
or absence of such qualification could not reasonably be expected to have a
Material Adverse Effect. Each Obligor and ERISA Affiliate has made all required
contributions to each Plan subject to Section 412 of the Code, except where
failure to make such a contribution could not reasonably be expected to have a
Material Adverse Effect, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Plan.

(b)       There are no pending or, to the knowledge of Borrowers, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted in or could
reasonably be expected to have a Material Adverse Effect.

 

 

52

 



 

--------------------------------------------------------------------------------

(c)        Except as could not reasonably be expect to have a Material Adverse
Effect: (i) no ERISA Event has occurred or is reasonably expected to occur; (ii)
no Pension Plan has any Unfunded Pension Liability; (iii) no Obligor or ERISA
Affiliate has incurred, or reasonably expects to incur, any liability under
Title IV of ERISA with respect to any Pension Plan (other than premiums due and
not delinquent under Section 4007 of ERISA); (iv) no Obligor or ERISA Affiliate
has incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (v) no Obligor or ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or 4212(c) of ERISA.

(d)       With respect to any Foreign Plan, (i) all employer and employee
contributions required by law or by the terms of the Foreign Plan have been
made, or, if applicable, accrued, in accordance with normal accounting practices
except as could not reasonably be expect to have a Material Adverse Effect; (ii)
the fair market value of the assets of each funded Foreign Plan, the liability
of each insurer for any Foreign Plan funded through insurance, or the book
reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations with respect to all current and former participants in such Foreign
Plan according to the actuarial assumptions and valuations most recently used to
account for such obligations in accordance with applicable generally accepted
accounting principles, except as could not reasonably be expected to have a
Material Adverse Effect; and (iii) it has been registered as required and has
been maintained in good standing with applicable regulatory authorities, except
as could not reasonably be expected to have a Material Adverse Effect.

9.1.20.  Trade Relations. There exists no actual or threatened termination,
limitation or modification of any business relationship between any Borrower or
Subsidiary and any customer or supplier, or any group of customers or suppliers,
which individually or in the aggregate could reasonably be expected to have a
Material Adverse Effect.

9.1.21.  Labor Relations. Except as described on Schedule 9.1.21, no Borrower or
Domestic Subsidiary is party to or bound by any collective bargaining agreement,
management agreement or consulting agreement which has been entered into without
Agent’s prior written approval (which approval shall not be unreasonably
withheld or delayed). There are no grievances, disputes or controversies with
any union or other organization of any Borrower’s or Domestic Subsidiary’s
employees, or, to any Borrower’s knowledge, any asserted or threatened strikes,
work stoppages or demands for collective bargaining, in each case that could
reasonably be expected to have a Material Adverse Effect.

9.1.22.  Payable Practices. No Borrower or Subsidiary has made any material
change in its historical accounts payable practices from those in effect on the
Closing Date.

9.1.23.  Not a Regulated Entity. No Obligor is (a) an “investment company” or a
“person directly or indirectly controlled by or acting on behalf of an
investment company” within the meaning of the Investment Company Act of 1940; or
(b) subject to regulation under the Federal Power Act, the Interstate Commerce
Act, any public utilities code or any other Applicable Law regarding its
authority to incur Debt.

9.1.24.  Margin Stock. No Borrower or Subsidiary is engaged, principally or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any Margin Stock. No part of the proceeds of
the Loans or other extensions of credit hereunder will be used for any purpose
which violates the provisions of Regulation T, U or X of the Board of Governors.
In the event that any part of the proceeds of the extensions of credit hereunder
are used to “purchase” or “carry” any such “margin stock,” Borrowers will
provide such documents and information to the Agent as the

 

 

53

 



 

--------------------------------------------------------------------------------

Agent reasonably may request in order to evidence that the representations and
warranties contained in this Section 9.1.24 remain true and correct in all
material respects.

9.2.      Complete Disclosure. No Loan Document contains any untrue statement of
a material fact, nor fails to disclose any material fact necessary to make the
statements contained therein, in light of the circumstances when made, not
materially misleading. There is no fact or circumstance that any Obligor has
failed to disclose to Agent in writing that could reasonably be expected to have
a Material Adverse Effect.

Section 10.

COVENANTS AND CONTINUING AGREEMENTS

10.1.    Affirmative Covenants. Until Full Payment of the Obligations has
occurred, each Borrower shall, and shall cause each Subsidiary to:

 

10.1.1.

Inspections; Appraisals.

(a)        Permit Agent from time to time, subject (except when a Default or
Event of Default exists) to reasonable notice and normal business hours, to
visit and inspect the Properties of any Borrower or Subsidiary, inspect, audit
and make extracts from any Borrower’s or Subsidiary’s books and records, and
discuss with its officers, employees, agents, advisors and independent
accountants such Borrower’s or Subsidiary’s business, financial condition,
assets, prospects and results of operations. Lenders may participate in any such
visit or inspection, at their own expense. Neither Agent nor any Lender shall
have any duty to any Borrower to make any inspection, nor to share any results
of any inspection, appraisal or report with any Borrower; provided, that the
results of inspections, appraisals and reports conducted by a third party on
Agent’s behalf may be made available to Borrowers in accordance with the
internal policies and procedures of such third party. Borrowers acknowledge that
all inspections, appraisals and reports are prepared by Agent and Lenders for
their purposes, and Borrowers shall not be entitled to rely upon them.

(b)       Reimburse Agent for all reasonable charges, costs and expenses of
Agent in connection with (i) examinations of any Obligor’s books and records or
any other financial or Collateral matters as Agent deems appropriate, up to
three times per Loan Year; and (ii) appraisals of Inventory up to two times per
Loan Year; provided, however, that, in the event the Consolidated Fixed Charge
Coverage Ratio is greater than 1.25 to 1.0 and Availability for the immediately
preceding period of ninety (90) consecutive days has been greater than the
product of (A) 0.25, multiplied by (B) the lesser of (1) the aggregate amount of
Revolver Commitments or (2) the sum of the Accounts Formula Amount, plus the
Inventory Formula Amount, minus the Availability Reserve, each Borrower shall,
and shall cause each Subsidiary to, reimburse Agent for all reasonable charges,
costs and expenses of Agent in connection with (i) such examinations, up to two
times per Loan Year; and (ii) such appraisals up to one time per Loan Year;
provided, further, that if an examination or appraisal is initiated during an
Event of Default, all reasonable charges, costs and expenses therefor shall be
reimbursed by Borrowers without regard to such limits. Subject to and without
limiting the foregoing, Borrowers specifically agree to pay Agent’s then
standard charges for each day that an employee of Agent or its Affiliates is
engaged in any examination activities, and shall pay the standard charges of
Agent’s internal appraisal group. This Section shall not be construed to limit
Agent’s right to conduct examinations or to obtain appraisals (i) at any time in
its sole discretion in the event that internal transfer pricing increases by
more than ten percent (10%), at Borrowers’ expense, and (ii) at any other time
in its reasonable determination, nor to use third parties for such purposes.

10.1.2.  Financial and Other Information. Keep adequate records and books of
account with respect to its business activities, in which proper entries are
made in accordance with GAAP reflecting all financial transactions; and furnish
to Agent for distribution to the Lenders:

 

 

54

 



 

--------------------------------------------------------------------------------

(a)        as soon as available, and in any event within 75 days after the close
of each Fiscal Year, balance sheets as of the end of such Fiscal Year and the
related statements of income, cash flow and shareholders’ equity for such Fiscal
Year, on consolidated and consolidating bases for Borrowers and Subsidiaries,
which consolidated statements shall be audited and certified (without
qualification as to scope, “going concern” or similar items) by
PricewaterhouseCoopers LLP or another firm of independent certified public
accountants of recognized standing selected by Borrowers and reasonably
acceptable to Agent, and shall set forth in comparative form corresponding
figures for the preceding Fiscal Year;

(b)       as soon as available, and in any event within 40 days after the end of
each Fiscal Quarter (but within 75 days after the last Fiscal Quarter in a
Fiscal Year), unaudited balance sheets as of the end of such Fiscal Quarter and
the related statements of income and cash flow for such Fiscal Quarter and for
the portion of the Fiscal Year then elapsed, on consolidated and consolidating
bases for Borrowers and Subsidiaries, setting forth in comparative form
corresponding figures for the preceding Fiscal Year and certified by the chief
financial officer of Borrower Agent as prepared in accordance with GAAP and
fairly presenting the financial position and results of operations for such
Fiscal Quarter and period, subject to normal year-end adjustments and the
absence of footnotes;

(c)       as soon as available, and in any event within 30 days after the end of
each month (but within 60 days after the last month in a Fiscal Year and 40 days
after the last month in the first three (3) Fiscal Quarters), in a format to be
mutually agreed, unaudited balance sheets as of the end of such month and the
related statements of income and cash flow for such month and for the portion of
the Fiscal Year then elapsed, on consolidated and consolidating bases for
Borrowers and Subsidiaries, setting forth (commencing in June 2010) in
comparative form corresponding figures for the preceding Fiscal Year and
certified by the chief financial officer of Borrower Agent as prepared in
accordance with GAAP and fairly presenting the financial position and results of
operations for such month and period, subject to normal year-end adjustments and
the absence of footnotes;

(d)      concurrently with delivery of financial statements under clauses (a)
and (b) above, or more frequently if requested by Agent while a Default or Event
of Default exists, a Compliance Certificate executed by the chief financial
officer of Borrower Agent;

(e)        concurrently with delivery of financial statements under clause (a)
above, copies of all management letters and other material final reports
submitted to Borrowers by their accountants in connection with such financial
statements;

(f)        not later than 30 days prior to the end of each Fiscal Year,
projections of Borrowers’ consolidated and consolidating balance sheets, results
of operations, cash flow and Availability for the next Fiscal Year, month by
month;

(g)       at Agent’s reasonable request, a listing of each Borrower’s trade
payables, specifying the trade creditor and balance due, and a detailed trade
payable aging, all in form reasonably satisfactory to Agent;

(h)       promptly after the sending or filing thereof, copies of any proxy
statements, financial statements or reports that any Borrower has made generally
available to its shareholders; promptly after the filing thereof, notice of any
regular, periodic and special reports or registration statements or prospectuses
that any Borrower files with the Securities and Exchange Commission or any other
Governmental Authority which may be substituted therefor, or any securities
exchange; and copies of any press releases or other statements made available by
a Borrower to the public concerning material changes to or developments in the
business of such Borrower;

 

 

55

 



 

--------------------------------------------------------------------------------

(i)        promptly after any Borrower’s becoming aware thereof, the sending or
filing thereof, copies of any annual report to be filed in connection with each
Plan or Foreign Plan; and

(j)        such other reports and information (financial or otherwise) as Agent
may reasonably request from time to time in connection with any Collateral or
any Borrower’s, Subsidiary’s or other Obligor’s financial condition or business;
and

(k)       as soon as available, and in any event within 75 days after the close
of each Fiscal Year, financial statements for each Guarantor, in form and
substance satisfactory to Agent, but only to the extent such financial
statements are not consolidated with the financial statements under clause (a)
above.

10.1.3.  Notices. Notify Agent and Lenders in writing, promptly after a
Borrower’s obtaining knowledge thereof, of any of the following that affects an
Obligor: (a) the written threat or commencement of any proceeding or
investigation, whether or not covered by insurance, if an adverse determination
could reasonably be expected to have a Material Adverse Effect; (b) any pending
or threatened labor dispute, strike or walkout, or the expiration of any
material labor contract; (c) any default under or termination of a Material
Contract; (d) the existence of any Default or Event of Default; (e) any judgment
in an amount exceeding $2,000,000; (f) the assertion of any Intellectual
Property Claim, if an adverse resolution could reasonably be expected to have a
Material Adverse Effect; (g) any violation or asserted violation of any
Applicable Law (including ERISA, OSHA, FLSA, or any Environmental Laws), if an
adverse resolution could reasonably be expected to have a Material Adverse
Effect; (h) any Environmental Release by an Obligor or on any Property owned,
leased or occupied by an Obligor; or receipt of any Environmental Notice; (i)
the occurrence of any ERISA Event; (j) the discharge of or any withdrawal or
resignation by Borrowers’ independent accountants; or (k) any opening of a new
office or place of business, at least 15 days prior to such opening.

10.1.4.  Landlord and Storage Agreements. Upon reasonable request, provide Agent
with copies of any existing agreements, and promptly after execution thereof
provide Agent with copies of all future agreements, between an Obligor and any
landlord, warehouseman, processor, shipper, bailee or other Person that owns any
premises at which any Collateral may be kept or that otherwise may possess or
handle any Collateral.

10.1.5.  Compliance with Laws. Comply with all Applicable Laws, including ERISA,
Environmental Laws, FLSA, OSHA, Anti-Terrorism Laws, and laws regarding
collection and payment of Taxes, and maintain all Governmental Approvals
necessary to the ownership of its Properties or conduct of its business, unless
failure to comply (other than failure to comply with Anti-Terrorism Laws) or
maintain could not reasonably be expected to have a Material Adverse Effect.
Without limiting the generality of the foregoing, if any Environmental Release
occurs at or on any Properties of any Borrower or Subsidiary, it shall act
promptly and diligently to investigate and report to Agent and all appropriate
Governmental Authorities the extent of, and to make, or cause the responsible
party to make, appropriate remedial action required by Environmental Laws to
address, such Environmental Release, whether or not directed to do so by any
Governmental Authority.

10.1.6.  Taxes. Pay and discharge all material Taxes prior to the date on which
they become delinquent or penalties attach, unless such Taxes are being Properly
Contested.

10.1.7.  Insurance. In addition to the insurance required hereunder with respect
to Collateral, maintain insurance with insurers (with a Best Rating of at least
A7, unless otherwise approved by Agent) reasonably satisfactory to Agent, (a)
with respect to the Properties and business of Borrowers and Subsidiaries of
such type (including product liability, workers’ compensation and fidelity
(crime) insurance), in such amounts, and with such coverages and deductibles as
are customary for companies

 

 

56

 



 

--------------------------------------------------------------------------------

similarly situated; and (b) business interruption insurance at levels and
subject to terms substantially consistent, in Agent’s reasonable determination,
with those in place at the Closing Date.

10.1.8.  Licenses. Keep each License that applies to any Collateral (including
the manufacture, distribution or disposition of Inventory) or any other material
Property of Borrowers and Subsidiaries in full force and effect, in accordance
with the terms and conditions of such License and except pursuant to a breach by
the relevant Licensor; promptly notify Agent of any proposed modification to any
such License, or entry into any new material License, in each case at least 10
days (or such shorter period as Agent may agree) prior to its effective date
(which notice shall include a revised and updated Schedule 9.1.12, in form and
content reasonably satisfactory to Agent); pay all Royalties when due unless
being Properly Contested; and notify Agent of any default or breach asserted by
any Person to have occurred under any material License.< /p>

10.1.9.  Future Subsidiaries. Promptly notify Agent upon any Person becoming a
Subsidiary and, if such Person is not a Foreign Subsidiary, cause it to guaranty
the Obligations in a manner reasonably satisfactory to Agent, and to execute and
deliver such documents, instruments and agreements and to take such other
actions as Agent shall reasonably require to evidence and perfect a Lien in
favor of Agent (for the benefit of Secured Parties) on the assets of such Person
in a manner consistent with Section 7 of this Agreement, including delivery of
such legal opinions, in form and substance reasonably satisfactory to Agent, as
it shall deem reasonably appropriate.

10.1.10. Dormant Subsidiaries. Promptly notify Agent if the dissolution of EWC
Marketing Corp., a New Jersey corporation, has not been completed within 180
days (or such longer period as Agent may agree) after the Closing Date and, in
such event, cause it to join this Agreement as a borrower and to execute and
deliver such documents, instruments and agreements and to take such other
actions as Agent shall reasonably require to evidence and perfect a Lien in
favor of Agent (for the benefit of Secured Parties) on the assets of such Person
in a manner consistent with Section 7 of this Agreement, including delivery of
such legal opinions, in form and substance reasonably satisfactory to Agent, as
it shall deem reasonably appropriate.

10.2.    Negative Covenants. Until Full Payment of the Obligations has occurred,
each Borrower shall not, and shall cause each Subsidiary not to:

 

10.2.1.

Permitted Debt. Create, incur, guarantee or suffer to exist any Debt, except:

 

(a)

the Obligations;

 

(b)

Subordinated Debt;

 

(c)

Permitted Foreign Subsidiary Debt;

 

(d)

Permitted Purchase Money Debt;

(e)        Borrowed Money (other than the Obligations, Subordinated Debt,
Permitted Foreign Subsidiary Debt and Permitted Purchase Money Debt), but only
to the extent outstanding on the Closing Date and not satisfied with proceeds of
the initial Loans;

 

(f)

Bank Product Debt;

(g)       Debt that is in existence when a Person becomes a Subsidiary or that
is secured by an asset when acquired by a Borrower or Subsidiary, as long as
such Debt was not incurred in contemplation of such Person becoming a Subsidiary
or such acquisition, and does not exceed

 

 

57

 



 

--------------------------------------------------------------------------------

$10,000,000 in the aggregate at any time;

 

(h)

Permitted Contingent Obligations;

 

(i)

Refinancing Debt as long as each Refinancing Condition is satisfied;

(j)        unsecured intercompany Debt in respect of loans permitted by Section
10.2.7;

 

(k)

Debt that does not constitute Borrowed Money;

(l)        Borrowed Money against the cash surrender value of life insurance
policies; and

(m)      Debt that is not included in any of the preceding clauses of this
Section, is not secured by a Lien and does not exceed $10,000,000 in the
aggregate at any time.

10.2.2.  Permitted Liens. Create or suffer to exist any Lien upon any of its
Property, except the following (collectively, “Permitted Liens”):

 

(a)

Liens in favor of Agent;

 

(b)

Purchase Money Liens securing Permitted Purchase Money Debt;

 

(c)

Liens for Taxes not yet due or being Properly Contested;

(d)       statutory Liens (other than Liens for Taxes or imposed under ERISA)
arising in the Ordinary Course of Business, but only if (i) payment of the
obligations secured thereby is not more than 30 days past due or is being
Properly Contested, and (ii) such Liens do not materially impair the value or
use of the Property subject thereto or materially impair operation of the
business of any Borrower or Subsidiary;

(e)        Liens incurred on deposits made in the Ordinary Course of Business to
secure the performance of tenders, bids, leases, Licenses, contracts (except
those relating to Borrowed Money), workmen’s compensation, unemployment, social
security or other similar legislation, statutory obligations and other similar
obligations, surety, stay, appeal, indemnity, performance or other similar
bonds, or arising as a result of progress payments under government contracts;

(f)        Liens arising in the Ordinary Course of Business that are subject to
Lien Waivers;

(g)       Liens arising by virtue of a judgment or judicial order against any
Borrower or Subsidiary, or any Property of a Borrower or Subsidiary, as long as
such Liens are (i) in existence for less than 20 consecutive days or being
Properly Contested, and (ii) at all times junior to Agent’s Liens;

(h)       easements, rights-of-way, restrictions, covenants or other agreements
of record, and other similar charges or encumbrances on Real Estate, that do not
secure any monetary obligation and do not interfere with the Ordinary Course of
Business;

(i)        bankers’ Liens, normal and customary rights of setoff upon deposits
in favor of depository institutions, and Liens of a collecting bank on Payment
Items in the course of collection;

 

(j)

Liens for permitted Capital Leases;

 

(k)

carriers’, processors’, warehousemen’s, mechanics’ landlords’, materialmen’s

 

 

58

 



 

--------------------------------------------------------------------------------

and other similar Liens arising in the Ordinary Course of Business which secure
amounts which are not overdue for a period of more than 30 days or are being
Properly Contested;

(l)        Liens (other than Liens on Accounts and Inventory) securing
liabilities (other than Debt) not to exceed $2,000,000 in the aggregate
outstanding at any time;

(m)      possessory Liens of securities intermediaries, commodity
intermediaries, brokers and dealers securing obligations incurred in the
Ordinary Course of Business;

(n)       Liens on assets of Foreign Subsidiaries to secure permitted Debt and
other obligations of Foreign Subsidiaries;

(o)       Liens on equity interests of any joint venture provided under the
applicable joint venture agreement;

(p)       Liens securing Debt permitted by Section 10.2.1(g); provided, that
such Liens are in existence at the time such Person becomes a Subsidiary and
encumber only assets of the Person acquired; and

 

(q)

existing Liens shown on Schedule 10.2.2.

10.2.3.  Capital Expenditures. At any time prior to the Block Release Date, make
Capital Expenditures in excess of (a) $12,000,000 in the aggregate during the
Fiscal Year ending January 31, 2010, (b) $18,000,000 in the aggregate during the
Fiscal Year ending January 31, 2011, and (c) $18,000,000 in the aggregate during
the Fiscal Year ending January 31, 2012; provided, however, that if the amount
of Capital Expenditures permitted to be made in any Fiscal Year exceeds the
amount actually made, such excess may be carried forward to the next Fiscal
Year.

10.2.4.  Distributions; Upstream Payments. Declare or make any Distributions,
except Upstream Payments, pro rata Distributions to holders of Equity Interests
in non-wholly owned Subsidiaries and the acquisition of Equity Interests of
Group in connection with the cashless exercise of stock options, unless, (a) at
the time of the declaration and making of any such Distribution, no Event of
Default has occurred and is continuing and, (b) upon giving effect to the making
of any such Distribution, for the four (4) Fiscal Quarter period most recently
ended prior to the proposed date of such Distribution for which financial
statements and a Compliance Certificate have been delivered to Agent in
accordance with Section 10.1.2(a), (b) or (d), as applicable, the Consolidated
Fixed Charge Coverage Ratio (including, for this purpose, such proposed
Distribution) is greater than 1.25 to 1.0, Domestic EBITDA is greater than $0
and pro forma Availability is greater than the product of (i) 0.25, multiplied
by (ii) the lesser of (A) the aggregate amount of Revolver Commitments or (B)
the sum of the Accounts Formula Amount, plus the Inventory Formula Amount, minus
the Availability Reserve. Notwithstanding anything to the contrary contained
herein, Group may make open market purchases of its own Equity Interests
substantially contemporaneously with its receipt of the proceeds of Upstream
Payments from its Foreign Subsidiaries, in an amount not to exceed $15,000,000
in the aggregate during the term of this Agreement.

 

10.2.5.

Restricted Investments. Make any Restricted Investment.

10.2.6.  Disposition of Assets. Make any Asset Disposition, except a Permitted
Asset Disposition, a disposition of Equipment under Section 8.4.2, or a transfer
of Property by a Subsidiary or Obligor to a Borrower.

10.2.7.  Loans. Make any loans or other advances of money to any Person, except
(a) advances to an officer or employee for salary, travel expenses, commissions
and similar items in the

 

 

59

 



 

--------------------------------------------------------------------------------

Ordinary Course of Business; (b) prepaid expenses and extensions of trade credit
made in the Ordinary Course of Business; (c) deposits with financial
institutions permitted hereunder; and (d) as long as no Default or Event of
Default exists, intercompany loans by a Borrower or Guarantor to another
Borrower or Guarantor; (e) intercompany loans by a Foreign Subsidiary to a
Borrower or any Subsidiary; and (f) Investments received in satisfaction or
partial satisfaction of disputed claims or claims against financially troubled
account debtors in the Ordinary Course of Business.

10.2.8.    Restrictions on Payment of Certain Debt. Make any payments (whether
voluntary or mandatory, or a prepayment, redemption, retirement, defeasance or
acquisition) with respect to any (a) Subordinated Debt, except regularly
scheduled payments of principal, interest and fees, but only to the extent
permitted under any subordination agreement relating to such Debt (and a Senior
Officer of Borrower Agent shall certify to Agent, not less than five Business
Days prior to the date of payment, that all conditions under such agreement have
been satisfied); or (b) Borrowed Money (other than the Obligations) outstanding
on the Closing Date prior to its due date under the agreements evidencing such
Debt as in effect on the Closing Date (or as amended thereafter with the consent
of Agent). Notwithstanding anything to the contrary contained herein, (a) so
long as no Default or Event of Default exists immediately prior and upon giving
effect to any such payment, Borrowers and Subsidiaries may make payments with
respect to loans incurred in accordance with Section 10.2.7(d) and, (b) so long
as no Default or Event of Default exists and Availability is not less than
$5,000,000, in each case immediately prior and upon giving effect to any such
payment, Borrowers and Subsidiaries may make payments with respect to loans
incurred in accordance with Section 10.2.7(e) and Debt permitted under Section
10.2.1(l).

10.2.9.    Fundamental Changes. Merge, combine or consolidate with any Person,
or liquidate, wind up its affairs or dissolve itself, in each case whether in a
single transaction or in a series of related transactions, except for mergers or
consolidations of a wholly-owned Subsidiary with another wholly-owned Subsidiary
or into a Borrower or to effect a Permitted Acquisition; change its name or
conduct business under any fictitious name; change its tax, charter or other
organizational identification number; or change its form or state of
organization, in each case, without giving Agent not less than 45 days (or such
shorter period as Agent may agree) prior written notice thereof. Notwithstanding
anything to the contrary contained herein, any Foreign Subsidiary may do any of
the foregoing so long as Borrowers provide Agent with written notice promptly
thereafter.

10.2.10.  Subsidiaries. Form or acquire any Subsidiary after the Closing Date,
except in accordance with Sections 10.1.9 and10.2.5; or permit any existing
Subsidiary to issue any additional Equity Interests except (a) director’s or
other similar qualifying shares and (b) to a Borrower or a wholly owned
Subsidiary of such Subsidiary.

10.2.11.  Organic Documents. In the case of any Borrower, amend, modify or
otherwise change any of its Organic Documents as in effect on the Closing Date
in a manner that is adverse in any material respect to the interests of the
Agent or the Lenders.

10.2.12.  Tax Consolidation. File or consent to the filing of any consolidated
income tax return with any Person other than Borrowers and Subsidiaries.

10.2.13.  Accounting Changes. Make any material change in accounting treatment
or reporting practices, except as required by GAAP and in accordance with
Section 1.2; or change its Fiscal Year.

10.2.14.  Restrictive Agreements. Become a party to any Restrictive Agreement,
except (a) a Restrictive Agreement as in effect on the Closing Date and shown on
Schedule 9.1.16; (b) a Restrictive Agreement relating to secured Debt permitted
hereunder, if such restrictions apply only to the

 

 

60

 



 

--------------------------------------------------------------------------------

collateral for such Debt; (c) customary provisions in leases and other contracts
restricting assignment thereof; (d) encumbrances or restrictions on the ability
of a Subsidiary to make any Upstream Payment under the Loan Documents, under
Applicable Law or as in effect on the Closing Date and shown on Schedule 9.1.16,
(e) any prohibition or restriction in an agreement to the extent required by
Applicable Law, (f) any prohibition or restriction in an agreement binding upon
a Subsidiary or any of its Subsidiaries at the time such Subsidiary is acquired
by a Borrower or a Subsidiary (other than obligations incurred as consideration
in or in contemplation of such acquisition), which prohibition or restriction
(i) is not applicable to the Borrowers or their other Subsidiaries or the
properties or assets of the Borrowers or their other Subsidiaries and (ii) would
not prohibit or restrict such Subsidiary from guarantying the Obligations and
granting a Lien on its assets, in each case to the extent required by Section
10.1.9, (g) any prohibition or restriction applicable solely to a Foreign
Subsidiary and contained in any agreement governing Debt incurred by such
Foreign Subsidiary that is permitted hereunder, (h) prohibitions on the pledge
of assets subject to a Lien permitted by Section 10.2.2 to the extent such
prohibition applies solely to the assets encumbered by such Lien, and
(i) customary provisions of joint venture agreements governing the assets and
Equity Interests of the applicable joint venture or any of its Subsidiaries.

10.2.15.  Hedging Agreements. Enter into any Hedging Agreement, except to hedge
risks arising in the Ordinary Course of Business and not for speculative
purposes.

10.2.16.  Conduct of Business. Engage in any business, other than its business
as conducted on the Closing Date and any activities or business incidental or
reasonably related thereto or a reasonable extension thereof.

10.2.17.  Affiliate Transactions. Enter into or be party to any transaction with
an Affiliate, except (a) transactions contemplated by the Loan Documents; (b)
payment of reasonable compensation to officers and employees for services
actually rendered, and loans and advances permitted by Section 10.2.7; (c)
payment of customary directors’ fees and indemnities; (d) transactions solely
among Borrowers and Guarantors; (e) transactions with Affiliates that were
consummated prior to the Closing Date, as shown on Schedule 10.2.17; (f)
transactions with Affiliates in the ordinary course of business, reasonably
consistent with past practices in all material respects and undertaken in good
faith, upon fair and reasonable terms fully disclosed to Agent (upon Agent’s
request) and no less favorable than would be obtained in a comparable
arm’s-length transaction with a non-Affiliate; (g) indemnification,
noncompetition and confidentiality arrangements with employees and directors in
the Ordinary Course of Business; (h) transactions solely among Foreign
Subsidiaries; (i) loans and advances to officers and employees permitted under
this Agreement; (j) Investments permitted under Section 10.2.5; and (k)
Distributions permitted under Section 10.2.4.

10.2.18. Plans. Become party to any Multiemployer Plan or Foreign Plan, other
than any in existence on the Closing Date, unless appropriate business reasons
or statutory requirements exist therefor and, in the case of any Multiemployer
Plan, Borrowers provide Agent with 30 days prior written notice thereof.

10.2.19.  Amendments to Subordinated Debt. Amend, supplement or otherwise modify
any document, instrument or agreement relating to any Subordinated Debt, if such
modification (a) increases the principal balance of such Debt, except in respect
of paid-in-kind interest, or increases any required payment of principal or
interest; (b) accelerates the date on which any installment of principal or any
interest is due, or adds any additional redemption, put or prepayment
provisions; (c) shortens the final maturity date or otherwise accelerates
amortization; (d) increases the cash interest rate; (e) increases or adds any
fees or charges; (f) modifies any covenant in a manner or adds any
representation, covenant or default that is more onerous or restrictive in any
material respect for any Borrower or Subsidiary, or that is otherwise materially
adverse to any Borrower, any Subsidiary or Lenders; or (g) results in the
Obligations not being fully benefited by the subordination provisions thereof.

 

 

61

 



 

--------------------------------------------------------------------------------

 

10.3.

Financial Covenants. Until Full Payment of the Obligations occurs, Borrowers
shall:

10.3.1.  Minimum EBITDA. Maintain EBITDA at least equal to the amount set forth
below for each period set forth below ending during or immediately before any
EBITDA Covenant Trigger Period.

Period

EBITDA

Fiscal Quarter ending April 30, 2009

($19,500,000)

Fiscal Quarter ending July 31, 2009

($7,000,000)

Two Fiscal Quarters ending October 31, 2009

$21,500,000

Three Fiscal Quarters ending January 31, 2010

$30,200,000

Four Fiscal Quarters ending April 30, 2010

$20,100,000

Four Fiscal Quarters ending July 31, 2010

$22,300,000

Four Fiscal Quarters ending October 31, 2010

$28,700,000

Four Fiscal Quarters ending January 31, 2011 and the last day of each Fiscal
Quarter thereafter

$33,000,000

 

10.3.2.  Consolidated Fixed Charge Coverage Ratio. Maintain a Consolidated Fixed
Charge Coverage Ratio of at least 1.0 to 1.0 for each period of four Fiscal
Quarters ending during or immediately before any FCCR Covenant Trigger Period.

Section 11.

EVENTS OF DEFAULT; REMEDIES ON DEFAULT

11.1.    Events of Default. Each of the following shall be an “Event of Default”
hereunder, if the same shall occur for any reason whatsoever, whether voluntary
or involuntary, by operation of law or otherwise:

(a)        A Borrower fails to pay any Obligations when due (whether at stated
maturity, on demand, upon acceleration or otherwise);

(b)       Any representation, warranty or other written statement of an Obligor
made in connection with any Loan Documents or transactions contemplated thereby
is incorrect in any material respect when given or misleading in any material
respect in the light of the circumstances when made;

(c)        A Borrower breaches or fails to perform any covenant contained in
Section 7.2, 7.6, 8.1, 8.2.4, 8.2.5, 8.6.2, 10.1.1, 10.2 or 10.3;

(d)       An Obligor breaches or fails to perform any other covenant contained
in any Loan Documents, and such breach or failure is not cured within 15 days
after a Senior Officer of such Obligor has knowledge thereof or receives notice
thereof from Agent, whichever is sooner; provided, however, that such notice and
opportunity to cure shall not apply if the breach or failure to perform is not
capable of being cured within such period or is a willful breach by an Obligor;

 

 

62

 



 

--------------------------------------------------------------------------------

(e)        A Guarantor repudiates, revokes or attempts to revoke its Guaranty;
an Obligor denies or contests the validity or enforceability of any Loan
Documents or Obligations, or the perfection or priority of any Lien granted to
Agent; or any Loan Document ceases to be in full force or effect for any reason
(other than a waiver or release by Agent and Lenders);

(f)        Any breach or default of an Obligor occurs under any document,
instrument or agreement to which it is a party or by which it or any of its
Properties is bound, relating to any Debt (other than the Obligations) in excess
of $5,000,000, if the maturity of or any payment with respect to such Debt may
be accelerated or demanded due to such breach;

(g)       Any judgment or order for the payment of money is entered against an
Obligor in an amount that exceeds, individually or cumulatively with all
unsatisfied judgments or orders against all Obligors, $3,000,000 (net of any
insurance coverage therefor acknowledged in writing by the insurer), unless a
stay of enforcement of such judgment or order is in effect, by reason of a
pending appeal or otherwise;

(h)       A loss, theft, damage or destruction occurs with respect to any
Collateral if the amount not covered by insurance exceeds $5,000,000;

(i)        An Obligor is enjoined, restrained or in any way prevented by any
Governmental Authority from conducting any material part of its business; an
Obligor suffers the loss, revocation or termination of any material license,
permit, lease or agreement necessary to its business, which loss, revocation or
termination could reasonably be expected to have a Material Adverse Effect;
there is a cessation of any material part of an Obligor’s business for a
material period of time; any material portion of the Collateral is taken or
impaired through condemnation; an Obligor agrees to or commences any
liquidation, dissolution or winding up of its affairs; or an Obligor ceases to
be Solvent;

(j)        An Insolvency Proceeding is commenced by an Obligor; an Obligor makes
an offer of settlement, extension or composition to its unsecured creditors
generally; a trustee is appointed to take possession of any substantial Property
of or to operate any of the business of an Obligor; or an Insolvency Proceeding
is commenced against an Obligor and: the Obligor consents to institution of the
proceeding, the petition commencing the proceeding is not timely controverted by
the Obligor, the petition is not dismissed within 30 days after filing, or an
order for relief is entered in the proceeding;

(k)       An ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan that has resulted or could reasonably be expected to result in liability of
an Obligor to a Pension Plan, Multiemployer Plan or PBGC in an aggregate amount
in excess of $3,000,000, or that constitutes grounds for appointment of a
trustee for or termination by the PBGC of any Pension Plan or Multiemployer Plan
where such event has resulted or could reasonably be expected to result in
liability of an Obligor to such Multiemployer Plan or PBGC in an aggregate
amount in excess of $3,000,000; an Obligor or ERISA Affiliate fails to pay when
due any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan, which failure has resulted or
could reasonably be expected to result in liability of an Obligor to such
Multiemployer Plan or PBGC in an aggregate amount in excess of $3,000,000; or
any event similar to the foregoing occurs or exists with respect to a Foreign
Plan;

(l)        An Obligor or any of its Senior Officers is criminally indicted or
convicted for (i) a felony committed in the conduct of the Obligor’s business,
or (ii) violating any state or federal law (including the Controlled Substances
Act, Money Laundering Control Act of 1986 and Illegal Exportation of War
Materials Act) that could reasonably be expected to lead to forfeiture of any
material portion of the Collateral; or

 

 

63

 



 

--------------------------------------------------------------------------------

(m)      A Change of Control occurs; or any event occurs or condition exists
that has a Material Adverse Effect.

11.2.    Remedies upon Default. If an Event of Default described in Section
11.1(j) occurs with respect to any Borrower, then to the extent permitted by
Applicable Law, all Obligations shall become automatically due and payable and
all Commitments shall terminate, without any action by Agent or notice of any
kind. In addition, or if any other Event of Default exists, Agent may in its
discretion (and shall upon written direction of Required Lenders) do any one or
more of the following from time to time:

(a)          declare any Obligations immediately due and payable, whereupon they
shall be due and payable without diligence, presentment, demand, protest or
notice of any kind, all of which are hereby waived by Borrowers to the fullest
extent permitted by law;

(b)         terminate, reduce or condition any Commitment, or make any
adjustment to the Borrowing Base;

(c)        require Obligors to Cash Collateralize LC Obligations, Bank Product
Debt and other Obligations that are contingent or not yet due and payable, and,
if Obligors fail promptly to deposit such Cash Collateral, Agent may (and shall
upon the direction of Required Lenders) advance the required Cash Collateral as
Revolver Loans (whether or not an Overadvance exists or is created thereby, or
the conditions in Section 6 are satisfied); and

(d)       exercise any other rights or remedies afforded under any agreement, by
law, at equity or otherwise, including the rights and remedies of a secured
party under the UCC. Such rights and remedies include the rights to (i) take
possession of any Collateral; (ii) require Borrowers to assemble Collateral, at
Borrowers’ expense, and make it available to Agent at a place designated by
Agent; (iii) enter any premises where Collateral is located and store Collateral
on such premises until sold (and if the premises are owned or leased by a
Borrower, Borrowers agree not to charge for such storage); and (iv) sell or
otherwise dispose of any Collateral in its then condition, or after any further
manufacturing or processing thereof, at public or private sale, with such notice
as may be required by Applicable Law, in lots or in bulk, at such locations, all
as Agent, in its discretion, deems advisable. Each Borrower agrees that 10 days
notice of any proposed sale or other disposition of Collateral by Agent shall be
reasonable. Agent shall have the right to conduct such sales on any Obligor’s
premises, without charge, and such sales may be adjourned from time to time in
accordance with Applicable Law. Agent shall have the right to sell, lease or
otherwise dispose of any Collateral for cash, credit or any combination thereof,
and Agent may purchase any Collateral at public or, if permitted by law, private
sale and, in lieu of actual payment of the purchase price, may set off the
amount of such price against the Obligations.

11.3.    License. For the purpose of enabling the Agent to exercise rights and
remedies under this Agreement at such time as the Agent shall be lawfully
entitled to exercise such rights and remedies, Agent is hereby granted an
irrevocable, non-exclusive license or other right to use, license or sub-license
(without payment of royalty or other compensation to any Person) any or all
Intellectual Property owned by Borrowers, computer hardware and software, trade
secrets, brochures, customer lists, promotional and advertising materials,
labels, packaging materials and other Property, in advertising for sale,
marketing, selling, collecting, completing manufacture of, or otherwise
exercising any rights or remedies with respect to, any Collateral. Each
Borrower’s rights and interests under Intellectual Property shall inure to
Agent’s benefit. The foregoing license (i) shall be subject to those exclusive
Licenses granted by the Borrowers in effect on the date hereof and those granted
by any Borrower hereafter, as permitted under the Loan Documents, to the extent
conflicting, (ii) may be exercised, at the option of the Agent, only upon the
occurrence and during the continuation of an Event of Default, and (iii) apply
to the use of the trademarks owned by the Borrowers in connection with goods and
services of similar type and quality to those theretofore sold by such Borrowers
under such trademarks.

 

 

64

 



 

--------------------------------------------------------------------------------

11.4.    Setoff. At any time during an Event of Default, Agent, Issuing Bank,
Lenders, and any of their Affiliates are authorized, to the fullest extent
permitted by Applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by
Agent, Issuing Bank, such Lender or such Affiliate to or for the credit or the
account of an Obligor against any Obligations owing to Agent, Issuing Bank, such
Lender or such Affiliate, irrespective of whether or not Agent, Issuing Bank,
such Lender or such Affiliate shall have made any demand under this Agreement or
any other Loan Document and although such Obligations may be contingent or
unmatured or are owed to a branch or office of Agent, Issuing Bank, such Lender
or such Affiliate different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of Agent, Issuing Bank, each Lender
and each such Affiliate under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Person may have.

 

11.5.

Remedies Cumulative; No Waiver.

11.5.1.  Cumulative Rights. All covenants, conditions, provisions, warranties,
guaranties, indemnities and other undertakings of Borrowers contained in the
Loan Documents are cumulative and not in derogation or substitution of each
other. In particular, the rights and remedies of Agent and Lenders are
cumulative, may be exercised at any time and from time to time, concurrently or
in any order, and shall not be exclusive of any other rights or remedies that
Agent and Lenders may have, whether under any agreement, by law, at equity or
otherwise.

11.5.2.  Waivers. The failure or delay of Agent or any Lender to require strict
performance by Borrowers with any terms of the Loan Documents, or to exercise
any rights or remedies with respect to Collateral or otherwise, shall not
operate as a waiver thereof nor as establishment of a course of dealing. All
rights and remedies shall continue in full force and effect until Full Payment
of all Obligations. No modification of any terms of any Loan Documents
(including any waiver thereof) shall be effective, unless such modification is
specifically provided in a writing directed to Borrowers and executed by Agent
or the requisite Lenders, and such modification shall be applicable only to the
matter specified. No waiver of any Default or Event of Default shall constitute
a waiver of any other Default or Event of Default that may exist at such time,
unless expressly stated. If Agent or any Lender accepts performance by any
Obligor under any Loan Documents in a manner other than that specified therein,
or during any Default or Event of Default, or if Agent or any Lender shall delay
or exercise any right or remedy under any Loan Documents, such acceptance, delay
or exercise shall not operate to waive any Default or Event of Default nor to
preclude exercise of any other right or remedy. It is expressly acknowledged by
Borrowers that any failure to satisfy a financial covenant on a measurement date
shall not be cured or remedied by satisfaction of such covenant on a subsequent
date.

Section 12.

AGENT

 

12.1.

Appointment, Authority and Duties of Agent.

12.1.1.  Appointment and Authority. Each Lender appoints and designates Bank of
America as Agent hereunder. Agent may, and each Lender authorizes Agent to,
enter into all Loan Documents to which Agent is intended to be a party and
accept all Security Documents, for Agent’s benefit and the Pro Rata benefit of
Lenders. Each Lender agrees that any action taken by Agent or Required Lenders
in accordance with the provisions of the Loan Documents, and the exercise by
Agent or Required Lenders of any rights or remedies set forth therein, together
with all other powers reasonably incidental thereto, shall be authorized by and
binding upon all Lenders. Without limiting the generality of the foregoing,
Agent shall have the sole and exclusive authority to (a) act as the disbursing
and collecting agent for Lenders with respect to all payments and collections
arising in connection with the Loan Documents; (b) execute and deliver as Agent
each Loan Document, including any intercreditor or

 

 

65

 



 

--------------------------------------------------------------------------------

subordination agreement, and accept delivery of each Loan Document from any
Obligor or other Person; (c) act as collateral agent for Secured Parties for
purposes of perfecting and administering Liens under the Loan Documents, and for
all other purposes stated therein; (d) manage, supervise or otherwise deal with
Collateral; and (e) take any Enforcement Action or otherwise exercise any rights
or remedies with respect to any Collateral under the Loan Documents, Applicable
Law or otherwise. The duties of Agent shall be ministerial and administrative in
nature, and Agent shall not have a fiduciary relationship with any Lender,
Secured Party, Participant or other Person, by reason of any Loan Document or
any transaction relating thereto. Agent alone shall be authorized to determine
whether any Accounts or Inventory constitute Eligible Accounts or Eligible
Inventory, or whether to impose or release any reserve, and to exercise its
Credit Judgment in connection therewith, which determinations and judgments, if
exercised in good faith, shall exonerate Agent from liability to any Lender or
other Person for any error in judgment.

12.1.2.  Duties. Agent shall not have any duties except those expressly set
forth in the Loan Documents. The conferral upon Agent of any right shall not
imply a duty on Agent’s part to exercise such right, unless instructed to do so
by Required Lenders in accordance with this Agreement.

12.1.3.  Agent Professionals. Agent may perform its duties through agents and
employees. Agent may consult with and employ Agent Professionals, and shall be
entitled to act upon, and shall be fully protected in any action taken in good
faith reliance upon, any advice given by an Agent Professional. Agent shall not
be responsible for the negligence or misconduct of any agents, employees or
Agent Professionals selected by it with reasonable care.

12.1.4.  Instructions of Required Lenders. The rights and remedies conferred
upon Agent under the Loan Documents may be exercised without the necessity of
joinder of any other party, unless required by Applicable Law. Agent may request
instructions from Required Lenders with respect to any act (including the
failure to act) in connection with any Loan Documents, and may seek assurances
to its satisfaction from Lenders of their indemnification obligations under
Section 12.6 against all Claims that could be incurred by Agent in connection
with any act. Agent shall be entitled to refrain from any act until it has
received such instructions or assurances, and Agent shall not incur liability to
any Person by reason of so refraining. Instructions of Required Lenders shall be
binding upon all Lenders, and no Lender shall have any right of action
whatsoever against Agent as a result of Agent acting or refraining from acting
in accordance with the instructions of Required Lenders. Notwithstanding the
foregoing, instructions by and consent of all Lenders shall be required in the
circumstances described in Section 14.1.1, and in no event shall Required
Lenders, without the prior written consent of each Lender, direct Agent to
accelerate and demand payment of Loans held by one Lender without accelerating
and demanding payment of all other Loans, nor to terminate the Commitments of
one Lender without terminating the Commitments of all Lenders. In no event shall
Agent be required to take any action that, in its opinion, is contrary to
Applicable Law or any Loan Documents or could subject any Agent Indemnitee to
personal liability.

 

12.2.

Agreements Regarding Collateral and Field Examination Reports.

12.2.1.  Lien Releases; Care of Collateral. Lenders authorize Agent to release
or subordinate any Lien with respect to any Collateral (a) upon Full Payment of
the Obligations; (b) that is the subject of an Asset Disposition which Borrowers
certify in writing to Agent permitted by the Loan Documents or by consent of the
Required Lenders or a Lien which Borrowers certify is a Permitted Lien entitled
to priority over Agent’s Liens (and Agent may rely conclusively on any such
certificate without further inquiry); (c) that does not constitute a material
part of the Collateral; or (d) with the written consent of all Lenders. Agent
shall have no obligation whatsoever to any Lenders to assure that any Collateral
exists or is owned by a Borrower, or is cared for, protected, insured or
encumbered, nor to assure that Agent’s Liens have been properly created,
perfected or enforced, or are entitled to any

 

 

66

 



 

--------------------------------------------------------------------------------

particular priority, nor to exercise any duty of care with respect to any
Collateral.

12.2.2.  Possession of Collateral. Agent and Lenders appoint each other Lender
as agent (for the benefit of Secured Parties) for the purpose of perfecting
Liens in any Collateral held by such Lender, to the extent such Liens are
perfected by possession. If any Lender obtains possession of any Collateral, it
shall notify Agent thereof and, promptly upon Agent’s request, deliver such
Collateral to Agent or otherwise deal with it in accordance with Agent’s
instructions.

12.2.3.  Reports. Agent shall promptly, upon receipt thereof, forward to each
Lender copies of the results of any field audit, examination or appraisal
prepared by or on behalf of Agent with respect to any Obligor or Collateral
(“Report”). Each Lender agrees (a) that neither Bank of America nor Agent makes
any representation or warranty as to the accuracy or completeness of any Report,
and shall not be liable for any information contained in or omitted from any
Report; (b) that the Reports are not intended to be comprehensive audits or
examinations, and that Agent or any other Person performing any audit or
examination will inspect only specific information regarding Obligations or the
Collateral and will rely significantly upon Borrowers’ books and records as well
as upon representations of Borrowers’ officers and employees; and (c) to keep
all Reports confidential and strictly for such Lender’s internal use, and not to
distribute any Report (or the contents thereof) to any Person (except to such
Lender’s Participants, attorneys and accountants) or use any Report in any
manner other than administration of the Loans and other Obligations. Each Lender
agrees to indemnify and hold harmless Agent and any other Person preparing a
Report from any action such Lender may take as a result of or any conclusion it
may draw from any Report, as well as any Claims arising in connection with any
third parties that obtain any part or contents of a Report through such Lender.

12.3.    Reliance By Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any certification, notice or other communication
(including those by telephone, telex, telegram, telecopy or e-mail) believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person, and upon the advice and statements of Agent Professionals.

12.4.    Action Upon Default. Agent shall not be deemed to have knowledge of any
Default or Event of Default unless it has received written notice from a Lender
or Borrower specifying the occurrence and nature thereof. If any Lender acquires
knowledge of a Default or Event of Default, it shall promptly notify Agent and
the other Lenders thereof in writing. Each Lender agrees that, except as
otherwise provided in any Loan Documents or with the written consent of Agent
and Required Lenders, it will not take any Enforcement Action, accelerate
Obligations under any Loan Documents, or exercise any right that it might
otherwise have under Applicable Law to credit bid at foreclosure sales, UCC
sales or other similar dispositions of Collateral. Notwithstanding the
foregoing, however, a Lender may take action to preserve or enforce its rights
against an Obligor where a deadline or limitation period is applicable that
would, absent such action, bar enforcement of Obligations held by such Lender,
including the filing of proofs of claim in an Insolvency Proceeding.

12.5.    Ratable Sharing. If any Lender shall obtain any payment or reduction of
any Obligation, whether through set-off or otherwise, in excess of its share of
such Obligation, determined on a Pro Rata basis or in accordance with Section
5.6.1, as applicable, such Lender shall forthwith purchase from Agent, Issuing
Bank and the other Lenders such participations in the affected Obligation as are
necessary to cause the purchasing Lender to share the excess payment or
reduction on a Pro Rata basis or in accordance with Section 5.6.1, as
applicable. If any of such payment or reduction is thereafter recovered from the
purchasing Lender, the purchase shall be rescinded and the purchase price
restored to the extent of such recovery, but without interest. No Lender shall
set off against any Dominion Account without the prior consent of Agent.

 

12.6.

Indemnification of Agent Indemnitees. EACH LENDER SHALL INDEMNIFY AND

 

 

67

 



 

--------------------------------------------------------------------------------

HOLD HARMLESS AGENT INDEMNITEES, TO THE EXTENT NOT REIMBURSED BY OBLIGORS (BUT
WITHOUT LIMITING THE INDEMNIFICATION OBLIGATIONS OF OBLIGORS UNDER ANY LOAN
DOCUMENTS), ON A PRO RATA BASIS, AGAINST ALL CLAIMS THAT MAY BE INCURRED BY OR
ASSERTED AGAINST ANY AGENT INDEMNITEE, PROVIDED THE CLAIM RELATES TO OR ARISES
FROM AN AGENT INDEMNITEE ACTING AS OR FOR AGENT (IN ITS CAPACITY AS AGENT). In
Agent’s discretion, it may reserve for any such Claims made against an Agent
Indemnitee, and may satisfy any judgment, order or settlement relating thereto,
from proceeds of Collateral prior to making any distribution of Collateral
proceeds to Lenders. If Agent is sued by any receiver, bankruptcy trustee,
debtor-in-possession or other Person for any alleged preference or fraudulent
transfer, then any monies paid by Agent in settlement or satisfaction of such
proceeding, together with all interest, costs and expenses (including attorneys’
fees) incurred in the defense of same, shall be promptly reimbursed to Agent by
each Lender to the extent of its Pro Rata share.

12.7.    Limitation on Responsibilities of Agent. Agent shall not be liable to
Lenders for any action taken or omitted to be taken under the Loan Documents,
except for losses directly and solely caused by Agent’s gross negligence or
willful misconduct. Agent does not assume any responsibility for any failure or
delay in performance or any breach by any Obligor or Lender of any obligations
under the Loan Documents. Agent does not make to Lenders any express or implied
warranty, representation or guarantee with respect to any Obligations,
Collateral, Loan Documents or Obligor. No Agent Indemnitee shall be responsible
to Lenders for any recitals, statements, information, representations or
warranties contained in any Loan Documents; the execution, validity,
genuineness, effectiveness or enforceability of any Loan Documents; the
genuineness, enforceability, collectibility, value, sufficiency, location or
existence of any Collateral, or the validity, extent, perfection or priority of
any Lien therein; the validity, enforceability or collectibility of any
Obligations; or the assets, liabilities, financial condition, results of
operations, business, creditworthiness or legal status of any Obligor or Account
Debtor. No Agent Indemnitee shall have any obligation to any Lender to ascertain
or inquire into the existence of any Default or Event of Default, the observance
or performance by any Obligor of any terms of the Loan Documents, or the
satisfaction of any conditions precedent contained in any Loan Documents.

 

12.8.

Successor Agent and Co-Agents.

12.8.1.  Resignation; Successor Agent. Subject to the appointment and acceptance
of a successor Agent as provided below, Agent may resign at any time by giving
at least 30 days written notice thereof to Lenders and Borrowers. Upon receipt
of such notice, Required Lenders shall have the right to appoint a successor
Agent which shall be (a) a Lender or a U.S.-based Affiliate of a Lender; or (b)
a commercial bank that is organized under the laws of the United States or any
state or district thereof, has a combined capital surplus of at least
$200,000,000 and (provided no Default or Event of Default exists) is reasonably
acceptable to Borrowers. If no successor agent is appointed prior to the
effective date of the resignation of Agent, then Agent may appoint a successor
agent from among Lenders. Upon acceptance by a successor Agent of an appointment
to serve as Agent hereunder, such successor Agent shall thereupon succeed to and
become vested with all the powers and duties of the retiring Agent without
further act, and the retiring Agent shall be discharged from its duties and
obligations hereunder but shall continue to have the benefits of the
indemnification set forth in Sections 12.6 and 14.2. Notwithstanding any Agent’s
resignation, the provisions of this Section 12 shall continue in effect for its
benefit with respect to any actions taken or omitted to be taken by it while
Agent. Any successor to Bank of America by merger or acquisition of stock or
this loan shall continue to be Agent hereunder without further act on the part
of the parties hereto, unless such successor resigns as provided above.

12.8.2.  Separate Collateral Agent. It is the intent of the parties that there
shall be no violation of any Applicable Law denying or restricting the right of
financial institutions to transact business in any jurisdiction. If Agent
believes that it may be limited in the exercise of any rights or

 

 

68

 



 

--------------------------------------------------------------------------------

remedies under the Loan Documents due to any Applicable Law, Agent may appoint
an additional Person who is not so limited, as a separate collateral agent or
co-collateral agent. If Agent so appoints a collateral agent or co-collateral
agent, each right and remedy intended to be available to Agent under the Loan
Documents shall also be vested in such separate agent. Every covenant and
obligation necessary to the exercise thereof by such agent shall run to and be
enforceable by it as well as Agent. Lenders shall execute and deliver such
documents as Agent deems appropriate to vest any rights or remedies in such
agent. If any collateral agent or co-collateral agent shall die or dissolve,
become incapable of acting, resign or be removed, then all the rights and
remedies of such agent, to the extent permitted by Applicable Law, shall vest in
and be exercised by Agent until appointment of a new agent.

12.9.    Due Diligence and Non-Reliance. Each Lender acknowledges and agrees
that it has, independently and without reliance upon Agent or any other Lender,
and based upon such documents, information and analyses as it has deemed
appropriate, made its own credit analysis of each Obligor and its own decision
to enter into this Agreement and to fund Loans and participate in LC Obligations
hereunder. Each Lender has made such inquiries concerning the Loan Documents,
the Collateral and each Obligor as such Lender feels necessary. Each Lender
further acknowledges and agrees that the other Lenders and Agent have made no
representations or warranties concerning any Obligor, any Collateral or the
legality, validity, sufficiency or enforceability of any Loan Documents or
Obligations. Each Lender will, independently and without reliance upon the other
Lenders or Agent, and based upon such financial statements, documents and
information as it deems appropriate at the time, continue to make and rely upon
its own credit decisions in making Loans and participating in LC Obligations,
and in taking or refraining from any action under any Loan Documents. Except for
notices, reports and other information expressly requested by a Lender, Agent
shall have no duty or responsibility to provide any Lender with any notices,
reports or certificates furnished to Agent by any Obligor or any credit or other
information concerning the affairs, financial condition, business or Properties
of any Obligor (or any of its Affiliates) which may come into possession of
Agent or any of its Affiliates.

12.10.  Replacement of Certain Lenders. If a Lender (a) fails to fund its Pro
Rata share of any Loan or LC Obligation hereunder, and such failure is not cured
within two Business Days, (b) defaults in performing any of its obligations
under the Loan Documents, (c) fails to give its consent to any amendment, waiver
or action for which consent of all Lenders was required and Required Lenders
consented, (d) requests compensation under Section 3.7, or if Borrowers are
required to pay any additional amount to any Lender or any Governmental
Authority for the account of such Lender pursuant to Section 5.9, or (e)
delivers a notice to Agent claiming that such Lender is unable to extend LIBOR
Loans to Borrowers for reasons not generally applicable to the other Lenders,
then, in each such case and in addition to any other rights and remedies that
any Person may have, Agent may, by notice to such Lender within 120 days after
such event, require such Lender to assign all of its rights and obligations
under the Loan Documents to Eligible Assignee(s) specified by Agent, pursuant to
appropriate Assignment and Acceptance(s) and within 20 days after Agent’s
notice. Agent is irrevocably appointed as attorney-in-fact to execute any such
Assignment and Acceptance if the Lender fails to execute same. Such Lender shall
be entitled to receive, in cash, concurrently with such assignment, all amounts
owed to it under the Loan Documents, including all principal, interest and fees
through the date of assignment (but excluding any prepayment charge). Borrowers
may, by notice to Agent, request that Agent take the actions set forth in this
Section 12.10, but Agent shall have no obligation to act upon any such request
at any time.

 

 

12.11.

Remittance of Payments and Collections.

12.11.1.    Remittances Generally. All payments by any Lender to Agent shall be
made by the time and on the day set forth in this Agreement, in immediately
available funds. If no time for payment is specified or if payment is due on
demand by Agent and request for payment is made by Agent by 11:00 a.m. on a
Business Day, payment shall be made by Lender not later than 2:00 p.m. on such
day,

 

 

69

 



 

--------------------------------------------------------------------------------

and if request is made after 11:00 a.m., then payment shall be made by 11:00
a.m. on the next Business Day. Payment by Agent to any Lender shall be made by
wire transfer, in the type of funds received by Agent. Any such payment shall be
subject to Agent’s right of offset for any amounts due from such Lender under
the Loan Documents.

12.11.2.    Failure to Pay. If any Lender fails to pay any amount when due by it
to Agent pursuant to the terms hereof, such amount shall bear interest from the
due date until paid at the rate determined by Agent as customary in the banking
industry for interbank compensation. In no event shall Borrowers be entitled to
receive credit for any interest paid by a Lender to Agent.

12.11.3.    Recovery of Payments. If Agent pays any amount to a Lender in the
expectation that a related payment will be received by Agent from an Obligor and
such related payment is not received, then Agent may recover such amount from
each Lender that received it. If Agent determines at any time that an amount
received under any Loan Document must be returned to an Obligor or paid to any
other Person pursuant to Applicable Law or otherwise, then, notwithstanding any
other term of any Loan Document, Agent shall not be required to distribute such
amount to any Lender. If any amounts received and applied by Agent to any
Obligations are later required to be returned by Agent pursuant to Applicable
Law, each Lender shall pay to Agent, on demand, such Lender’s Pro Rata share of
the amounts required to be returned.

12.12.  Agent in its Individual Capacity. As a Lender, Bank of America shall
have the same rights and remedies under the other Loan Documents as any other
Lender, and the terms “Lenders,” “Required Lenders” or any similar term shall
include Bank of America in its capacity as a Lender. Each of Bank of America and
its Affiliates may accept deposits from, maintain deposits or credit balances
for, invest in, lend money to, provide Bank Products to, act as trustee under
indentures of, serve as financial or other advisor to, and generally engage in
any kind of business with, Obligors and their Affiliates, as if Bank of America
were any other bank, without any duty to account therefor (including any fees or
other consideration received in connection therewith) to the other Lenders. In
their individual capacity, Bank of America and its Affiliates may receive
information regarding Obligors, their Affiliates and their Account Debtors
(including information subject to confidentiality obligations), and each Lender
agrees that Bank of America and its Affiliates shall be under no obligation to
provide such information to Lenders, if acquired in such individual capacity and
not as Agent hereunder.

12.13.  Agent Titles. Each Lender, other than Bank of America, that is
designated (on the cover page of this Agreement or otherwise) by Bank of America
as an “Agent”, “Arranger” or “Manager” of any type shall not have any right,
power, responsibility or duty under any Loan Documents other than those
applicable to all Lenders, and shall in no event be deemed to have any fiduciary
relationship with any other Lender. Each Person, other than a Lender, that is
designated (on the cover page of this Agreement or otherwise) by Bank of America
as an “Agent”, “Arranger” or “Manager” of any type shall not have any right,
power, responsibility or duty under any Loan Documents, and shall in no event be
deemed to have any fiduciary relationship with any Lender

12.14.  No Third Party Beneficiaries. This Section 12 is an agreement solely
among Lenders and Agent, and shall survive Full Payment of the Obligations.
Except as expressly set forth in Section 12.8.1, this Section 12 does not confer
any rights or benefits upon Borrowers or any other Person. As between Borrowers
and Agent, any action that Agent may take under any Loan Documents or with
respect to any Obligations shall be conclusively presumed to have been
authorized and directed by Lenders.

Section 13.

BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS

 

13.1.

Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit

 

 

70

 



 

--------------------------------------------------------------------------------

of Borrowers, Agent, Lenders, and their respective successors and assigns,
except that (a) no Borrower shall have the right to assign its rights or
delegate its obligations under any Loan Documents; and (b) any assignment by a
Lender must be made in compliance with Section 13.3. Agent may treat the Person
which made any Loan as the owner thereof for all purposes until such Person
makes an assignment in accordance withSection 13.3. Any authorization or consent
of a Lender shall be conclusive and binding on any subsequent transferee or
assignee of such Lender.

 

13.2.

Participations.

13.2.1.  Permitted Participants; Effect. Any Lender may, in the ordinary course
of its business and in accordance with Applicable Law, at any time sell to a
financial institution (“Participant”) a participating interest in the rights and
obligations of such Lender under any Loan Documents. Despite any sale by a
Lender of participating interests to a Participant, such Lender’s obligations
under the Loan Documents shall remain unchanged, such Lender shall remain solely
responsible to the other parties hereto for performance of such obligations,
such Lender shall remain the holder of its Loans and Commitments for all
purposes, all amounts payable by Borrowers shall be determined as if such Lender
had not sold such participating interests, and Borrowers and Agent shall
continue to deal solely and directly with such Lender in connection with the
Loan Documents. Each Lender shall be solely responsible for notifying its
Participants of any matters under the Loan Documents, and Agent and the other
Lenders shall not have any obligation or liability to any such Participant. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 5.9 unless Borrowers agree otherwise in
writing and such Participant agrees, for the benefit of the Borrowers, to comply
with the requirements of Section 5.10 asthough it were a Lender; provided, that
in no event shall any Participant be entitled to receive any greater amount
pursuant to Section 5.9 than the transferor Lender would have been entitled to
receive in respect of the amount of the participation transferred by such
transferor Lender to such Participant had no such transfer occurred.

13.2.2.  Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, waiver or other
modification of any Loan Documents other than that which forgives principal,
interest or fees, reduces the stated interest rate or the stated rate of fees
payable with respect to any Loan or Commitment in which such Participant has an
interest, postpones the Revolver Termination Date or any date fixed for any
regularly scheduled payment of principal, interest or fees on such Loan or
Commitment, or releases any Borrower, Guarantor or substantial portion of the
Collateral.

13.2.3.  Benefit of Set-Off. Borrowers agree that each Participant shall have a
right of set-off in respect of its participating interest to the same extent as
if such interest were owing directly to a Lender, and each Lender shall also
retain the right of set-off with respect to any participating interests sold by
it. By exercising any right of set-off, a Participant agrees to share with
Lenders all amounts received through its set-off, in accordance with Section
12.5 as if such Participant were a Lender.

 

13.3.

Assignments.

13.3.1.  Permitted Assignments. A Lender may assign to an Eligible Assignee any
of its rights and obligations under the Loan Documents, as long as (a) each
assignment is of a constant, and not a varying, percentage of the transferor
Lender’s rights and obligations under the Loan Documents and, in the case of a
partial assignment, is in a minimum principal amount of $5,000,000 (unless
otherwise agreed by Agent in its discretion) and integral multiples of
$1,000,000 in excess of that amount; (b) except in the case of an assignment in
whole of a Lender’s rights and obligations, the aggregate amount of the
Commitments retained by the transferor Lender is at least $5,000,000 (unless
otherwise agreed by Agent in its discretion); and (c) the parties to each such
assignment shall execute and deliver to Agent, for its acceptance and recording,
an Assignment and Acceptance. Nothing herein shall limit the right of a

 

 

71

 



 

--------------------------------------------------------------------------------

Lender to pledge or assign any rights under the Loan Documents to (i) any
Federal Reserve Bank or the United States Treasury as collateral security
pursuant to Regulation A of the Board of Governors and any Operating Circular
issued by such Federal Reserve Bank, or (ii) counterparties to swap agreements
relating to any Loans; provided, however, that any payment by Borrowers to the
assigning Lender in respect of any Obligations assigned as described in this
sentence shall satisfy Borrowers’ obligations hereunder to the extent of such
payment, and no such assignment shall release the assigning Lender from its
obligations hereunder.

13.3.2.  Registry. The Agent shall, on behalf of the Borrowers, maintain a copy
of each Assignment and Acceptance delivered to it and a register (the
“Register”) for the recordation of the names and addresses of the Lenders and
the Commitment of, and principal amount of the Loans owing to, each Lender from
time to time. The entries in the Register shall be conclusive, in the absence of
manifest error, and the Borrowers, each Agent and the Lenders shall treat each
Person whose name is recorded in the Register as the owner of the Loans and any
Notes evidencing such Loans recorded therein for all purposes of this Agreement.
The Register shall be available for inspection by the Borrowers or any Lender
(with respect to any entry relating to such Lender’s Loans) at any reasonable
time and from time to time upon reasonable prior notice.

13.3.3.  Effect; Effective Date. Upon delivery to Agent of an assignment notice
in the form of Exhibit D, together with any consents required, and a processing
fee of $3,500 (unless otherwise agreed by Agent in its discretion), the
assignment shall become effective as specified in the notice, if it complies
with this Section 13.3. From such effective date, the Eligible Assignee shall
for all purposes be a Lender under the Loan Documents, and shall have all rights
and obligations of a Lender thereunder; provided, that no assignee (including an
assignee that is already a Lender hereunder at the time of the assignment) shall
be entitled to receive any greater amount pursuant to Section 5.9 than that to
which the assignor would have been entitled to receive had no such assignment
occurred. Upon consummation of an assignment, the transferor Lender, Agent and
Borrowers shall make appropriate arrangements for issuance of replacement and/or
new Notes, as applicable. The transferee Lender shall comply with Section 5.10
and deliver, upon request, an administrative questionnaire satisfactory to
Agent.

Section 14.

MISCELLANEOUS

 

14.1.

Consents, Amendments and Waivers.

14.1.1.  Amendment. No modification of any Loan Document, including any
extension or amendment of a Loan Document or any waiver of a Default or Event of
Default, shall be effective without the prior written agreement of Agent (with
the consent of Required Lenders) and each Obligor party to such Loan Document;
provided, however, that

(a)        without the prior written consent of Agent, no modification shall be
effective with respect to any provision in a Loan Document that relates to any
rights, duties or discretion of Agent;

(b)       without the prior written consent of Issuing Bank, no modification
shall be effective with respect to any LC Obligations or Section 2.3;

(c)        without the prior written consent of each affected Lender, no
modification shall be effective that would (i) increase the Commitment of such
Lender; or (ii) reduce the amount of, or waive or delay payment of, any
principal, interest or fees payable to such Lender; and

(d)       without the prior written consent of all Lenders (except a defaulting
Lender as provided in Section 4.2), no modification shall be effective that
would (i) extend the Revolver Termination Date; (ii) alter Section 5.6, 7.1
(except to add Collateral) or 14.1.1; (iii) amend the

 

 

72

 



 

--------------------------------------------------------------------------------

definitions of Borrowing Base (and the defined terms used in such definition, to
the extent that any such amendment would have the effect of increasing
Availability), Pro Rata or Required Lenders; (iv) increase any advance rate,
decrease the Availability Block or increase total Commitments; (vi) release
Collateral with a book value greater than $10,000,000 during any calendar year,
except as currently contemplated by the Loan Documents; or (vii) release any
Obligor from liability for any Obligations, if such Obligor is Solvent at the
time of the release.

14.1.2.  Limitations. The agreement of Borrowers shall not be necessary to the
effectiveness of any modification of a Loan Document that deals solely with the
rights and duties of Lenders, Agent and/or Issuing Bank as among themselves.
Only the consent of the parties to the Fee Letter or any agreement relating to a
Bank Product shall be required for any modification of such agreement, and no
Affiliate of a Lender that is party to a Bank Product agreement shall have any
other right to consent to or participate in any manner in modification of any
other Loan Document. The making of any Loans during the existence of a Default
or Event of Default shall not be deemed to constitute a waiver of such Default
or Event of Default, nor to establish a course of dealing. Any waiver or consent
granted by Lenders hereunder shall be effective only if in writing, and then
only in the specific instance and for the specific purpose for which it is
given.

14.1.3.  Payment for Consents. No Borrower will, directly or indirectly, pay any
remuneration or other thing of value, whether by way of additional interest, fee
or otherwise, to any Lender (in its capacity as a Lender hereunder) as
consideration for agreement by such Lender with any modification of any Loan
Documents, unless such remuneration or value is concurrently paid, on the same
terms, on a Pro Rata basis to all Lenders providing their consent.

                14.2.    Indemnity. EACH BORROWER SHALL INDEMNIFY AND HOLD
HARMLESS THE INDEMNITEES AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED
AGAINST ANY INDEMNITEE, INCLUDING CLAIMS ARISING FROM THE NEGLIGENCE OF AN
INDEMNITEE; provided, however, that in no event shall any party to a Loan
Document have any obligation thereunder to indemnify or hold harmless an
Indemnitee with respect to a Claim that is determined in a final, non-appealable
judgment by a court of competent jurisdiction to result from the gross
negligence or willful misconduct of such Indemnitee.

 

14.3.

Notices and Communications.

14.3.1.  Notice Address. Subject to Section 4.1.4 and 14.3.2, all notices and
other communications by or to a party hereto shall be in writing and shall be
given to any Borrower, at Borrower Agent’s address shown on the signature pages
hereof, and to any other Person at its address shown on the signature pages
hereof (or, in the case of a Person who becomes a Lender after the Closing Date,
at the address shown on its Assignment and Acceptance), or at such other address
as a party may hereafter specify by notice in accordance with this Section 14.3.
Each such notice or other communication shall be effective only (a) if given by
facsimile transmission, when transmitted to the applicable facsimile number, if
confirmation of receipt is received; (b) if given by mail, three Business Days
after deposit in the U.S. mail, with first-class postage pre-paid, addressed to
the applicable address; (c) if given by nationally recognized overnight delivery
service, when duly delivered to the notice address with confirmation of
delivery; or (d) if given by personal delivery, when duly delivered to the
notice address with receipt acknowledged. Notwithstanding the foregoing, no
notice to Agent pursuant to Section 2.1.4, 2.3, 3.1.2 or4.1.1 shall be effective
until actually received by the individual to whose attention at Agent such
notice is required to be sent. Any written notice or other communication that is
not sent in conformity with the foregoing provisions shall nevertheless be
effective on the date actually received by the noticed party. Any notice
received by Borrower Agent shall be deemed received by all Borrowers.

 

 

73

 



 

--------------------------------------------------------------------------------

14.3.2.  Electronic Communications; Voice Mail. Electronic mail and internet
websites may be used only for routine communications, such as financial
statements, Borrowing Base Certificates and other information required by
Section 10.1.2, administrative matters, distribution of Loan Documents for
execution, and matters permitted under Section 4.1.4. Agent and Lenders make no
assurances as to the privacy and security of electronic communications.
Electronic and voice mail may not be used as effective notice under the Loan
Documents.

14.3.3.  Non-Conforming Communications. Agent and Lenders may rely upon any
notices purportedly given by or on behalf of any Borrower even if such notices
were not made in a manner specified herein, were incomplete or were not
confirmed, or if the terms thereof, as understood by the recipient, varied from
a later confirmation. Each Borrower shall indemnify and hold harmless each
Indemnitee from any liabilities, losses, costs and expenses arising from any
telephonic communication purportedly given by or on behalf of a Borrower.

14.4.    Performance of Borrowers’ Obligations. Agent may, in its discretion at
any time and from time to time, at Borrowers’ expense, pay any amount or do any
act required of a Borrower under any Loan Documents or otherwise lawfully
requested by Agent to (a) enforce any Loan Documents or collect any Obligations;
(b) protect, insure, maintain or realize upon any Collateral; or (c) defend or
maintain the validity or priority of Agent’s Liens in any Collateral, including
any payment of a judgment, insurance premium, warehouse charge, finishing or
processing charge, or landlord claim, or any discharge of a Lien. All reasonable
out-of-pocket payments, costs and expenses (including Extraordinary Expenses) of
Agent under this Section shall be reimbursed to Agent by Borrowers, on demand,
with interest from the date incurred to the date of payment thereof at the
Default Rate applicable to Base Rate Revolver Loans. Any payment made or action
taken by Agent under this Section shall be without prejudice to any right to
assert an Event of Default or to exercise any other rights or remedies under the
Loan Documents.

14.5.    Credit Inquiries. Each Borrower hereby authorizes Agent and Lenders
(but they shall have no obligation) to respond to usual and customary credit
inquiries from third parties concerning any Borrower or Subsidiary.

14.6.    Severability. Wherever possible, each provision of the Loan Documents
shall be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of the Loan
Documents shall remain in full force and effect.

14.7.    Cumulative Effect; Conflict of Terms. The provisions of the Loan
Documents are cumulative. The parties acknowledge that the Loan Documents may
use several limitations, tests or measurements to regulate similar matters, and
they agree that these are cumulative and that each must be performed as
provided. Except as otherwise provided in another Loan Document (by specific
reference to the applicable provision of this Agreement), if any provision
contained herein is in direct conflict with any provision in another Loan
Document, the provision herein shall govern and control.

14.8.    Counterparts. Any Loan Document may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement shall become effective when
Agent has received counterparts bearing the signatures of all parties hereto.
Delivery of a signature page of any Loan Document by telecopy or electronic mail
shall be effective as delivery of a manually executed counterpart of such
agreement.

14.9.    Entire Agreement. Time is of the essence of the Loan Documents. The
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof, and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.

 

 

74

 



 

--------------------------------------------------------------------------------

14.10.  Relationship with Lenders. The obligations of each Lender hereunder are
several, and no Lender shall be responsible for the obligations or Commitments
of any other Lender. Amounts payable hereunder to each Lender shall be a
separate and independent debt, and each Lender shall be entitled, to the extent
not otherwise restricted hereunder, to protect and enforce its rights arising
out of the Loan Documents. It shall not be necessary for Agent or any other
Lender to be joined as an additional party in any proceeding for such purposes.
Nothing in this Agreement and no action of Agent or Lenders pursuant to the Loan
Documents shall be deemed to constitute Agent and Lenders to be a partnership,
association, joint venture or any other kind of entity, nor to constitute
control of any Borrower.

14.11.  No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated by any Loan Document, Borrowers acknowledge and
agree that (a)(i) this credit facility and any related arranging or other
services by Agent, any Lender, any of their Affiliates or any arranger are
arm’s-length commercial transactions between Borrowers and such Person; (ii)
Borrowers have consulted their own legal, accounting, regulatory and tax
advisors to the extent they have deemed appropriate; and (iii) Borrowers are
capable of evaluating and understanding, and do understand and accept, the
terms, risks and conditions of the transactions contemplated by the Loan
Documents; (b) each of Agent, Lenders, their Affiliates and any arranger is and
has been acting solely as a principal in connection with this credit facility,
is not the financial advisor, agent or fiduciary for Borrowers, any of their
Affiliates or any other Person, and has no obligation with respect to the
transactions contemplated by the Loan Documents except as expressly set forth
therein; and (c) Agent, Lenders, their Affiliates and any arranger may be
engaged in a broad range of transactions that involve interests that differ from
Borrowers and their Affiliates, and have no obligation to disclose any of such
interests to Borrowers or their Affiliates. To the fullest extent permitted by
Applicable Law, each Borrower hereby waives and releases any claims that it may
have against Agent, Lenders, their Affiliates and any arranger with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated by a Loan Document.

14.12.  Confidentiality. Each of Agent, Lenders and Issuing Bank agrees to
maintain the confidentiality of all Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
Applicable Law or by any subpoena or similar legal process; (d) to any other
party hereto; (e) in connection with the exercise of any remedies, the
enforcement of any rights, or any action or proceeding relating to any Loan
Documents; (f) subject to an agreement containing provisions substantially the
same as those of this Section, to any Transferee or any actual or prospective
party (or its advisors) to any Bank Product; (g) with the consent of Borrower
Agent; or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
Agent, any Lender, Issuing Bank or any of their Affiliates on a nonconfidential
basis from a source other than Borrowers. Notwithstanding the foregoing, Agent
and Lenders may issue and disseminate to the public general information
describing this credit facility, including the names and addresses of Borrowers
and a general description of Borrowers’ businesses, and may use Borrowers’ names
in advertising and other promotional materials. For purposes of this Section,
“Information” means all information received from an Obligor or Subsidiary
relating to it or its business, other than any information that is available to
Agent, any Lender or Issuing Bank on a nonconfidential basis prior to disclosure
by the Obligor or Subsidiary, provided that, in the case of information received
from an Obligor or Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information pursuant to this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own

 

 

75

 



 

--------------------------------------------------------------------------------

confidential information. Each of Agent, Lenders and Issuing Bank acknowledges
that (i) Information may include material non-public information concerning an
Obligor or Subsidiary; (ii) it has developed compliance procedures regarding the
use of material non-public information; and (iii) it will handle such material
non-public information in accordance with Applicable Law, including federal and
state securities laws.

 

14.13.

Reserved.

14.14.  GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, UNLESS
OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO
FEDERAL LAWS RELATING TO NATIONAL BANKS).

 

14.15.

Consent to Forum.

14.15.1.  Forum. EACH BORROWER HEREBY CONSENTS TO THE NON-EXCLUSIVE JURISDICTION
OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER THE STATE OF
NEW YORK, IN ANY PROCEEDING OR DISPUTE RELATING IN ANY WAY TO ANY LOAN
DOCUMENTS, AND AGREES THAT ANY SUCH PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN
ANY SUCH COURT. EACH BORROWER IRREVOCABLY WAIVES ALL CLAIMS, OBJECTIONS AND
DEFENSES THAT IT MAY HAVE REGARDING SUCH COURT’S PERSONAL OR SUBJECT MATTER
JURISDICTION, VENUE OR INCONVENIENT FORUM. EACH PARTY HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION
14.3.1. Nothing herein shall limit the right of Agent or any Lender to bring
proceedings against any Obligor in any other court, nor limit the right of any
party to serve process in any other manner permitted by Applicable Law. Nothing
in this Agreement shall be deemed to preclude enforcement by Agent of any
judgment or order obtained in any forum or jurisdiction.

14.16.  Waivers by Borrowers.To the fullest extent permitted by Applicable Law,
each Borrower waives (a) the right to trial by jury (which Agent and each Lender
hereby also waives) in any proceeding or dispute of any kind relating in any way
to any Loan Documents, Obligations or Collateral; (b) presentment, demand,
protest, notice of presentment, default, non-payment, maturity, release,
compromise, settlement, extension or renewal of any commercial paper, accounts,
documents, instruments, chattel paper and guaranties at any time held by Agent
on which a Borrower may in any way be liable, and hereby ratifies anything Agent
may do in this regard; (c) notice prior to taking possession or control of any
Collateral; (d) any bond or security that might be required by a court prior to
allowing Agent to exercise any rights or remedies; (e) the benefit of all
valuation, appraisement and exemption laws; (f) any claim against Agent or any
Lender, on any theory of liability, for special, indirect, consequential,
exemplary or punitive damages (as opposed to direct or actual damages) in any
way relating to any Enforcement Action, Obligations, Loan Documents or
transactions relating thereto; and (g) notice of acceptance hereof. Each
Borrower acknowledges that the foregoing waivers are a material inducement to
Agent and Lenders entering into this Agreement and that Agent and Lenders are
relying upon the foregoing in their dealings with Borrowers. Each Borrower has
reviewed the foregoing waivers with its legal counsel and has knowingly and
voluntarily waived its jury trial and other rights following consultation with
legal counsel. In the event of litigation, this Agreement may be filed as a
written consent to a trial by the court.

14.17.  Release of Collateral. Upon the written request of Borrower Agent, Agent
agrees to release or subordinate any Lien with respect to any Collateral (a)
upon Full Payment of the Obligations; or (b) that is the subject of a Permitted
Asset Disposition, as reasonably determined by Agent. At the

 

 

76

 



 

--------------------------------------------------------------------------------

request and sole expense of any Obligor following any such release, Agent shall
deliver to such Obligor such documents as such Obligor may reasonably request to
evidence such release or subordination and deliver to such Obligor such released
Collateral as Agent may hold under the Loan Documents.

14.18.  Patriot Act Notice. Agent and Lenders hereby notify Borrowers that
pursuant to the requirements of the Patriot Act, Agent and Lenders are required
to obtain, verify and record information that identifies each Borrower,
including its legal name, address, tax ID number and other information that will
allow Agent and Lenders to identify it in accordance with the Patriot Act. Agent
and Lenders will also require information regarding each personal guarantor, if
any, and may require information regarding Borrowers’ management and owners,
such as legal name, address, social security number and date of birth.

SECTION 15.

ACKNOWLEDGMENT AND RESTATEMENT

15.1.    Existing Obligations. The parties hereto hereby acknowledge, confirm
and agree that Borrowers are indebted to Agent and Secured Parties for (a) Loans
(as defined in the Existing Agreement) under the Existing Agreement, as of the
close of business on July 16, 2009, in the aggregate principal amount of
$40,000,000 and (b) Letters of Credit (as defined in the Existing Agreement) in
the aggregate principal amount of $1,493,995.49, together with all interest
accrued and accruing thereon (to the extent applicable), and all fees, costs,
expenses and other charges relating thereto, each in accordance with the terms
of the Existing Agreement, all of which are unconditionally owing by Borrowers
to Agent and Lenders, without offset, defense or counterclaim of any kind,
nature or description whatsoever.

15.2.    Acknowledgment of Security Interests. Borrowers hereby acknowledge,
confirm and agree that Agent, for the benefit of Secured Parties, has and shall
continue to have a security interest in and lien upon the Collateral (as defined
in the Existing Agreement) heretofore granted to Agent pursuant to the Existing
Agreement to secure the Obligations (as defined in the Existing Agreement), as
well as any Collateral granted under this Agreement or under any of the other
Loan Documents. The liens and security interests of Agent, for the benefit of
Secured Parties, in the Collateral shall be deemed to be continuously granted
and perfected from the earliest date of the granting and perfection of such
liens and security interests, whether under the Existing Agreement, this
Agreement or any other Loan Documents.

15.3.    Existing Agreement. Borrowers hereby acknowledge, confirm and agree
that (a) the Existing Agreement has been duly executed and delivered by
Borrowers and is in full force and effect as of the date hereof, (b) the
agreements and obligations of Borrowers contained in the Existing Agreement
constitute the legal, valid and binding obligations of Borrowers enforceable
against them in accordance with their respect terms and Borrowers have no valid
defense to the enforcement of such obligations and (c) Agent and Lenders are
entitled to all of the rights and remedies provided for in the Existing
Agreement.

 

15.4.

Restatement.

15.4.1.  Except as otherwise stated in Section 15.2 and this Section 15.4, as of
the date hereof, the terms, conditions, agreements, covenants, representations
and warranties set forth in the Existing Agreement are hereby amended and
restated in their entirety and, as so amended and restated, are replaced and
superseded by the terms, conditions, agreements, covenants, representations and
warranties set forth in this Agreement, except that nothing herein shall impair
or adversely affect the continuation of the liability of Borrowers for the
Obligations (as defined in the Existing Agreement) heretofore incurred and the
security interests, liens and other interests in the Collateral (as defined in
the Existing Agreement) heretofore granted and/or pledged to Agent or any
Lender. The amendment and restatement contained herein shall not, in any manner,
be construed to constitute payment of, or impair, limit, cancel or extinguish,
or constitute a novation in respect of, the Obligations (as defined in the

 

 

77

 



 

--------------------------------------------------------------------------------

Existing Agreement) and the other obligations and liabilities of Borrowers
evidenced by or arising under the Existing Agreement, and the liens and security
interests securing such Obligations (as defined in the Existing Agreement) and
other obligations and liabilities, which shall not in any manner be impaired,
limited, terminated, waived or released.

15.4.2.  The Loans and Letters of Credit outstanding as of the date hereof under
the Existing Agreement shall be deemed to be the Loans and Letters of Credit
hereunder.

15.5.    Release. Each Borrower, for itself and its successors and assigns, does
hereby remise, release, discharge and hold Agent and each Lender, their
respective officers, directors, agents and employees and their respective
predecessors, successors and assigns harmless from all claims, demands, debts,
sums of money, accounts, damages, judgments, financial obligations, actions,
causes of action, suits at law or in equity, of any kind or nature whatsoever,
whether or not now existing or known, which such Borrower or its successors or
assigns has had or may now or hereafter claim to have against Agent, each
Lender, their respective officers, directors, agents and employees and their
respective predecessors, successors and assigns in any way arising on or prior
to the date hereof from or connected with the Existing Agreement or the
arrangements set forth therein or transactions thereunder up to and including
the date hereof.

 

[Remainder of page intentionally left blank; signatures begin on following page]

 

 

 

78

 



 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.

 

 

 

BORROWERS:

 

 

 

MOVADO GROUP, INC.

 



 

By: 

/s/ Timothy F. Michno

 

 

Title:

General Counsel/Secretary

 

 

Address:

 

 

 

650 From Road, Ste. 375

 

 

 

Paramus, New Jersey 07652-3556

 

 

 

Attn:

Legal Department

 

 

 

Telecopy:

(201) 267-8050

 

 

 

 

MOVADO GROUP DELAWARE HOLDINGS CORPORATION

 



 

By: 

/s/ Timothy F. Michno

 

 

Title:

General Counsel/Secretary

 

 

Address:

 

 

 

501 Silverside Road

 

 

 

Wilmington, Delaware 19809

 

 

 

Attn:

Legal Department

 

 

 

Telecopy:

(302) 798-7428

 

 

 

 

MOVADO LLC

 



 

By: 

/s/ Timothy F. Michno

 

 

Title:

General Counsel/Secretary

 

 

Address:

 

 

 

501 Silverside Road

 

 

 

Wilmington, Delaware 19809

 

 

 

Attn:

Legal Department

 

 

 

Telecopy:

(302) 798-7428

 

 

 

 

MOVADO RETAIL GROUP, INC.

 



 

By: 

/s/ Timothy F. Michno

 

 

Title:

General Counsel/Secretary

 

 

Address:

 

 

 

650 From Road, Ste. 375

 

 

 

Paramus, New Jersey 07652-3556

 

 

 

Attn:

Legal Department

 

 

 

Telecopy:

(201) 267-8050

 

 
 

Signature Page to Amended and Restated

Loan and Security Agreement

 

--------------------------------------------------------------------------------



 

 





 

 

AGENT AND LENDER:

 

 

 

BANK OF AMERICA, N.A.,
as Agent and a Lender

 



 

By: 

/s/ Robert Mahoney

 

 

Title:

Senior Vice President

 

 

Address:

 

 

 

200 Glastonbury Boulevard

 

 

 

Glastonbury, Connecticut 06033

 

 

 

Attn:

Robert Mahoney

 

 

 

Telecopy:

(960) 361-6029

 



 

 

 

 

 



Signature Page to Amended and Restated

Loan and Security Agreement

 

 

--------------------------------------------------------------------------------

 

 



 

 

LENDER:

 

 

 

BANK LEUMI USA,

as a Lender



 

By: 

 

/s/ Anthony Tullo

 

 

Title:

Vice President



 

By: 

 

 

/s/ Eric Halpern

 

 

Title:

Senior Vice President

 

 

Address:

 

 

 

562 Fifth Avenue

 

 

 

New York, NY 10036

 

 

 

Attn:

Anthony Tullo

 

 

 

Telecopy:

(212) 626-1333

 

 

 

 

 

Signature Page to Amended and Restated

Loan and Security Agreement

 

 